Exhibit 10.5

 

Execution Version

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 5, 2015

 

by and among

 

EXTERRAN CORPORATION,
as Parent,

 

EXTERRAN ENERGY SOLUTIONS, L.P.,
as Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Syndication Agent,

 

BANK OF AMERICA, N.A.,
CITIBANK, N.A.
and
ROYAL BANK OF CANADA,
as Co-Documentation Agents

 

and

 

WELLS FARGO SECURITIES, LLC,
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint Bookrunners

 

WELLS FARGO SECURITIES, LLC,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.
and
RBC CAPITAL MARKETS, LLC,
as Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

1

 

 

 

Section 1.01

Certain Defined Terms

1

Section 1.02

Types of Loans and Borrowings

34

Section 1.03

Terms Generally; Rules of Construction

35

Section 1.04

Accounting Terms and Determinations; GAAP

35

Section 1.05

Currency Translation

36

 

 

 

ARTICLE II THE CREDITS

36

 

 

 

Section 2.01

Commitments

36

Section 2.02

Loans and Borrowings

36

Section 2.03

Requests for Borrowings

38

Section 2.04

Interest Elections

38

Section 2.05

Funding of Borrowings

40

Section 2.06

Termination, Reduction and Increase of Commitments

40

Section 2.07

Letters of Credit

43

Section 2.08

Swingline Loans

49

Section 2.09

Amend and Extend Transactions

50

 

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

51

 

 

 

Section 3.01

Repayment of Loans

51

Section 3.02

Interest

51

Section 3.03

Alternate Rate of Interest

52

Section 3.04

Prepayments

53

Section 3.05

Fees

55

 

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

56

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

56

Section 4.02

Presumption of Payment by the Borrower

57

Section 4.03

Certain Deductions by the Administrative Agent; Defaulting Lenders

58

 

 

 

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

60

 

 

 

Section 5.01

Increased Costs

60

Section 5.02

Break Funding Payments

61

Section 5.03

Taxes

61

Section 5.04

Mitigation Obligations; Replacement of Lenders

65

Section 5.05

Illegality

66

 

 

 

ARTICLE VI CONDITIONS PRECEDENT

66

 

 

 

Section 6.01

Conditions Precedent to the Effective Date

66

Section 6.02

Conditions Precedent to the Initial Availability Date

67

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

Section 6.03

Each Credit Event

70

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

70

 

 

 

Section 7.01

Legal Existence

70

Section 7.02

Financial Condition

70

Section 7.03

Litigation

71

Section 7.04

No Breach

71

Section 7.05

Authority

71

Section 7.06

Approvals

71

Section 7.07

Use of Loans and Letters of Credit

71

Section 7.08

ERISA

72

Section 7.09

Taxes

72

Section 7.10

Title, Etc.

72

Section 7.11

No Material Misstatements

73

Section 7.12

Investment Company Act

73

Section 7.13

Subsidiaries

73

Section 7.14

Location of Offices

73

Section 7.15

Defaults

73

Section 7.16

Environmental Matters

73

Section 7.17

Compliance with Laws

74

Section 7.18

Insurance

74

Section 7.19

Hedging Agreements

74

Section 7.20

Restriction on Liens

75

Section 7.21

Anti-Terrorism Law; Sanctions

75

Section 7.22

Security Instruments

75

Section 7.23

Flood Insurance and Mortgage Related Matters

76

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

77

 

 

 

Section 8.01

Reporting Requirements

77

Section 8.02

Maintenance, Etc.

78

Section 8.03

Environmental Matters

79

Section 8.04

Further Assurances

80

Section 8.05

Performance of Obligations under Loan Documents

80

Section 8.06

Collateral and Guarantees

80

Section 8.07

Post-Closing Matters

83

 

 

 

ARTICLE IX NEGATIVE COVENANTS

84

 

 

 

Section 9.01

Indebtedness

84

Section 9.02

Liens

87

Section 9.03

Investments

88

Section 9.04

Restricted Payments

88

Section 9.05

Nature of Business; Activities of Parent

89

Section 9.06

Mergers, Etc.

90

Section 9.07

Proceeds of Loans; Letters of Credit

90

Section 9.08

Sale or Discount of Receivables

91

Section 9.09

Fiscal Year Change

91

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

Section 9.10

Financial Covenants

91

Section 9.11

Disposition of Properties

91

Section 9.12

Environmental Matters

92

Section 9.13

Transactions with Affiliates

92

Section 9.14

Subsidiaries; Unrestricted Subsidiaries

93

Section 9.15

Restrictive Agreements

94

Section 9.16

Prepayments

95

Section 9.17

Amendments to Permitted Term Loan Refinancing Indebtedness Documents

96

 

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

96

 

 

 

Section 10.01

Events of Default

96

Section 10.02

Remedies

98

 

 

 

ARTICLE XI THE AGENTS

99

 

 

 

Section 11.01

Appointment; Powers

99

Section 11.02

Duties and Obligations of Administrative Agent

99

Section 11.03

Action by Administrative Agent

100

Section 11.04

Reliance by Administrative Agent

100

Section 11.05

Subagents

100

Section 11.06

Resignation or Removal of Administrative Agent

101

Section 11.07

Agents as Lenders

101

Section 11.08

No Reliance

101

Section 11.09

Administrative Agent May File Proofs of Claim

102

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

102

Section 11.11

The Joint Lead Arrangers, the Joint Bookrunners, the Syndication Agent and the
Co-Documentation Agents

103

Section 11.12

Authorization to Enter into Intercreditor Agreement

103

 

 

 

ARTICLE XII MISCELLANEOUS

103

 

 

 

Section 12.01

Notices

103

Section 12.02

Waivers; Amendments

104

Section 12.03

Expenses, Indemnity; Damage Waiver

105

Section 12.04

Successors and Assigns

107

Section 12.05

Survival; Revival; Reinstatement

110

Section 12.06

Counterparts; Integration; Effectiveness

111

Section 12.07

Severability

111

Section 12.08

Right of Setoff

111

Section 12.09

Governing Law; Jurisdiction; Consent to Service of Process

112

Section 12.10

Headings

113

Section 12.11

Confidentiality

113

Section 12.12

Interest Rate Limitation

113

Section 12.13

Exculpation Provisions

114

Section 12.14

Collateral Matters; Hedging Agreements; Treasury Management Agreements

115

Section 12.15

No Third Party Beneficiaries

115

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

Section 12.16

USA PATRIOT Act Notice

115

Section 12.17

No Fiduciary Duty

115

Section 12.18

Conversion of Currencies

116

Section 12.19

Amendment and Restatement

116

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

EXHIBITS AND SCHEDULES

 

Annex I

Commitments

 

 

Exhibit A-1

Form of Revolving Note

Exhibit A-2

Form of Term Loan Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F

Security Instruments

Exhibit G

[Reserved]

Exhibit H-1

Form of Commitment Increase Certificate

Exhibit H-2

Form of Additional Lender Certificate

Exhibit I-1

Form of U.S. Tax Certificate (Foreign Lenders; not partnerships)

Exhibit I-2

Form of U.S. Tax Certificate (Foreign participants; not partnerships)

Exhibit I-3

Form of U.S. Tax Certificate (Foreign participants; partnerships)

Exhibit I-4

Form of U.S. Tax Certificate (Foreign Lenders; partnerships)

 

Schedule 1.01(a)

Separation Documents

Schedule 1.01(b)

Unrestricted Subsidiaries

Schedule 1.02(a)

Existing Letters of Credit

Schedule 1.02(b)

LC Issuance Limit

Schedule 7.03

Litigation

Schedule 7.09

Taxes

Schedule 7.10

Titles, Etc.

Schedule 7.13

Subsidiaries

Schedule 7.16

Environmental Matters

Schedule 7.19

Hedging Agreements

Schedule 7.20

Restriction on Liens

Schedule 7.22

Jurisdictions for Security Instrument Filings

Schedule 7.23

Flood Properties

Schedule 8.06

Excluded Collateral

Schedule 9.01

Indebtedness

Schedule 9.02

Liens

Schedule 9.03

Investments, Loans and Advances

Schedule 9.11(f)

Permitted Dispositions of Property

Schedule 9.13

Transactions with Affiliates

 

i

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 5, 2015 is by and
among EXTERRAN CORPORATION, a Delaware corporation (“Parent”), EXTERRAN ENERGY
SOLUTIONS, L.P., a Delaware limited partnership (the “Borrower”), the Lenders
from time to time party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as Administrative Agent.

 

R E C I T A L S

 

A.                                    Parent, the Borrower, the Administrative
Agent and the other agents and lenders party thereto are parties to that certain
Credit Agreement dated as of July 10, 2015, pursuant to which such lenders
agreed to provide certain loans to and extensions of credit on behalf of the
Borrower, subject to certain conditions (the “Existing Credit Agreement”).

 

B.                                    The parties hereto desire to amend and
restate the Existing Credit Agreement in its entirety in the form of this
Agreement to (i) renew the agreement by the Lenders to provide certain loans to
and extensions of credit on behalf of the Borrower and (ii) amend certain other
terms of the Existing Credit Agreement in certain respects as provided in this
Agreement.

 

C.                                    Subject to the occurrence of the Initial
Availability Date and such other terms and conditions set forth in this
Agreement, the Lenders have agreed to make loans to and extensions of credit on
behalf of the Borrower.

 

D.                                    In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree that the Existing
Credit Agreement is hereby amended, renewed, extended and restated in its
entirety in the form of this Agreement on (and subject to) the terms and
conditions set forth herein.  The parties hereto further agree as follows:

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01                             Certain Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.

 

“ABS Facility” means any asset-backed securitization facility of an ABS
Subsidiary to the extent such Subsidiary is permitted to enter into such
facility pursuant to Section 9.01(m).

 

“ABS Subsidiary” means any Subsidiary involved in or created in connection with
any ABS Facility, including any Subsidiary that is obligated on any Indebtedness
in respect of any ABS Facility.

 

“Additional Revolving Lender” has the meaning assigned to such term in
Section 2.06(c)(i).

 

“Additional Revolving Lender Certificate” has the meaning assigned to such term
in Section 2.06(c)(ii)(G).

 

“Adjusted LIBO Rate” means with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the product of (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Section 11.06.

 

“Administrative Agent Fee Letter” means that certain amended and restated letter
agreement among the Borrower, the Administrative Agent and Wells Fargo
Securities, LLC dated October 5, 2015, and any other letter agreement among the
Borrower and the Administrative Agent entered into from time to time, in each
case, concerning, among other things, certain fees to be paid by the Borrower to
the Administrative Agent in connection with this Agreement and as may be amended
or replaced from time to time.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a
standard form supplied from time to time by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents, and “Agent” means any of the Administrative
Agent, the Syndication Agent or any Co-Documentation Agent, as the context
requires.

 

“Aggregate Revolving Commitments” at any time shall equal the sum of the
Revolving Commitments at such time.  As of the Effective Date, the amount of the
Aggregate Revolving Commitments is $680,000,000.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated.

 

“Agreement Currency” has the meaning assigned to such term in Section 12.18(b).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977.

 

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.21(a).

 

“Applicable Creditor” has the meaning assigned to such term Section 12.18(b).

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the lending office of such Lender designated for such Type of Loan on the
signature pages hereof or such other offices of such Lender as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office from which its Loans of such Type are to be made and maintained.

 

“Applicable Margin” means (a) with respect to Term Loans, (i) 4.75% for any ABR
Term Loan and (ii) 5.75% for any LIBOR Term Loan and (b) for any day, with
respect to any LIBOR Loan, EURIBOR Loan or ABR Loan that is a Revolving Loan, or
with respect to Revolving Commitment Fees, the applicable rate per annum set
forth in the table below under the caption “LIBOR Loans / EURIBOR Loans”, “ABR
Loans” or “Revolving Commitment Fees”, as the case may be, determined by
reference to the Total Leverage Ratio as of the most recent date of
determination:

 

2

--------------------------------------------------------------------------------


 

Level

 

Total Leverage Ratio

 

LIBOR Loans /
EURIBOR
Loans (bps)

 

ABR Loans
(bps)

 

Revolving
Commitment
Fees (bps)

 

I

 

Less than or equal to 1.5 to 1.0

 

150.0

 

50.0

 

25.0

 

II

 

Less than or equal to 2.0 to 1.0 but greater than 1.5 to 1.0

 

175.0

 

75.0

 

25.0

 

III

 

Less than or equal to 2.5 to 1.0 but greater than 2.0 to 1.0

 

200.0

 

100.0

 

30.0

 

IV

 

Less than or equal to 3.0 to 1.0 but greater than 2.5 to 1.0

 

225.0

 

125.0

 

35.0

 

V

 

Less than or equal to 3.5 to 1.0 but greater than 3.0 to 1.0

 

250.0

 

150.0

 

40.0

 

VI

 

Greater than 3.5 to 1.0

 

275.0

 

175.0

 

50.0

 

 

provided that, with respect to the rates set forth in the table above under the
caption “LIBOR Loans / EURIBOR Loans”, (i) from and after the Initial
Availability Date until and including the first anniversary of the Initial
Availability Date, for so long as no Qualified Capital Raise has occurred, such
rate as set forth in the table above shall be increased by 100.0 basis points
and (ii) following the first anniversary of the Initial Availability Date, for
so long as no Qualified Capital Raise has occurred, such rate as set forth in
the table above shall be increased by 150.0 basis points.

 

For purposes of determining the Applicable Margin for the period commencing on
the Initial Availability Date and ending upon the date of the first delivery
after the Initial Availability Date of financial statements and compliance
calculations pursuant to Sections 8.01(a) and 8.01(b), the Total Leverage Ratio
will be deemed to be that which corresponds to Level II.  Each change in the
Applicable Margin resulting from a change in the Total Leverage Ratio (which
shall be calculated quarterly) shall take effect as of the fifth Business Day
following the receipt of the Compliance Certificate delivered pursuant to
Section 8.01(b); provided that the Total Leverage Ratio shall be deemed to be
Level VI if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to
Sections 8.01(a) and 8.01(b), respectively, during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.  In the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.01(a) or (b) is shown to
be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then Parent and the Borrower shall promptly
(i) deliver to the Administrative Agent a corrected Compliance Certificate for
such Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected Compliance Certificate, and (iii) pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01. 
The preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Sections 3.02(e), 10.01 and 10.02 and other of their
respective rights under this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender at any time, the
fraction expressed as a percentage obtained by dividing (a) the sum of (i) the
principal amount of such Lender’s outstanding Term Loans (or, prior to the
funding of the Term Loans on the Initial Availability Date, such Lender’s Term
Loan Commitment) at such time plus (ii) the amount of such Lender’s Revolving
Commitment at such time by (b) the sum of (i) the total outstanding principal
amount of all Term Loans (or, prior to the funding of the Term Loans on the
Initial Availability Date, the aggregate Term Loan Commitments of all of the
Term Loan Lenders) at such time plus (ii) the amount of the Aggregate Revolving
Commitments at such time.  If all of the Revolving Commitments have terminated
or expired, the Applicable Percentages shall instead be determined by reference
to each Lender’s Revolving Credit Exposure at such time in clause (a) (as
opposed to such Lender’s Revolving Commitment) and the Total Revolving Credit
Exposure at such time in clause (b) (as opposed to the Aggregate Revolving
Commitments).

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, the percentage of the Aggregate Revolving Commitments represented by
such Lender’s Revolving Commitment at such time.  If all of the Revolving
Commitments have terminated or expired, the Applicable Revolving Percentages
shall be determined based upon the percentage of the Total Revolving Credit
Exposure at such time represented by each Lender’s Revolving Credit Exposure at
such time.

 

“Applicable Term Loan Percentage” means, with respect to any Term Loan Lender at
any time, the percentage of the total outstanding principal amount of all Term
Loans represented by such Term Loan Lender’s outstanding Term Loans at such time
(or, prior to the funding of the Term Loans on the Initial Availability Date,
the percentage of the aggregate Term Loan Commitments of all the Term Loan
Lenders represented by such Term Loan Lender’s Term Loan Commitment at such
time).

 

“AROC Corp.” means AROC Corp., a Delaware corporation.

 

“Asset Swap” means any substantially contemporaneous (and in any event occurring
within 180 days of each other) purchase and sale or exchange of any assets or
properties used or useful in the lines of business permitted under Section 9.05
between the Borrower or any Restricted Subsidiaries and another Person, so long
as the consideration received by the Borrower or any Restricted Subsidiary is
substantially the same as or greater than the fair market value of the assets or
properties Disposed of by the Borrower or such Restricted Subsidiary, as
reasonably determined by the Borrower.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

 

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.  As used in this
definition, the phrase “net rental payments” under any lease for any such period
shall mean the sum of rental and other payments required to be paid with respect
to such period by the lessee thereunder, excluding any amounts required to be
paid by such lessee on account of maintenance and repairs, insurance, taxes,
assessments, water rates or similar charges. In the case of any lease that is
terminable by the lessee upon payment of penalty, such net rental payment shall
also include the amount of such penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated.

 

4

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Initial
Availability Date to but excluding the Termination Date.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1% per annum; provided that, for purposes of this definition, the
LIBO Rate on any day shall be based on the rate per annum as set forth by
Bloomberg Information Service or any successor thereto on the applicable
page displaying interest rates for dollar deposits in the Relevant Interbank
Market at approximately 11:00 a.m., London time, on such day for deposits in
dollars with a maturity of one month.  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means a Revolving Borrowing, a Term Loan Borrowing, or a Swingline
Borrowing.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Building” has the meaning assigned to such term in the applicable Flood
Insurance Law.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market, and (b) when used in
connection with a EURIBOR Loan, the term “Business Day” shall also exclude any
day on which the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system is not open for the settlement of payments in
Euros.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Parent and its Restricted Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease” means a lease of (or other arrangement conveying the right to
use) real and/or personal Property, or a combination thereof, with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a Indebtedness in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, as to any Person, all obligations of such
Person as lessee under any Capital Lease, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the government of the United States or any other
country whose sovereign debt has a rating of at least A3 from Moody’s and at
least A- from S&P or any agency or instrumentality thereof having maturities of
not more than twelve (12) months from the date of acquisition;

 

(b)                                 certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank organized under the laws of any
country that is a member of the Organization for Economic Cooperation and
Development having capital and surplus in excess of $500,000,000 (or the
equivalent thereof in any other currency or currency unit) and has a short term
deposit rating of no lower than A2 or P2, as such rating is set forth from time
to time by S&P or Moody’s, respectively;

 

(c)                                  repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clauses (a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (b) above;

 

(d)                                 commercial paper rated at least P2 or A2
from Moody’s or S&P, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of investments, and in each case maturing within one year after the date of
acquisition;

 

(e)                                  solely with respect to deposits of Foreign
Subsidiaries, deposits available for withdrawal on demand with any commercial
bank not meeting the qualifications specified in clause (b) above; and

 

(f)                                   money market mutual funds substantially
all of the assets of which are of the type described in the foregoing
clauses (a) through (d).

 

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means (a) at any time prior to the Initial Availability
Date, the occurrence of one or more of the following events: (i) the approval by
the holders of Equity Interests in the Borrower of any plan or proposal for the
liquidation or dissolution of the Borrower (whether or not otherwise in
compliance with the provisions of this Agreement); (ii) any Person or “group”
(within the meaning of Section 13(d) of the Exchange Act as in effect on the
date hereof) shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act as in effect on the date hereof) of shares representing more
than 50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of EXH; or (iii) EXH ceases to own, directly or
indirectly, 100% of the Equity Interests in Parent or the Borrower; or (b) at
any time on or after the Initial Availability Date, the occurrence of one or
more of the following events: (i) Parent ceases to own, directly or indirectly,
100% of the Equity Interests in the Borrower; (ii) the approval by the holders
of Equity Interests in the Borrower of any plan or proposal for the liquidation
or dissolution of the Borrower (whether or not otherwise in compliance with the
provisions of this Agreement) or (iii) any Person or “group” (within the meaning
of Section 13(d) of the Exchange Act as in effect on the date hereof) shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act
as in effect on the date hereof), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent; provided that the consummation of the Separation
Transaction and any related transaction contemplated by the Separation
Documents, in each case occurring substantially contemporaneously with the
Initial Availability Date, shall be deemed not to be a Change in Control.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (except as otherwise provided herein).

 

“Co-Documentation Agents” means, collectively, Bank of America, N.A., Citibank,
N.A. and Royal Bank of Canada.

 

“Collateral” means all Property of the Group Members that is subject to a Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties,
under one or more of the Security Instruments.

 

“Commitment” means the Revolving Commitment and/or the Term Loan Commitment of a
Lender, as the context requires, and “Commitments” means, collectively, the
Revolving Commitments and the Term Loan Commitments of all of the Lenders.

 

“Compliance Certificate” has the meaning assigned to such term in
Section 8.01(b).

 

“Confidential Information” has the meaning assigned to such term in
Section 12.11.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means for any period, the aggregate of the net income
(or loss) of Parent and its Consolidated Restricted Subsidiaries after
allowances for taxes for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following (without duplication): 
(a) the net income (or loss) of any Person in which Parent or any of its
Consolidated Restricted Subsidiaries has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of Parent and its Consolidated Restricted Subsidiaries in accordance with GAAP),
except to the extent of the amount of cash dividends or distributions actually
paid during such period by such other Person to Parent or to a Consolidated
Restricted Subsidiary of Parent, as the case may be; (b) an amount equal to the
portion of the net income (but not loss) of any Consolidated Restricted
Subsidiary of Parent that is not at the time permitted (whether by operation of
the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Restricted Subsidiary or otherwise)
to be distributed, paid, repaid, loaned or otherwise transferred to Parent or
any of Parent’s other Consolidated Restricted Subsidiaries; provided that upon
the removal of such restriction, the aggregate net income of such Consolidated
Restricted Subsidiary previously excluded within the immediately preceding four
(4) fiscal quarters shall be added to the net income of Parent and its
Consolidated Restricted Subsidiaries for the same quarters; (c) any
extraordinary gains or losses; (d) gains or losses attributable to Property
sales not in the ordinary course of business; (e) the cumulative effect of a
change in accounting principles and any gains or losses attributable to writeups
or write downs of assets; (f) gains, losses or other charges as a result of the
early retirement of Indebtedness, including obligations under Hedging
Agreements; (g) non-cash gains or losses as a result of foreign currency
adjustments and (h) costs related to the issuance of long-term Indebtedness to
the extent such costs are paid from the proceeds of such Indebtedness or are
paid substantially concurrently with the issuance of such Indebtedness.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Net Tangible Assets” means, with respect to Parent as of any date,
the aggregate amount of total assets included in the most recent annual or
quarterly consolidated balance sheet of Parent and its Consolidated Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP and
after deducting therefrom, to the extent otherwise included, unamortized debt
discount and expenses and other unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, licenses, organization or
development expenses and other intangible items.

 

“Consolidated Restricted Subsidiary” means any Restricted Subsidiary that is a
Consolidated Subsidiary of Parent.

 

“Consolidated Subsidiary” of a Person means each Subsidiary of such Person, the
financial statements of which are (or should be) consolidated with the financial
statements of such Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness of an Unrestricted Subsidiary, exclusions from the exculpation
provisions with respect to such Non-Recourse Indebtedness for the voluntary
bankruptcy of such Unrestricted Subsidiary, fraud, misapplication of cash,
environmental claims, waste, willful destruction and other circumstances
customarily excluded by lenders from exculpation provisions or included in
separate indemnification agreements in non-recourse financings.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that has (a) failed to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans within two (2) Business Days of the date required to be funded by it
hereunder, unless, in the case of a failure by such Lender to fund any portion
of its Loans, such Lender notifies the Administrative Agent in writing prior to
the date on which such funding is required to be made by it hereunder that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) notified any Loan Party, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Borrower or the Administrative Agent, to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Borrower or the Administrative Agent in form and substance
satisfactory to the Borrower or the Administrative Agent, as the case may be),
(d) otherwise failed to pay over to the Administrative Agent, any Issuing Bank
or any Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, administrator, trustee, custodian or similar
Person appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, administrator,
trustee, custodian or similar Person appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or the exercise of
control over such Lender or its parent company, by a Governmental Authority, as
long as such ownership interest or exercise of control does not result in or
provide such Lender or its parent company with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or its parent company (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any such
Agreements made by such Lender or its parent company.

 

8

--------------------------------------------------------------------------------


 

“Disclosing Parties” has the meaning assigned to such term in Section 12.11.

 

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any Property.  “Disposition” has a meaning
correlative thereto.  For the avoidance of doubt, payments made by the Borrower
to AROC Corp. pursuant to Sections 9.7 and 9.8 of the Separation and
Distribution Agreement shall not constitute a Disposition by Parent or any of
its Subsidiaries.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one-hundred eighty (180)
days after the Revolving Maturity Date.

 

“Disqualified Institution” means, on any date, any Person that is a bona fide
direct competitor of Parent, the Borrower or any of its Subsidiaries whose
active and primary business is in the same or a substantially similar industry
which offers a substantially similar product or services as Parent or the
Borrower or its Subsidiaries; provided that any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
Controlling, Controlled by or under common Control with such Disqualified
Institution or its Controlling owner and for which no personnel involved with
the competitive activities of such competitor or Controlling owner (i) makes any
investment decisions for such debt fund or (ii) has access to any confidential
information (other than publicly available information) relating to Parent, the
Borrower and its Subsidiaries shall be deemed not to be a Disqualified
Institution.

 

9

--------------------------------------------------------------------------------


 

“Dissolved Subsidiary” has the meaning assigned to such term in
Section 8.06(c)(ii).

 

“dollars”, “Dollars”, “US Dollars” or “$” refers to lawful money of the United
States of America.

 

“Domestic Subsidiary” means each Restricted Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income for such period: (a) total interest
expense (as reflected on the consolidated income statement for such period),
(b) taxes, (c) depreciation, (d) amortization, (e) fees and expenses incurred or
paid in connection with the consummation of acquisitions, (f) fees and expenses
incurred in connection with the Separation Transaction to the extent such fees
and expenses are incurred on or prior to the last day of the first full Fiscal
Quarter commencing on or after the Initial Availability Date, (g) cash from
distributions actually received by Parent or any Consolidated Restricted
Subsidiary during such period from Unrestricted Subsidiaries; provided that the
amount of such cash distributions included pursuant to this clause (g) shall not
exceed 25% of the total EBITDA during such period (as calculated prior to
including any such cash distributions) and (h) other non-cash charges, provided
that any cash actually paid in any future period with respect to such non-cash
charges shall be deducted from EBITDA for such future period when paid; provided
further that if at any time during such period Parent or any Consolidated
Restricted Subsidiary shall have made any individual acquisition or Disposition
with a sale price in excess of $50,000,000, EBITDA for such period shall be
calculated giving pro forma effect thereto as if such acquisition or Disposition
had occurred on the first day of such period (such pro forma effect to include
projected synergies) as determined by the Borrower in a manner reasonably
acceptable to the Administrative Agent.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Effective Date Versions” means the forms of the Separation Documents delivered
by the Borrower pursuant to Section 6.01(c).

 

“Environmental Laws” means all Governmental Requirements pertaining to
protection, conservation, preservation or reclamation of the environment; to the
use, handling or Release of Hazardous Materials; to occupational safety and
health requirements; or to the protection of natural resources, as in effect in
any and all jurisdictions in which the Borrower or any Subsidiary is or has
conducted business or is or has generated, sent or Released any Hazardous
Material, or where any Property of the Borrower or any Subsidiary is or was
located, including without limitation, the Oil Pollution Act of 1990 and the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980,
including, without limitation, all state, national and international corollary
laws, as each are amended from time to time.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.

 

10

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) failure to satisfy the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Loan Party or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(f) the incurrence by any Loan Party or any ERISA Affiliate of any liability
with respect to the withdrawal from any Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA; (g) the receipt by any Loan Party or any ERISA
Affiliate of any notice imposing Withdrawal Liability or receipt by any Loan
Party or any ERISA Affiliate of any notice that a Multiemployer Plan is
insolvent or in endangered or critical status within the meaning of Title IV of
ERISA; or (h) with regard to any Foreign Plan, (x) the failure to make or, if
applicable, accrue in accordance with normal accounting practices, any employer
or employee contributions required by applicable law or the terms of such
Foreign Plan, (y) the failure to register or loss of good standing with the
applicable regulatory authorities of any such Foreign Plan required to be
registered, or (z) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

 

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation Day
(rounded upwards, if necessary, to the next 1/100 of 1%).

 

“EURIBOR”, when used in reference to any Loan or any Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the EURIBO Rate.

 

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

11

--------------------------------------------------------------------------------


 

“Excepted Liens” means (a) Liens for Taxes, assessments, public or statutory
obligations or other governmental charges or levies which (i) are not delinquent
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or (ii) could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (b) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which (i) are not yet due or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP or (ii) could not reasonably be expected to
have a Material Adverse Effect individually or in the aggregate for all Excepted
Liens contained in clauses (a), (b), (c), (d) and (e) of this definition;
(c) landlords’, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law or otherwise in the ordinary course of business, each of
which (i) is in respect of obligations that have not been overdue more than
90 days or (ii) is being contested in good faith by appropriate proceedings and
for which adequate reserves have been maintained in accordance with GAAP or
(iii) could not reasonably be expected to have a Material Adverse Effect
individually or in the aggregate for all Excepted Liens contained in
clauses (a), (b), (c), (d) and (e) of this definition; (d) any Liens reserved in
leases for rent or royalties and for compliance with the terms of the leases in
the case of leasehold estates, if such Lien (i) does not materially impair the
use of the Property covered by such Lien for the purposes for which such
Property is held by Parent or any Subsidiary, (ii) is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP or (iii) such Lien could not reasonably be
expected to have a Material Adverse Effect individually or in the aggregate for
all Excepted Liens contained in clauses (a), (b), (c), (d) and (e) of this
definition; (e) encumbrances (other than to secure the payment of borrowed money
or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of Parent or any Subsidiary
for the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal, minerals, timber, metals,
steam or other natural resources or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by Parent or any Subsidiary or
materially impair the value of such Property subject thereto or which could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (f) Liens on cash, securities or, for Foreign
Subsidiaries only, other Property pledged to secure the performance of bids,
trade contracts, leases, performance bonds, return-of-money or payment bonds,
surety and appeal bonds, contracts or leases to which Parent or any of its
Subsidiaries is a party, statutory obligations, regulatory obligations, and
other obligations of a like nature incurred in the ordinary course of business;
provided that, with respect to Liens on Property of Foreign Subsidiaries, such
Property shall be the subject of, or used in connection with, the contracts,
bonds or other obligations so secured; (g) Liens permitted by the Security
Instruments; (h) judgment and attachment Liens not giving rise to an Event of
Default; (i) Liens for Parent’s or any Subsidiary’s title to Property leased
under Capital Leases; (j) Liens resulting from the deposit of funds or evidence
of Indebtedness in trust for the purpose of defeasing Indebtedness of Parent or
any of its Subsidiaries to the extent any such defeasance is permitted by this
Agreement; (k) customary Liens on cash or cash equivalents held by a trustee for
fees, costs and expenses of such trustee pursuant to an indenture; (l) Liens
pursuant to merger agreements, stock purchase agreements, asset sale agreement
and similar agreements on earnest money deposits, good faith deposits, purchase
price adjustment escrows and similar deposits and escrow arrangements made or
established thereunder; (m) Limited Recourse Equity Pledges; and (n) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies (including any
such banker’s liens, rights of set-off or similar rights and remedies that are
contractually agreed upon in deposit account agreements, securities account
agreements or commodities account agreements entered into in the ordinary course
of business) and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board (or other applicable Governmental Authority) and no such deposit account
is intended by Parent or any other Loan Party to provide collateral to the
depository institution; provided that, (i) in the case of each of clauses
(a) through (m) above, no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens and
(ii) in the case of each of clauses (a) through (f), (h), (k), (l) and (n), such
Liens do not secure Indebtedness for borrowed money.

 

12

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means, for any Fiscal Year, the excess, if any, of (a) the
sum, without duplication, of (i) Consolidated Net Income for such Fiscal Year,
(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in determining such Consolidated Net Income, (iii) total
interest expense for such Fiscal Year, to the extent deducted in determining
Consolidated Net Income, (iv) tax expense for such Fiscal Year, to the extent
deducted in determining Consolidated Net Income, (v) decreases in Working
Capital for such Fiscal Year, and (vi) the aggregate net amount of non-cash loss
on the disposition of property by the Parent and its Consolidated Restricted
Subsidiaries during such Fiscal Year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, minus (b) the sum, without duplication, of (i) the
amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by the Parent and its
Consolidated Restricted Subsidiaries in cash during such Fiscal Year on account
of Capital Expenditures (excluding the principal amount of Indebtedness incurred
in connection with such expenditures and any such expenditures financed with the
proceeds of asset dispositions that have not yet been used to pay down the
Loans), (iii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such Fiscal Year to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such Fiscal Year, (iv) the aggregate amount of all
regularly scheduled principal payments of long-term Indebtedness (determined in
accordance with GAAP, including the Term Loans) of the Parent and its
Consolidated Restricted Subsidiaries made during such Fiscal Year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) total interest
expense during such Fiscal Year to the extent paid by Parent and its
Consolidated Restricted Subsidiaries in cash, (vi) the aggregate amount of taxes
of Parent and its Consolidated Restricted Subsidiaries paid in cash during such
Fiscal Year, (vii) increases in Working Capital for such Fiscal Year, and
(viii) the aggregate net amount of non-cash gain on the disposition of property
by Parent and its Consolidated Restricted Subsidiaries during such Fiscal Year
(other than sales of inventory in the ordinary course of business), to the
extent included in determining such Consolidated Net Income.

 

“Excess Indebtedness Amount” has the meaning assigned to such term in the
definition of “Prepayment Event”.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Exchange Rate” means, with respect to Euros or any Offshore Currency on a
particular date, the rate at which Euros or such Offshore Currency may be
exchanged into US Dollars, as set forth at 11:00 a.m., London time, on such date
on the applicable currency page with respect to such Offshore Currency displayed
by Bloomberg Information Service (or any successor thereto).  If such rate does
not appear on the applicable Bloomberg Information Service currency page, the
Exchange Rate with respect to such Offshore Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such Exchange Rate shall instead be the spot rate of
exchange of the Administrative Agent in the London Interbank market or other
market where its foreign currency exchange operations in respect of Euros or
such Offshore Currency are then being conducted, at or about 11:00 a.m., London
time, at such date for the purchase of US Dollars with Euros or such Offshore
Currency, for delivery two Business Days later.

 

13

--------------------------------------------------------------------------------


 

“Excluded Hedging Obligation” means, with respect to any Loan Party.
individually determined on a Loan Party by Loan Party basis, any obligation
owing by any Loan Party to any Secured Hedging Provider under a Hedging
Agreement if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such guarantee or grant of a security
interest becomes effective with respect to such obligation.

 

“Excluded Subsidiary” means any Subsidiary (a) that is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, and (b) all the
assets of which consist solely of Equity Interests in CFCs.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(g), and (d) any U.S. federal withholding Taxes under
FATCA.

 

“EXH” means Exterran Holdings, Inc., a Delaware corporation.

 

“EXH Credit Agreement” means that certain Senior Secured Credit Agreement dated
as of July 8, 2011 by and among EXH, as borrower, the lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent, as amended.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Letters of Credit” means the letters of credit set forth on
Schedule 1.02, together with any other Letters of Credit issued by an Issuing
Bank pursuant to the EXH Credit Agreement on or before the Initial Availability
Date, as approved by the Administrative Agent.

 

“Extended Expiry Letters of Credit” has the meaning assigned to such term in
Section 2.07(a).

 

“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.09.

 

“Extension” has the meaning set forth in Section 2.09(a).

 

“Extension Offer” has the meaning set forth in Section 2.09(a).

 

“FASB” means the Financial Accounting Standards Board.

 

14

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such provisions that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means, collectively, the Administrative Agent Fee Letter and those
other certain letter agreements from each of the Joint Lead Arrangers (other
than Wells Fargo Securities, LLC) to the Borrower dated October 5, 2015,
concerning certain fees to be paid by the Borrower to each such Joint Lead
Arranger in connection with this Agreement, as any of the same may be amended or
replaced from time to time.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statements of Parent most recently
delivered pursuant to Section 8.01(a)(i) and, prior to the initial delivery of
such financial statements pursuant to Section 8.01(a)(i), the financial
statements of Parent for the Fiscal Year ended December 31, 2014.

 

“Fiscal Quarter” means a fiscal quarter of Parent.

 

“Fiscal Year” means a fiscal year of Parent.

 

“Flood Insurance Laws”: collectively, (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (e) all regulations promulgated by applicable Governmental
Authorities pursuant to any of the foregoing.

 

“Foreign Credit Facility” means any debt facility (including, without
limitation, any credit agreement or ABS facility), commercial paper facilities
or secured capital markets financings of a Foreign Subsidiary that derives
substantially all of its income from jurisdictions other than the United States
of America, in each case with banks or other institutional lenders or
institutional investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables), letters of credit or secured capital markets financings, in each
case, as the same may be amended, restated, modified, renewed, refunded,
replaced or refinanced (including refinancing with any capital markets
transaction) in whole or in part from time to time.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

15

--------------------------------------------------------------------------------


 

“Foreign Plan” means each employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) maintained primarily for
employees residing outside of the United States of America, that is subject to
any law in a non-U.S. jurisdiction and is maintained or contributed to by any
Loan Party or any Subsidiary.

 

“Foreign Subsidiary” means each direct or indirect Restricted Subsidiary that is
organized under the laws of any jurisdiction other than the United States of
America, any State thereof, or the District of Columbia, and any Restricted
Subsidiary of any Foreign Subsidiary, whether or not such Restricted Subsidiary
is organized under the laws of the United States of America, any State thereof,
or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other binding directive or
requirement of any Governmental Authority, whether now or hereinafter in effect,
including Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

 

“Group Members” means, collectively, Parent and its Restricted Subsidiaries.

 

“Guarantors” means, collectively, (a) Parent, (b) each Significant Domestic
Subsidiary that is a party to the Guaranty and Collateral Agreement on the
Initial Availability Date, (c) each Significant Domestic Subsidiary that
guarantees the Secured Obligations after the Initial Availability Date pursuant
to Section 8.06 and (d) any other Person that voluntarily becomes a Guarantor,
in each case other than those released from their obligations under the Guaranty
and Collateral Agreement pursuant to Section 8.06(c) or otherwise in accordance
with the terms hereof.

 

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
to be dated as of the Initial Availability Date and executed by the Loan Parties
in favor of the Administrative Agent.

 

“Hazardous Materials” means any substances, wastes or materials (a) which are
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic hazardous or otherwise harmful to public health or the environment and
are regulated by any Governmental Authority under any Environmental Law, (b) the
presence of which require investigation or remediation under any Environmental
Law, (c) the discharge, disposal, emission or Release of which requires a permit
or license under any Environmental Law or other Governmental Approval, (d) which
are deemed by a Governmental Authority pursuant to Environmental Laws to pose a
health or safety hazard to Persons or properties or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, hydrogen sulfide, naturally occurring
radioactive material, petroleum derived waste, crude oil, nuclear fuel, natural
gas or synthetic gas.

 

16

--------------------------------------------------------------------------------


 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or any of its
Subsidiaries shall be a Hedging Agreement.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Indebtedness” means, for any Person the sum of the following (without
duplication):  (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of Property or services (excluding trade and
accounts payable incurred in the ordinary course of business that are not more
than sixty (60) days past due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP and accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business); (d) all
Capital Lease Obligations in respect of which such Person is liable (whether
contingent or otherwise) and all Attributable Debt in respect of sale and
leaseback transactions not involving a Capital Lease Obligation; (e) all
Indebtedness (as described in the other clauses of this definition) of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person; provided that the amount of Indebtedness for purposes
of this clause (e) shall be an amount equal to the lesser of the unpaid amount
of such Indebtedness and the fair market value of the encumbered Property;
(f) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position of others or to purchase the Indebtedness of
others; (g) all Indebtedness (as described in the other clauses of this
definition) of others guaranteed by such Person or in respect of which such
Person otherwise assures a creditor against loss; (h) Disqualified Capital Stock
of such Person; (i) any Indebtedness (as described in the other clauses of this
definition) of a partnership for which such Person is liable either by agreement
or because of a Governmental Requirement but only to the extent of the maximum
liability of such Person under such agreement or Governmental Requirement; and
(j) all net mark to market obligations of such Person under Hedging Agreements;
provided that any agreement by the Borrower or any Restricted Subsidiary to
repurchase equipment in a Permitted Sale for Lease Transaction at a price not
greater than its fair market value shall not constitute Indebtedness.
Notwithstanding the foregoing and for the avoidance of doubt, the term
“Indebtedness” does not include (i) endorsements of checks, bills of exchange
and other instruments for deposit or collection in the ordinary course of
business and such other obligations owed on a short-term basis to banks and
other financial institutions incurred in connection with ordinary banking
arrangements to manage cash balances of such Person; (ii) taxes, assessments or
other similar governmental charges or claims; (iii) any obligation arising from
any agreement providing for indemnities, purchase price adjustments, holdbacks,
contingency payment obligations based on the performance of the acquired or
Disposed of assets or similar obligations (other than (x) guarantees of
Indebtedness and (y) any such obligations that will become non-contingent
obligations solely as a result of the passage of time and are reflected as
current liabilities on the balance sheet of such Person (the obligations
described in this clause (y) being referred to as “Specified Contingent
Obligations”)) incurred by the specified Person in connection with the
acquisition or Disposition of assets and (iv) any obligation arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided that such obligation is extinguished within five Business Days of its
incurrence.

 

17

--------------------------------------------------------------------------------


 

The term “Indebtedness” also excludes any repayment or reimbursement obligation
of such Person or any of its Restricted Subsidiaries with respect to Customary
Recourse Exceptions, unless and until an event or circumstance occurs that
triggers the Person’s or such Restricted Subsidiary’s direct repayment or
reimbursement obligation (as opposed to contingent or performance obligations)
to the lender or other Person to whom such obligation is actually owed, in which
case the amount of such direct payment or reimbursement obligation shall
constitute Indebtedness.

 

“Indemnified Parties” has the meaning assigned to such term in
Section 12.03(a)(ii).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Index Indebtedness” means senior, unsecured, long-term indebtedness for
borrowed money of Parent.

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 16, 2015 relating to the Borrower and the Transactions.

 

“Initial Availability Date” means the date on which the conditions specified in
Section 6.02 are satisfied (or waived in accordance with Section 12.02).

 

“Interest Coverage Ratio” means, as of the last day of any Testing Period, the
ratio of (a) EBITDA for such Testing Period to (b) Total Interest Expense for
such Testing Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan or
EURIBOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a LIBOR Borrowing or EURIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to a Swingline Loan, the day that such Loan is required to be repaid
pursuant to Section 2.08(a).

 

“Interest Period” means with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower may elect; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period for any Revolving Loan may end after the Revolving
Maturity Date and no Interest Period for any Term Loan may end after the Term
Loan Maturity Date.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

18

--------------------------------------------------------------------------------


 

“Interpolated Screen Rate” means, with respect to any LIBOR Loan for any
Interest Period or any EURIBOR Loan for any Interest Period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day.

 

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity
Interests, Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of any other Person, (b) loan or
advance made by such Person to any other Person, (c) guarantee, assumption or
other incurrence of liability by such Person of or for any Indebtedness of any
other Person, (d) capital contribution or other investment by such Person in any
other Person or (e) purchase or other acquisition (in one transaction or a
series of transactions) of any assets of any other Person constituting a
business unit.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment or interest earned on such Investment.  The term
“Investment” shall exclude extensions of trade credit by Parent and its
Subsidiaries on commercially reasonable terms in accordance with normal trade
practices of Parent or the applicable Subsidiary, as the case may be.

 

“Investment Grade Rating” means, with respect to the Borrower’s Index
Indebtedness, (a)(i) a rating of Baa3 or better by Moody’s or a rating of BBB-
or better by S&P and (ii) a rating no lower than one notch below the minimum
rating specified in clause (a)(i) of this definition from the other agency, and
(b) a stable outlook or better from both Moody’s and S&P.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means each of Wells Fargo Bank, National Association, Crédit
Agricole Corporate and Investment Bank, Bank of America, N.A., Citibank, N.A.,
Royal Bank of Canada, The Bank of Nova Scotia and any other Revolving Lender
that agrees to issue Letters of Credit hereunder (as designated by the Borrower
and approved by the Administrative Agent in its reasonable discretion), in each
case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.07(f), other than any such
Person that ceases to be an Issuing Bank pursuant to Section 2.07(g).  Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Joint Bookrunners” means, collectively, Wells Fargo Securities, LLC and Crédit
Agricole Corporate and Investment Bank in their capacity as joint bookrunners
hereunder.

 

“Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC, Crédit
Agricole Corporate and Investment Bank, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., and RBC Capital Markets, LLC in
their capacity as joint lead arrangers hereunder.

 

“Joint Venture” means (a) a joint venture with a third party so long as such
entity would not constitute a Subsidiary or (b) a Subsidiary formed with the
intention of establishing a joint venture; provided that if such entity still
constitutes a Subsidiary ninety (90) days after formation it shall no longer
constitute a Joint Venture; provided, that in the case of (a) or (b), all
Investments by Parent, the Borrower or any Restricted Subsidiary are made
pursuant to and are permitted by Section 9.03(g) or Section 9.03(i).

 

19

--------------------------------------------------------------------------------


 

“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by any Loan Party or any Restricted Subsidiary, (a) obligations owed by
such Loan Party or Restricted Subsidiary to the other holders of the Equity
Interests in such Joint Venture (other than a holder that is an Affiliate of a
Loan Party or any Restricted Subsidiary) and (b) Indebtedness of such Joint
Venture that is non-recourse to any Loan Party or any Restricted Subsidiary or
to any Property of any Loan Party or Restricted Subsidiary other than the Equity
Interests in such Joint Venture.

 

“Judgment Currency” has the meaning assigned to such term Section 12.18(b).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the US Dollar Equivalent of the aggregate amount of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time. 
The LC Exposure of any Lender at any time shall be its Applicable Revolving
Percentage of the total LC Exposure at such time.

 

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 1.02(b) opposite such Issuing Bank’s name.

 

“Lenders” means the Persons listed in Annex I hereto and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
an Additional Revolving Lender pursuant to Section 2.06(c), other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  The term “Lenders” shall include both the Term Loan Lenders and the
Revolving Lenders, and, unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement, and shall include Offshore Currency Letters
of Credit.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit.

 

“Letter of Credit Request” means a request by the Borrower for the issuance,
amendment, renewal or extension, as the case may be, of a Letter of Credit by
any Issuing Bank in accordance with Section 2.07(b), which shall be in any form
approved by or acceptable to such Issuing Bank.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.

 

20

--------------------------------------------------------------------------------


 

The term “Lien” shall include reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions, leases and other
encumbrances affecting Property, and for the avoidance of doubt, the term “Lien”
shall not include any interest of a third party owner of any Property being
leased to a Loan Party pursuant to an operating lease for which a precautionary
UCC financing statement has been filed and which filing only covers the Property
subject of such lease.  For the purposes of this Agreement, Parent or any
Subsidiary shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.

 

“Limited Recourse Equity Pledge” means the pledge of Equity Interests in any
Unrestricted Subsidiary or Joint Venture to secure Non-Recourse Indebtedness of
such Unrestricted Subsidiary or Joint Venture, as applicable, pursuant to an
agreement that expressly states that the pledgee shall have no recourse to the
pledgor or any of its assets or revenues under any circumstance other than
recourse to the Equity Interests of the Unrestricted Subsidiary or Joint
Venture, as applicable, that are described in such pledge.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Commitment Increase Certificates, the Additional Revolving
Lender Certificates, the Letters of Credit, the Fee Letters, the Security
Instruments, any Term Loan Refinancing Intercreditor Agreement and each consent,
waiver, subordination agreement, intercreditor agreement, Compliance
Certificate, Borrowing Request, Letter of Credit Request or Interest Election
Request executed by the Borrower pursuant to this Agreement.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the Revolving Loans, Term Loans and the Swingline Loans.

 

“Majority Lenders” means (a) at any time when no Loans are outstanding or LC
Exposure is outstanding, Lenders having at least a majority of the sum of
(i) the Aggregate Revolving Commitments and (ii) the total Term Loan
Commitments, and (b) at any time when any Loans are outstanding or any LC
Exposure is outstanding, Lenders having more than 50% of the sum of (i) the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(d)) and (ii) the unused Revolving Commitments;
provided that the Commitment of, and the principal amount of Loans of, any
Defaulting Lender shall be excluded from the determination of Majority Lenders
to the extent set forth in Section 4.03(c)(ii).

 

“Majority Revolving Lenders” means (a) at any time when no Revolving Loans are
outstanding or LC Exposure is outstanding, Revolving Lenders having at least a
majority of the Aggregate Revolving Commitments, and (b) at any time when any
Revolving Loans are outstanding or any LC Exposure is outstanding, Revolving
Lenders having Revolving Credit Exposures representing more than 50% of the
Total Revolving Credit Exposure; provided that the Revolving Commitment of, and
the Revolving Credit Exposure of, any Defaulting Lender shall be excluded from
the determination of Majority Revolving Lenders to the extent set forth in
Section 4.03(c)(ii).

 

“Manufactured (Mobile) Home” has the meaning assigned to such term in the
applicable Flood Insurance Law.

 

21

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business or operations of Parent and
its Restricted Subsidiaries, taken as a whole, as reflected in the Financial
Statements after eliminating the financial condition and results of the
Unrestricted Subsidiaries, or (b) the ability of the Borrower and the other Loan
Parties, taken as a whole, to perform their obligations under the Loan Documents
in accordance with the terms thereof.

 

“Mirror Notes” means certain intercompany debt owing by the Borrower to Exterran
General Holdings LLC and by Exterran General Holdings LLC to EXH.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property to secure the Secured
Obligations, which shall be in a form reasonably satisfactory to the
Administrative Agent.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such Prepayment Event including (i) any cash
received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event (including, in the case of
a Prepayment Event of the type described in clause (c) or (d) of the definition
thereof, reasonable investment banking fees and reasonable underwriting
discounts and commissions), (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

 

“Non-Mortgaged Real Property” has the meaning assigned to such term in
Section 8.06(a).

 

“Non-Recourse Indebtedness” means Indebtedness of any Subsidiary or Joint
Venture:

 

(a)                                 as to which neither Parent nor any
Restricted Subsidiary (i) provides credit support of any kind (including any
guaranty, undertaking, agreement or instrument that would constitute
Indebtedness), other than a Limited Recourse Equity Pledge, (ii) is directly or
indirectly liable as a guarantor or otherwise or (iii) is the lender; and

 

(b)                                 no default with respect to which (including
any rights that the holders thereof may have to take an enforcement action
against an Unrestricted Subsidiary) would permit upon notice, lapse of time or
both any holder of Indebtedness of Parent or any Restricted Subsidiary to
declare a default on such Indebtedness of Parent or any Restricted Subsidiary or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.

 

22

--------------------------------------------------------------------------------


 

“Non-Recourse Foreign Indebtedness” means Indebtedness of any Foreign Subsidiary
as to which neither Parent nor any Domestic Subsidiary (a) provides credit
support of any kind (including any guaranty, undertaking, agreement or
instrument that would constitute Indebtedness), other than a Limited Recourse
Equity Pledge, (b) is directly or indirectly liable as a guarantor or otherwise
or (c) is the lender.

 

“Notes” means the Revolving Notes and the Term Loan Notes, or any of them, as
the context requires.

 

“Notifying Lender” means any Lender that notifies Administrative Agent and the
Borrower in writing or made a public statement that its failure to fund all or
any portion of its Loans is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied in accordance
with clauses (a) or (b) of the definition of “Defaulting Lender” contained in
Section 1.01.

 

“Obligations” means, without duplication, any and all amounts owing by any Loan
Party or any Restricted Subsidiary to the Administrative Agent, any Issuing Bank
or any Lender under any Loan Document (including interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party or any Restricted Subsidiary, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding).

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Offshore Currency” means any lawful currency (other than US Dollars and Euros)
that the relevant Issuing Bank with respect to any Offshore Currency Letter of
Credit, in its sole reasonable opinion, at any time determines to be (a) freely
traded in the offshore interbank foreign exchange markets, (b) freely
transferable and (c) freely convertible into US Dollars.

 

“Offshore Currency Letter of Credit” means any Letter of Credit denominated in
an Offshore Currency.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-US jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable constitutive documents with respect to any non-US
jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Commitment or Loan
Document).

 

23

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.04(b)).

 

“Parent” has the meaning assigned to such term in the preamble hereto.

 

“Participant Register” has the meaning assigned to such term in
Section 12.04(d).

 

“Payment in Full” means all of the Commitments have expired or been terminated
and the principal of all Loans hereunder, all interest thereon and all other
amounts payable by the Borrower hereunder and under the other Loan Documents
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made at the time of determination)
have been paid in full and all Letters of Credit have expired or terminated
(unless cash collateralized in accordance with Section 2.07(a) or unless other
arrangements satisfactory to the applicable Issuing Banks have been made with
respect thereto).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Liens” has the meaning assigned to such term in Section 9.02.

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “new Indebtedness”) incurred in exchange for, or proceeds of which
are used to extend, refinance, renew, redeem, replace, defease, discharge,
refund or otherwise retire for value, in whole or in part, any other
Indebtedness (the “Refinanced Indebtedness”); provided that (a) such new
Indebtedness is in an aggregate principal amount not in excess of the sum of
(i) the aggregate principal amount then outstanding of the Refinanced
Indebtedness (or, if the Refinanced Indebtedness is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (ii) an amount
necessary to pay all accrued (including, for purposes of defeasance, future
accrued) and unpaid interest on the Refinanced Indebtedness and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Indebtedness has a stated maturity no earlier than the sooner to occur of
(i) the date that is 91 days after the Revolving Maturity Date (as in effect on
the date of incurrence of such new Indebtedness) and (ii) the stated maturity of
the Refinanced Indebtedness; (c) such new Indebtedness has a Weighted Average
Life to Maturity at the time such new Indebtedness is incurred no shorter than
the shorter of (i) the period beginning on the date of incurrence of such new
Indebtedness and ending on the date that is 91 days after the Revolving Maturity
Date (as in effect on the date of incurrence of such new Indebtedness) and
(ii) the Weighted Average Life to Maturity of the Refinanced Indebtedness at the
time such new Indebtedness is incurred; and (d) if the Refinanced Indebtedness
was subordinated in right of payment to the Secured Obligations or the
guarantees under the Guaranty and Collateral Agreement, such new Indebtedness
(and any guarantees thereof) is subordinated in right of payment to the Secured
Obligations (or, if applicable, the guarantees under the Guaranty and Collateral
Agreement) to at least the same extent as the Refinanced Indebtedness.

 

“Permitted Sale for Lease Transaction” means a transaction involving (a) a sale
by Parent or a Restricted Subsidiary of equipment to a financial institution
that in turn leases such assets to its customer and (b) an agreement by Parent
or a Restricted Subsidiary to repurchase such equipment from such financial
institution (or any of its successor and assigns) upon the occurrence of certain
events.

 

24

--------------------------------------------------------------------------------


 

“Permitted Term Loan Refinancing Indebtedness” means secured Indebtedness (for
purposes of this definition, “new Indebtedness”) incurred in exchange for, or
proceeds of which are used to refinance, renew, redeem, replace, defease,
discharge, refund or otherwise retire for value the Term Loans; provided that
(a) such new Indebtedness is in an aggregate principal amount not in excess of
the sum of (i) the aggregate principal amount of the Term Loans outstanding on
the date such new Indebtedness is incurred and (ii) an amount necessary to pay
all accrued (including, for purposes of defeasance, future accrued) and unpaid
interest on the Term Loans and any fees and expenses, including premiums, owing
or incurred in connection with such exchange or refinancing; (b) after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the Term Loans will be repaid in full; (c) such new Indebtedness has a stated
maturity no earlier than the date that is six months after the Revolving
Maturity Date; (d) such new Indebtedness is secured solely by Liens on
Collateral which Liens are junior to or pari passu with the Liens securing the
Secured Obligations and which Liens are subject to the terms and conditions of
the Term Loan Refinancing Intercreditor Agreement; (e)(1) such Indebtedness does
not contain financial covenants that are additional to or are more restrictive
than those contained herein and (2) in the reasonable judgment of a Financial
Officer of the Borrower, such Indebtedness does not contain other covenants and
events of default that are materially more restrictive, taken as a whole, than
those contained herein and (f) the terms of such Indebtedness do not require any
scheduled amortization of principal in excess of five percent (5.0%) of the
original principal amount thereof per annum.

 

“Permitted Term Loan Refinancing Indebtedness Documents” means, collectively,
any credit or term loan agreement governing Permitted Term Loan Refinancing
Indebtedness, all guarantees of Permitted Term Loan Refinancing Indebtedness,
and all other agreements, documents or instruments executed and delivered by
Parent, the Borrower or any Restricted Subsidiary in connection with, or
pursuant to, the incurrence of Permitted Term Loan Refinancing Indebtedness, as
all of such documents are from time to time amended, supplemented or restated in
compliance with the Loan Documents, including this Agreement and the Term Loan
Refinancing Intercreditor Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Section 302 of ERISA, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement to be dated as of the Initial
Availability Date and executed by the pledgors from time to time party thereto
in favor of the Administrative Agent.

 

“Pledgors” has the meaning assigned to such term in the Pledge Agreement, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Post-Default Rate” means, in respect of any amount payable by the Borrower
under this Agreement or any other Loan Document (other than principal of any
Loan), a rate per annum equal to 2% per annum above the LIBO Rate for LIBOR
Borrowings with an Interest Period of one month as in effect from time to time
plus the Applicable Margin (if any) for Revolving Loans then in effect, but in
no event to exceed the Highest Lawful Rate; provided, however, if any amount of
principal of any Loan is not paid when due, the “Post-Default Rate” for such
principal amount shall be 2% per annum above the interest rate for such Loan as
provided in Section 3.02, but in no event to exceed the Highest Lawful Rate.

 

“Prepayment Event” means (a) any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of any
Group Member pursuant to Section 9.11(m) or that is not otherwise permitted by
Section 9.11; (b) any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Group Member; (c) the issuance by Parent of any Equity
Interests, or the receipt by Parent of any capital contribution; (d) the
incurrence by any Group Member of (i) any Indebtedness pursuant to
Section 9.01(f) or Section 9.01(m), (ii) any Indebtedness for borrowed money
pursuant to Section 9.01(j) to the extent that the principal amount thereof,
when aggregated with the principal amount of all other Indebtedness for borrowed
money incurred in reliance on such Section 9.01(j) and outstanding at such time,
exceeds $10,000,000 (such excess amount, the “Excess Indebtedness Amount”) or
(iii) any Indebtedness that is not otherwise permitted by Section 9.01; provided
that the foregoing shall not be deemed to permit any sale, transfer or other
disposition or to the incurrence of any Indebtedness, in each case not otherwise
permitted by this Agreement.  For the avoidance of doubt, payments made by the
Borrower to AROC Corp. pursuant to Sections 9.7 and 9.8 of the Separation and
Distribution Agreement shall not constitute a Prepayment Event.

 

25

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.  Such rate is set by the Administrative Agent as a
general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

 

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction or improvement of inventory, equipment
or other property.

 

“Qualified Capital Raise” means any one or more Qualified Unsecured Indebtedness
Offerings and/or any one or more Qualified Equity Issuances resulting in
aggregate gross cash proceeds (from all such Qualified Unsecured Indebtedness
Offerings and Qualified Equity Issuances) equal to or exceeding $250,000,000, so
long as upon the completion of all such Qualified Unsecured Indebtedness
Offerings and Qualified Equity Issuances, after giving effect thereto and the
use of proceeds thereof, no Term Loans shall remain outstanding.

 

“Qualified Equity Issuance” means one or more issuances by Parent, whether in a
public or private transaction, of Equity Interests that do not constitute
Disqualified Capital Stock.

 

“Qualified Unsecured Indebtedness Offering” means the incurrence or issuance by
the Borrower, in one or more offerings, of unsecured Indebtedness pursuant to
the terms of Section 9.01(f).

 

“Quotation Day” means, with respect to any Loan or Borrowing in any currency for
any Interest Period, the day two Business Days prior to the first day of such
Interest Period, in each case unless market practice differs for loans
denominated in the same currency as the applicable Loans priced by reference to
rates quoted in the Relevant Interbank Market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one day, the Quotation Day shall be the last of
those days).

 

26

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.

 

“Register” has the meaning assigned to such term in Section 12.04(c).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, representatives,
trustees, agents and advisors (including attorneys, accountants and experts) of
such Person and such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, emitting, discharging, depositing, migrating,
injecting, escaping, leaching, dumping or disposing or other release into the
environment (including surface land, substrata, air, surface water, ground water
and abandonment or disposal of any containers containing Hazardous Materials) or
movement of any Hazardous Material through such environment, whether or not
intentional or knowingly.

 

“Relevant Interbank Market” means (a) with respect to US Dollars, the London
interbank market and (b) with respect to Euros, the European interbank market.

 

“Replacement Term Loan” means (a) Permitted Term Loan Refinancing Indebtedness
or (b) any other Indebtedness for borrowed money obtained by any Group Member
(other than a senior revolving credit facility that does not include a term loan
tranche) that is secured by a Lien on any Property of any Group Member.

 

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Borrower.

 

“Restricted Payment” has the meaning assigned to such term in Section 9.04.

 

“Restricted Person” has the meaning assigned to such term in Section 12.11.

 

“Restricted Subsidiaries” means the Borrower and all other Subsidiaries of
Parent that are not Unrestricted Subsidiaries.

 

“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans or EURIBOR Loans, as
to which a single Interest Period is in effect.

 

“Revolving Commitment” mean, with respect to each Revolving Lender, the amount
set forth opposite such Lender’s name on Annex I hereto under the caption
“Revolving Commitment”, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
or terminated from time to time in connection with a reduction or termination of
the Aggregate Revolving Commitments pursuant to Section 2.06(b), (b) increased
from time to time pursuant to Section 2.06(c) or (c) reduced or increased from
time to time pursuant to any assignment permitted by Section 12.04.

 

27

--------------------------------------------------------------------------------


 

“Revolving Commitment Fee” has the meaning assigned to such term in
Section 3.05(a).

 

“Revolving Commitment Increase Certificate” has the meaning assigned to such
term in Section 2.06(c)(ii)(F).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the Dollar Equivalent of the aggregate principal amount of such
Lender’s Revolving Loans at such time, plus (b) such Lender’s LC Exposure at
such time, plus (c) such Lender’s Swingline Exposure at such time.

 

“Revolving Lenders” means the Persons listed in Annex I hereto as having a
Revolving Commitment and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption or as an Additional Revolving Lender
pursuant to Section 2.06(c), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Revolving Loan” has the meaning assigned to such term in Section 2.01(a).  For
the avoidance of doubt, the term “Revolving Loan” does not include Swingline
Loans.

 

“Revolving Maturity Date” means the date that is five (5) calendar years
following the Initial Availability Date.  The Administrative Agent shall set
forth such date in the notice of the occurrence of the Initial Availability Date
delivered by Administrative Agent to the Borrower and the Lenders in accordance
with Section 6.02.

 

“Revolving Note” means a promissory note of the Borrower in favor of a Lender
evidencing the Revolving Loans made by such Lender, substantially in the form of
Exhibit A-1.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country or territory that is itself,
or whose government is, the subject or target of any Sanctions (including, at
the time of this Agreement, Cuba, Iran, North Korea, Sudan, Syria and the
territory of Crimea in Ukraine).

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person operating, organized or resident in a
Sanctioned Country or (g) any Person owned or controlled by any such Persons
described in the foregoing clauses (a) through (f).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

28

--------------------------------------------------------------------------------


 

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in US Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period as set forth by Bloomberg Information Service or any successor thereto on
the applicable page of such service, and (b) in respect of the EURIBO Rate for
any Interest Period, the rate per annum determined by the Banking Federation of
the European Union (or any other Person that takes over the administration of
such rate) for deposits in Euros for such Interest Period as set forth by
Bloomberg Information Service or any successor thereto on the applicable page of
such service; provided that for the purposes of determining the Screen Rate for
any Revolving Loan or Swingline Loan, if any Screen Rate shall be less than
zero, such rate shall be deemed to be zero for all such purposes; provided
further that for purposes of determining the applicable Screen Rate for any Term
Loan, if the Screen Rate shall be less than one percent (1.0%), then the Screen
Rate shall be deemed to be one percent (1.0%) for all such purposes.  If, as to
any currency, no Screen Rate shall be available for a particular Interest Period
but Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, than the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Hedging Provider” means any Person that is party to a Hedging Agreement
with Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) that
entered into such Hedging Agreement while such Person was, or before such Person
became, a Lender or an Affiliate of a Lender, as the case may be; provided that
such Person shall not be a Secured Hedging Provider as to any amounts owing in
respect of any additional transactions or confirmations under such Hedging
Agreement entered into after such Secured Hedging Provider ceases to be a Lender
or an Affiliate of a Lender.

 

“Secured LC Provider” means any Person that is party to a letter of credit
facility permitted under Section 9.01(t) with Parent or any Restricted
Subsidiary (excluding any ABS Subsidiary) that entered into such letter of
credit facility while such Person was, or before such Person became, a Lender or
Affiliate of a Lender, as the case may be; provided that if such Person at any
time ceases to be a Lender or an Affiliate of a Lender, as the case may be, such
Person shall remain a Secured LC Provider for 365 days after such time (and
after 365 days after such time, such Person shall no longer be a Secured LC
Provider).

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all existing
or future payment and other obligations owing by Parent or any Restricted
Subsidiary (excluding any ABS Subsidiary) to any Secured Hedging Provider under
a Hedging Agreement; (c) all existing or future payment and other obligations
owing by Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) to
any Secured Treasury Management Counterparty under a Treasury Management
Agreement, and (d) all existing or future payment and other obligations owing by
Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) to any
Secured LC Provider in respect of any letter of credit facility permitted under
Section 9.01(t); provided, however, that the term “Secured Obligations” excludes
any Excluded Hedging Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, each Lender, each Secured Hedging Provider, each Secured Treasury
Management Counterparty and each Secured LC Provider.

 

29

--------------------------------------------------------------------------------


 

“Secured Treasury Management Counterparty” means any Person that is party to a
Treasury Management Agreement with Parent or any Restricted Subsidiary
(excluding any ABS Subsidiary) that entered into such Treasury Management
Agreement while such Person was, or before such Person became, a Lender or
Affiliate of a Lender, as the case may be; provided that if such Person at any
time ceases to be a Lender or an Affiliate of a Lender, as the case may be, such
Person shall remain a Secured Treasury Management Counterparty for 180 days
after such time (and after 180 days after such time, such Person shall no longer
be a Secured Treasury Management Counterparty).

 

“Security Instruments” means the Guaranty and Collateral Agreement, the Pledge
Agreement, the Mortgages and the other agreements, instruments or certificates
described or referred to in Exhibit F, and any and all other agreements and
instruments now or hereafter executed and delivered by the Borrower or any other
Person (other than Hedging Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Secured Obligations pursuant to this
Agreement or any Treasury Management Agreement) granting a Lien upon any
Property as security for the payment or performance of the Secured Obligations.

 

“Senior Secured Indebtedness” means all Indebtedness included in the calculation
of Total Indebtedness (including the Secured Obligations to the extent included
in the calculation of Total Indebtedness) that is secured and that is not
expressly subordinated by its terms to the Secured Obligations.

 

“Senior Secured Leverage Ratio” means, as of the last day of any Testing Period,
the ratio of Senior Secured Indebtedness as of such date to EBITDA for such
Testing Period.

 

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement described on Schedule 1.01(a) attached hereto, in the
form delivered and certified to the Lenders pursuant to Section 6.01(c), as
modified from time to time prior to the Initial Availability Date to the extent
permitted under Section 6.02(a)(vii).

 

“Separation Documents” means, collectively, those agreements set forth on
Schedule 1.01(a), in each case, in the forms delivered and certified to the
Lenders pursuant to Section 6.01(c), as modified from time to time prior to the
Initial Availability Date to the extent permitted under Section 6.02(a)(vii).

 

“Separation Transaction” means the publicly announced separation of EXH’s
international contract operations, international aftermarket services and global
fabrication businesses, to be effected pursuant to the Separation Documents by
the distribution by EXH to its shareholders of 100% of the outstanding shares of
Parent’s common stock. As a result of such distribution, Parent shall become a
publicly traded company whose stock is traded on a recognized national stock
exchange.

 

“Significant Domestic Subsidiary” means at any time, (a) each Wholly-Owned
Domestic Subsidiary the value of whose Specified US Assets as of the last day of
the most recently ended Fiscal Year for which financial statements are available
exceeds $50,000,000 individually, (b) each Wholly-Owned Domestic Subsidiary
(excluding any ABS Subsidiary) that guarantees any other third-party
Indebtedness in a principal amount exceeding $50,000,000 and (c) each
Wholly-Owned Domestic Subsidiary of Parent designated or required to be
designated as a Significant Domestic Subsidiary pursuant to Section 8.06(b).

 

“Significant Foreign Subsidiary” means any Foreign Subsidiary the value of whose
gross assets (excluding the value of the Equity Interests of the Subsidiaries of
such Foreign Subsidiary and any intercompany Indebtedness owing to such Foreign
Subsidiary) exceeds $50,000,000 as of the most recent Fiscal Year end for which
financial statements are available.

 

30

--------------------------------------------------------------------------------


 

“Specified Contingent Obligations” has the meaning assigned to such term in the
definition of “Indebtedness”.

 

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

 

“Specified US Assets” of any Person means such Person’s gross assets in the
United States, excluding (a) the value of the Equity Interests of such Person’s
Subsidiaries and (b) any intercompany debt owing to such Person.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subsidiary” of a Person means (a) any corporation, limited liability company,
joint venture, partnership or other business entity of which at least a majority
of the outstanding Equity Interests having by the terms thereof ordinary voting
power to elect a majority of the board of directors, managers or other governing
body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more of its Subsidiaries
or by such Person and one or more of its Subsidiaries and (b) any partnership of
which such Person or any of its Subsidiaries is a general partner.  Unless
otherwise indicated herein, each reference to the term “Subsidiary” means a
direct or indirect Subsidiary of Parent.

 

“Support Letter of Credit” shall mean an irrevocable standby letter of credit,
satisfactory in form to the Administrative Agent, and issued by a bank or other
financial institution having upon issuance a senior unsecured long-term debt
rating of (a) A- or better from S&P or (b) A3 or better from Moody’s.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.08.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Revolving Percentage of the
total Swingline Exposure at such time.

 

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as a lender of Swingline Loans hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.08(a).

 

“Syndication Agent” means Crédit Agricole Corporate and Investment Bank in its
capacity as syndication agent.

 

31

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

 

“Term Loan” has the meaning assigned to such term in Section 2.01(b).

 

“Term Loan Borrowing” means Term Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans or EURIBOR Loans, as
to which a single Interest Period is in effect.

 

“Term Loan Commitment” mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to funds its Term Loan on the Initial
Availability Date in the amount set forth opposite such Term Loan Lender’s name
on Annex I hereto under the caption “Term Loan Commitment”.

 

“Term Loan Lenders” means the Persons listed in Annex I hereto as having a Term
Loan Commitment (or, following the initial funding of the Term Loans on the
Initial Availability Date, all of the Lenders that hold Term Loans) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

“Term Loan Maturity Date” means the date that is two (2) calendar years
following the Initial Availability Date.  The Administrative Agent shall set
forth such date in the notice of the occurrence of the Initial Availability Date
delivered by Administrative Agent to the Borrower and the Lenders in accordance
with Section 6.02.

 

“Term Loan Note” means a promissory note of the Borrower in favor of a Lender
evidencing the Term Loans made by such Lender, substantially in the form of
Exhibit A-2.

 

“Term Loan Refinancing Intercreditor Agreement” means any intercreditor and
subordination agreement entered into among Parent, the Borrower, each other Loan
Party, the Administrative Agent and the applicable lender or administrative
agent with respect to the Permitted Term Loan Refinancing Indebtedness, dated as
of the date such Indebtedness is incurred, which agreement shall be in form and
substance satisfactory to Administrative Agent and the Majority Revolving
Lenders in their sole discretion, as the same may be amended, modified,
supplemented or restated from time to time.

 

“Termination Date” means the earlier of the Revolving Maturity Date and the date
of termination of the Revolving Commitments.

 

“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).

 

“Ticking Fee” has the meaning assigned to such term in Section 3.05(d).

 

“Total Indebtedness” means, at any time, the sum (without duplication) of
(a) 100% of the debt of Parent and its Consolidated Restricted Subsidiaries
reflected as long-term debt on the consolidated balance sheet of Parent in
accordance with GAAP, plus (b) the current portion of any debt of Parent and its
Consolidated Restricted Subsidiaries that was reflected as long-term debt on the
consolidated balance sheet of Parent in accordance with GAAP at the time such
debt was first incurred, minus (c) all net mark to market obligations of Parent
and its Consolidated Restricted Subsidiaries under Hedging Agreements to the
extent included in the foregoing clauses (a) or (b).  Notwithstanding the
foregoing, obligations of the Borrower described in Section 9.01(s) that are not
past due shall not be included in any calculation of Total Indebtedness.

 

32

--------------------------------------------------------------------------------


 

“Total Interest Expense” means, for any period, the total consolidated interest
expense net of cash interest income of Parent and its Consolidated Restricted
Subsidiaries for such period (including the cash equivalent of the interest
expense associated with Capital Lease Obligations, but excluding
(a) Indebtedness or lease issuance costs, debt discounts or premiums and other
financing fees required to be amortized, (b) lease payments on any office
equipment or real property, (c) any principal components paid on all lease
payments, (d) gains, losses or other charges as a result of the early retirement
of Indebtedness and (e) any other non-cash interest expense).  Total Interest
Expense will be adjusted on a pro forma basis (calculated as if such
indebtedness was incurred or repaid on the first day of such Testing Period and
determined by the Borrower in a manner reasonably acceptable to the
Administrative Agent) for (i) interest expense associated with Indebtedness, the
proceeds of which are to be used for any acquisition with a purchase price in
excess of $50,000,000 and (ii) interest expense associated with Indebtedness
that is repaid with the proceeds of any Disposition with a sale price in excess
of $50,000,000 (in each case to the extent not otherwise reflected in the
calculation of Total Interest Expense).

 

“Total Leverage Ratio” means, as of the last day of any Testing Period, the
ratio of Total Indebtedness as of such date to EBITDA for such Testing Period.

 

“Total Revolving Credit Exposure” means, at any time, the sum of the Revolving
Credit Exposures of all Lenders at such time.

 

“Trade Date” has the meaning assigned to such term in Section 12.04(i)(i).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Loan Parties on Collateral pursuant to the Security
Instruments.

 

“Transferred Subsidiary” has the meaning assigned to such term in
Section 8.06(c)(ii).

 

“Treasury Management Agreement” means any agreement regarding bank services
provided to Parent or any Restricted Subsidiary (excluding any ABS Subsidiary)
for commercial credit cards, stored value cards or treasury management services,
including deposit accounts, auto-borrow, zero balance or cash concentration
accounts, returned check concentration, lockbox, controlled disbursements,
automated clearinghouse transactions, return items, overdrafts, interstate
depository network services and reporting and trade finance services provided by
a Secured Treasury Management Counterparty; provided that in no event shall any
agreement evidencing or creating Indebtedness (other than credit cards) be
deemed to be a Treasury Management Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Base Rate, the Adjusted LIBO Rate or the EURIBO
Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or any other state the laws of which are required to be applied
in connection with the issue of perfection of security interests.

 

33

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) the Subsidiaries set forth on
Schedule 1.01(b) and (b) any Subsidiary designated as an Unrestricted Subsidiary
in accordance with Section 9.14 and any of its Subsidiaries, other than any
Subsidiary that is designated a Restricted Subsidiary in accordance with
Section 9.14.  For the avoidance of doubt, the Borrower may not be designated as
an Unrestricted Subsidiary.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in US Dollars, such amount, (b) with respect to any
amount in Euros, the equivalent in US Dollars of such amount and (c) with
respect to any amount denominated in an Offshore Currency, the equivalent in US
Dollars of such amount, in each case with respect to the foregoing clauses
(b) and (c) as determined by the Administrative Agent pursuant to Section 1.05
using the Exchange Rate on such date of determination.

 

“US Dollars” or “$” refers to lawful money of the United States of America.

 

“U.S. Person” means a United States person as defined in Section 7701(a)(30) of
the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(ii)(B)(3).

 

“USA PATRIOT Act” has the meaning assigned to such term in Section 12.16.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary (other than the
Borrower) of which all of the outstanding Equity Interests (other than any
directors’ qualifying shares mandated by applicable law), on a fully-diluted
basis, are owned by Parent or one or more of the other Wholly-Owned Domestic
Subsidiaries or are owned by Parent and one or more of the other Wholly-Owned
Domestic Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Working Capital” means, at any date, the excess of current assets of Parent and
its Consolidated Restricted Subsidiaries (excluding the current portion of
deferred income taxes) on such date over current liabilities of Parent and its
Consolidated Restricted Subsidiaries (excluding current maturities of long-term
Indebtedness) on such date, all determined on a consolidated basis in accordance
with GAAP.

 

Section 1.02                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Type (e.g., a “LIBOR Loan” or a “LIBOR Borrowing”) or by Class (e.g., a
“Revolving Loan” or a “Revolving Borrowing”) or by Type and Class (e.g., a
“Revolving LIBOR Loan” or a “Revolving LIBOR Borrowing”).

 

34

--------------------------------------------------------------------------------


 

Section 1.03                             Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including”, the word “to” means “to but excluding” and
the word “through” means “through and including”, (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement and (g) any reference herein to “knowledge of the Borrower” or to “the
Borrower’s knowledge” shall be construed to mean the actual knowledge of a
Responsible Officer of the Borrower.  No provision of this Agreement or any
other Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

 

Section 1.04                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the audited financial statements of Parent and its Consolidated
Restricted Subsidiaries referred to in Section 8.01(a) (except for changes
concurred with by Parent and its Consolidated Restricted Subsidiaries’
independent public accountants); provided that, if Parent notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof or the operation of such provision (or if the
Administrative Agent notifies Parent that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, for purposes of calculations made pursuant to the
terms of this Agreement or any other Loan Document, GAAP will be deemed to treat
leases that would have been classified as operating leases in accordance with
generally accepted accounting principles in the United States as in effect on
December 31, 2014 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States as in effect on
December 31, 2014, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.  Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, for the purposes of calculating any
of the ratios tested under Section 9.10, and the components of each of such
ratios, all Unrestricted Subsidiaries (including their assets, liabilities,
income, losses, cash flows, and the elements thereof) shall be excluded, except
that cash distributions actually received by Parent or any Consolidated
Restricted Subsidiary from Unrestricted Subsidiaries shall be included as income
of Parent and such Consolidated Restricted Subsidiary when received as provided
in the definition of “EBITDA” contained in Section 1.01.

 

35

--------------------------------------------------------------------------------


 

Section 1.05                             Currency Translation.  The
Administrative Agent shall determine the US Dollar Equivalent of any Borrowing
denominated in Euros two (2) Business Days prior to the initial Interest Period
therefor and as of the date two (2) Business Days prior to the commencement of
each subsequent Interest Period therefor, in each case using the Exchange Rate
for Euros in relation to US Dollars in effect on the date of determination, and
such amount shall, except as provided in the immediately succeeding sentence, be
the US Dollar Equivalent of such Borrowing until the next required calculation
thereof pursuant to this sentence.  The Administrative Agent may also determine
the US Dollar Equivalent of any Borrowing denominated in Euros as of such other
dates as the Administrative Agent shall select in its discretion, in each case
using the Exchange Rate in effect on the date of determination, and such amount
shall be the US Dollar Equivalent of such Borrowing until the next calculation
thereof pursuant to this Section.  The Administrative Agent shall notify the
Borrower and the Lenders of each determination of the US Dollar Equivalent of
each Borrowing denominated in Euros.  Any determination by the Administrative
Agent pursuant to this Section 1.05 shall be conclusive absent manifest error.

 

ARTICLE II
The Credits

 

Section 2.01                             Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make loans to the Borrower (each
such loan, a “Revolving Loan”), denominated in US Dollars or Euros, from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Revolving Lender’s Revolving Credit Exposure exceeding
such Revolving Lender’s Revolving Commitment and (ii) the Total Revolving Credit
Exposure exceeding the Aggregate Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Revolving Loans.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Term Loan Lender severally agrees to make a term loan to the
Borrower (each such loan, a “Term Loan”), denominated in US Dollars, on the
Initial Availability Date in an aggregate principal amount that will not result
in (i) the amount of the Term Loan made by such Term Loan Lender hereunder
exceeding such Term Loan Lender’s Term Loan Commitment or (ii) the aggregate
amount of the Term Loans made by all Term Loan Lenders hereunder exceeding the
total Term Loan Commitments. Once borrowed, the Borrower may not reborrow any
portion of the Term Loans that has been repaid or prepaid, whether in whole or
in part.  Upon any funding of any Term Loan hereunder by any Term Loan Lender,
such Term Loan Lender’s Term Loan Commitment shall terminate immediately and
without further action in an amount equal to, and on the date of, such funding
of such Term Loan.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Types of Loans.

 

(i)                                     Subject to Section 3.03, each Loan shall
be made as part of a Borrowing consisting of Loans of the same Type, Class and
currency made by the Lenders ratably in accordance with their respective
Commitments as the Borrower may request in accordance herewith.

 

36

--------------------------------------------------------------------------------


 

(ii)                                  Subject to Section 3.03, (A) each
Borrowing denominated in US Dollars shall be comprised entirely of ABR Loans or
LIBOR Loans as the Borrower may request in accordance herewith, and (B) each
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans. 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any LIBOR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that any ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $250,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.07(d).  At
the commencement of each Interest Period for any EURIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
€500,000 and not less than €1,000,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not be more
than a total of twelve (12) LIBOR Borrowings and EURIBOR Borrowings outstanding
at any time.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Revolving Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Maturity Date or any Term Loan Borrowing if the
Interest Period requested with respect thereto would end after the Term Loan
Maturity Date.

 

(d)                                 Notes.  Any Lender may request that the Term
Loans and/or Revolving Loans, as applicable, made by such Lender be evidenced by
a Term Loan Note or Revolving Note, as applicable, dated, in the case of (i) any
Lender party hereto as of the Initial Availability Date, as of the Initial
Availability Date, (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of such Assignment and
Assumption or (iii) any Lender that becomes a party hereto in connection with an
increase in the Aggregate Revolving Commitments pursuant to Section 2.06(c), as
of the effective date of such increase, payable to such Lender in a principal
amount equal to its Term Loan Commitment (or, for any Term Loan Note issued
following the Initial Availability Date, in an amount equal to the principal
amount of the Term Loan held by such Term Loan Lender) or its Revolving
Commitment as in effect on such date, as applicable and in each case denominated
in US Dollars, and otherwise duly completed.  In the event that any Revolving
Lender’s Revolving Commitment increases or decreases for any reason (whether
pursuant to Section 2.06, Section 12.04(c) or otherwise), at the request of such
Revolving Lender, the Borrower shall deliver or cause to be delivered on the
effective date of such increase or decrease, a new Revolving Note payable to
such Revolving Lender in a principal amount equal to its Revolving Commitment
(denominated in US Dollars) after giving effect to such increase or decrease,
and otherwise duly completed.  In the event any Term Loan Lender’s share of the
outstanding Term Loans increases for any reason (whether pursuant to
Section 12.04(c) or otherwise), the Borrower shall, upon request of such Term
Loan Lender, deliver or cause to be delivered, on the effective date of such
increase, a new Term Loan Note payable to such Term Loan Lender in a principal
amount equal to its outstanding Term Loans as of such date.  The date, amount,
Type, interest rate and, if applicable, Interest Period of each Term Loan and
each Revolving Loan made by each Lender and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Term
Loan Note and Revolving Notes, as applicable, and, prior to any transfer, may be
recorded by such Lender on a schedule attached to such Note or any continuation
thereof or on any separate record maintained by such Lender.  Failure to make
any such notation or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans or affect the validity
of such transfer by any Lender of its Term Loan Note and/or Revolving Note.

 

37

--------------------------------------------------------------------------------


 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, facsimile or e-mail (a) in the case of a LIBOR Borrowing, not later
than 12:00 p.m., Eastern time, three (3) Business Days before the date of the
proposed Borrowing; (b) in the case of a EURIBOR Borrowing, not later than
12:00 p.m., Eastern time, three (3) Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than
12:00 p.m., Eastern time, on the date of the proposed Borrowing; provided that
no such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(d). 
Each such Borrowing Request shall be irrevocable and, in the case of a
telephonic Borrowing request, shall be confirmed promptly by hand delivery,
facsimile or e-mail to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the currency (whether in US Dollars or
Euros) and aggregate amount of the requested Borrowing (and, with respect to the
Borrowing Request regarding Borrowings to be made on the Initial Availability
Date, the amount of the requested Term Loan Borrowing and the amount of the
requested Revolving Borrowing);

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing, a LIBOR Borrowing or a EURIBOR Borrowing;

 

(iv)                              in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05.

 

If no currency is specified with respect to any requested Borrowing, then the
Borrower shall be deemed to have selected US Dollars.  If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be (A) in the
case of a Borrowing denominated in US Dollars, an ABR Borrowing and (B) in the
case of Borrowing denominated in Euros, a EURIBOR Borrowing.  If no Interest
Period is specified with respect to any requested LIBOR Borrowing or EURIBOR
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Each request for a Borrowing shall constitute a
representation that the amount of the requested Borrowing shall not cause
(x) the Total Revolving Credit Exposure to exceed the Aggregate Revolving
Commitments or (y) the total outstanding Term Loans to exceeds the total Term
Loan Commitments.  Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

 

Section 2.04                             Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBOR Borrowing or EURIBOR Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a LIBOR Borrowing or EURIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. 

 

38

--------------------------------------------------------------------------------


 

This Section 2.04 shall not apply to Swingline Borrowings, which may not be
converted or continued.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone, facsimile or e-mail by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such Interest Election
Request shall be irrevocable and, in the case of a telephonic Interest Election
Request, shall be confirmed promptly by hand delivery, facsimile or e-mail to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower. Notwithstanding any other
provision of this Section 2.04, the Borrower shall not be permitted to
(i) change the currency of any Borrowing or (ii) elect an Interest Period for a
LIBOR Borrowing or a EURIBOR Borrowing that, in the case of this clause (b),
does not comply with Section 2.02(c).

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing, a LIBOR Borrowing or a EURIBOR Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBOR
Borrowing or a EURIBOR Borrowing, the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a LIBOR Borrowing or a EURIBOR
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Term Loan Lender and/or each Revolving
Lender, as applicable, of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Event of Default.  If the Borrower fails to
deliver a timely Interest Election Request with respect to a LIBOR Borrowing or
a EURIBOR Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period (i) in the case of a LIBOR Borrowing, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a EURIBOR Borrowing, such
Borrowing shall be continued as a EURIBOR Borrowing for an Interest Period of
one month.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent so notifies
the Borrower, then, so long as an Event of Default is continuing:  (i) no
outstanding Borrowing denominated in US Dollars may be converted to or continued
as a LIBOR Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective), (ii) unless repaid, each LIBOR Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each EURIBOR Borrowing shall be continued as a
EURIBOR Borrowing with an Interest Period of one month’s duration.

 

39

--------------------------------------------------------------------------------


 

Section 2.05                             Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Eastern time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made by
the time specified in Section 2.08(b).  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans that are Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in
Section 2.07(d) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Except with respect to Swingline Loans made pursuant to Section 2.08, unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the Loans that are the
same Class that such Lender failed to fund.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.  Any payment made by the Borrower pursuant to this
Section 2.05(b) shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

Section 2.06                             Termination, Reduction and Increase of
Commitments.

 

(a)                                 Scheduled Termination of Commitments. 
Notwithstanding anything to the contrary herein, the Term Loan Commitments that
are funded on the Initial Availability Date shall be terminated upon such
funding and, if the total Term Loan Commitments as of the Initial Availability
Date are not drawn on the Initial Availability Date, any Term Loan Commitments
in respect of the undrawn amount shall automatically be cancelled.  Unless
previously terminated, the Aggregate Revolving Commitments shall terminate on
the Revolving Maturity Date; provided that, if the Initial Availability Date
does not occur on or prior to January 4, 2016, the Commitments shall terminate
at 11:59 p.m., Eastern time, on January 4, 2016.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Optional Termination and Reduction of
Aggregate Revolving Commitments.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Revolving Commitments; provided that
(A) each reduction of the Aggregate Revolving Commitments shall be in an amount
that is an integral multiple of $500,000 and not less than $1,000,000 and
(B) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 3.04(c), the Total Revolving Credit
Exposure would exceed the Aggregate Revolving Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Revolving Commitments under Section 2.06(b)(i) not later than 12:00 p.m.,
Eastern time, on the effective date of such termination or reduction, specifying
such election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Revolving Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable; provided that a notice of termination
of the Aggregate Revolving Commitments may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied,
subject to the payment of any compensation required by Section 5.02.  Any
termination or reduction of the Aggregate Revolving Commitments shall be
permanent and may not be reinstated except pursuant to Section 2.06(c).  Each
reduction of the Aggregate Revolving Commitments shall be made ratably among the
Revolving Lenders in accordance with each Lender’s Applicable Revolving
Percentage.

 

(c)                                  Optional Increase in Aggregate Revolving
Commitments.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii), the Borrower may at any time and from time to time increase
the Aggregate Revolving Commitments then in effect by increasing the Revolving
Commitment of one or more Revolving Lenders or by causing one or more Persons
that at such time are not already Revolving Lenders to become Revolving Lenders
(each, an “Additional Revolving Lender”).

 

(ii)                                  Any increase in the Aggregate Revolving
Commitments shall be subject to the following additional conditions:

 

(A)                               the amount of such increase shall be an
integral multiple of $5,000,000 (unless the Administrative Agent shall otherwise
consent);

 

(B)                               after giving effect to such increase pursuant
to this Section 2.06(c), the Aggregate Revolving Commitments shall not exceed
$900,000,000;

 

(C)                               no Default shall have occurred and be
continuing on the effective date of such increase;

 

(D)                               on the effective date of such increase, no
LIBOR Borrowings or EURIBOR Borrowings shall be outstanding or if any LIBOR
Borrowings or EURIBOR Borrowings are outstanding, then the effective date of
such increase shall be the last day of the Interest Period in respect of such
LIBOR Borrowings or EURIBOR Borrowings unless the Borrower pays any compensation
required by Section 5.02;

 

(E)                                no Revolving Lender’s Revolving Commitment
may be increased without the consent of such Revolving Lender;

 

41

--------------------------------------------------------------------------------


 

(F)                                 if such increase is effected in whole or in
part by increasing the Revolving Commitment of a Revolving Lender, the Borrower
and such Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit H-1 (a “Revolving Commitment
Increase Certificate”), and, if requested by such Revolving Lender, the Borrower
shall deliver a new or replacement Revolving Note payable to such Revolving
Lender in a principal amount equal to its Revolving Commitment after giving
effect to such increase, and otherwise duly completed;

 

(G)                               if such increase is effected in whole or in
part by causing an Additional Revolving Lender to become a party to this
Agreement, (1) the Borrower and such Additional Revolving Lender shall execute
and deliver to the Administrative Agent a certificate substantially in the form
of Exhibit H-2 (an “Additional Revolving Lender Certificate”), together with an
Administrative Questionnaire, and, if requested by such Additional Revolving
Lender, the Borrower shall deliver a Revolving Note payable to such Additional
Revolving Lender in a principal amount equal to its Revolving Commitment, and
otherwise duly completed, and (2) such Additional Revolving Lender shall be
subject to the approval of the Administrative Agent and each Issuing Bank (in
each case not to be unreasonably withheld or delayed);

 

(H)                              the representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof) on and
as of the effective date of such increase, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the effective date of such increase, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date;

 

(I)                                   the receipt by the Administrative Agent
and the Revolving Lenders participating in such increase of all fees and
expenses payable by the Borrower in connection therewith pursuant to a written
agreement among the Borrower and the Administrative Agent and/or the Revolving
Lenders participating in such increase or under Section 12.04 (to the extent
required to be paid on or before the date on which such increase becomes
effective); and

 

(J)                                   the receipt by the Administrative Agent of
the following documents which shall each be reasonably satisfactory to the
Administrative Agent in form and substance:  (1) documents of the type required
to be delivered pursuant to Sections 6.01(a)(ii), 6.01(a)(iii) and
6.02(a)(xi) (if requested by the Administrative Agent), in each case to the
extent relating to any increases in the Aggregate Revolving Commitments, (2) if
a Borrowing is requested to be made on the effective date of such increase, a
Borrowing Request and (3) such other documents relating to the applicable
increase in the Aggregate Revolving Commitments as the Administrative Agent or
any Revolving Lender participating in such increase may reasonably request.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.06(c)(iv), from and after the effective date specified in
any Revolving Commitment Increase Certificate or Additional Revolving Lender
Certificate (or if any LIBOR Borrowings or EURIBOR Borrowings are outstanding,
then the last day of the Interest Period in respect of such LIBOR Borrowings or
EURIBOR Borrowings, unless the Borrower pays any compensation required by
Section 5.02), as the case may be:  (A) the amount of the Aggregate Revolving
Commitments shall be increased as set forth therein, and (B) in the case of an
Additional Revolving Lender Certificate, any Additional Revolving Lender party
thereto shall be a party to this Agreement and have the rights and obligations
of a Revolving Lender under this Agreement and the other Loan Documents. 

 

42

--------------------------------------------------------------------------------


 

In addition, in connection with an increase of the Aggregate Revolving
Commitments, each Revolving Lender and Additional Revolving Lender participating
in such increase shall purchase a pro rata portion of the outstanding Revolving
Loans (and participation interests in Letters of Credit) of each of the other
Revolving Lenders (and such Revolving Lenders hereby agree to sell and to take
all such further action to effectuate such sale) such that each Revolving Lender
(including any Additional Revolving Lender, if applicable) shall hold its
Applicable Revolving Percentage of the outstanding Revolving Loans (and
participation interests in Letters of Credit) after giving effect to the
increase in the Aggregate Revolving Commitments.

 

(iv)                              Upon its receipt of (A) a duly completed
Revolving Commitment Increase Certificate or an Additional Revolving Lender
Certificate, as the case may be, executed by the Borrower and the Revolving
Lender or the Borrower and the Additional Revolving Lender party thereto, as
applicable, (B) the Administrative Questionnaire referred to in
Section 2.06(c)(ii)(G), if applicable, (C) confirmation of the approval or
consent of any applicable Person required pursuant to this Section 2.06(c) and
(D) such documents required under Section 2.06(c)(ii)(J), the Administrative
Agent shall accept such Revolving Commitment Increase Certificate or Additional
Revolving Lender Certificate, as the case may be, and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(c).  No increase in the Aggregate
Revolving Commitments shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 2.06(c)(iv).

 

Section 2.07                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions hereof, each Issuing Bank agrees to issue, renew and extend Letters
of Credit for the account of the Borrower in support of obligations of Parent,
the Borrower or any Restricted Subsidiary in US Dollars and Euros; provided,
however, that, after giving effect to the issuance, renewal or extension of any
Letter of Credit, (x) the aggregate US Dollar Equivalent of the LC Exposure
shall not exceed $500,000,000 and (y) the aggregate US Dollar Equivalent of
Letters of Credit issued by any Issuing Bank shall not exceed such Issuing
Bank’s LC Issuance Limit.  Letters of Credit may be issued, renewed or extended
on any Business Day during the period from the Initial Availability Date to the
30th day prior to the Revolving Maturity Date.  The Revolving Lenders shall
participate in such Letters of Credit according to their respective Applicable
Revolving Percentages.  Each of the Letters of Credit shall (i) be issued by the
applicable Issuing Bank on a sight basis only, (ii) contain such terms and
provisions as are reasonably required by the applicable Issuing Bank, (iii) be
for the account of the Borrower in support of obligations of Parent, the
Borrower or any Restricted Subsidiary and (iv) subject to the immediately
succeeding paragraph, expire not later than five (5) Business Days before the
Revolving Maturity Date.  The Borrower may request that any Letter of Credit be
issued in an Offshore Currency.  No Issuing Bank shall be obligated to issue an
Offshore Currency Letter of Credit if such Issuing Bank has determined, in its
sole discretion, that it is unable to fund obligations in the requested Offshore
Currency; provided, however, the Administrative Agent shall use its commercially
reasonable efforts to locate suitable issuers if no Issuing Bank is able to fund
obligations in the requested Offshore Currency.  From and after the Initial
Availability Date, the Existing Letters of Credit shall be deemed to be Letters
of Credit issued pursuant to this Section 2.07.

 

Notwithstanding anything to the contrary contained in this Agreement, including
this Section 2.07, the expiration date of one or more Letters of Credit may
extend beyond the Revolving Maturity Date (“Extended Expiry Letters of Credit”);
provided, however, it is hereby expressly agreed and understood that:

 

(i)                                     the US Dollar Equivalent of the
aggregate face amount of all such Extended Expiry Letters of Credit shall not at
any time exceed $150,000,000;

 

43

--------------------------------------------------------------------------------


 

(ii)                                  the expiration date of any Extended Expiry
Letters of Credit shall not be later than three (3) years after the Revolving
Maturity Date;

 

(iii)                               the Borrower shall, not later than five
(5) Business Days prior to the Revolving Maturity Date, deposit cash in an
account with the Administrative Agent, in the name of the Administrative Agent
for the benefit of the Administrative Agent and each applicable Issuing Bank,
and/or provide one or more Support Letters of Credit for the benefit of the
Administrative Agent and each applicable Issuing Bank, so that the aggregate
amount of cash and the aggregate face amount of such Support Letters of Credit
is at least equal to the sum of (A) 105% of the aggregate amount available for
drawing under all Extended Expiry Letters of Credit denominated in US Dollars as
of such date and (B) 110% of the aggregate amount available for drawing under
all Extended Expiry Letters of Credit denominated in Euros or any Offshore
Currency as of such date;

 

(iv)                              if any Issuing Bank makes any disbursement in
connection with a Letter of Credit after the Revolving Maturity Date, such
disbursement shall be an advance on behalf of the Borrower under this Agreement
and shall be reimbursed to such Issuing Bank (A) first, by the Administrative
Agent applying amounts in the cash collateral account and/or proceeds of any
drawing on any Support Letter of Credit referred to in clause (iii) of this
paragraph until reimbursed in full, and (B) second, by the Borrower pursuant to
Section 2.07(d) (except that the Borrower shall not have the right to request
that the Lenders make, and the Lenders shall not have any obligation to make, a
Loan under this Agreement after the Revolving Maturity Date to fund any such
disbursement); and

 

(v)                                 all such disbursements referred to in
clause (iv) of this paragraph shall be secured only by the cash collateral and
Support Letters of Credit referred to in clause (iii) of this paragraph and the
Borrower hereby grants to the Administrative Agent a first-priority security
interest in all such cash collateral (whether now or hereafter deposited in the
cash collateral account referred to in clause (iii) of this paragraph), without
any further action on the part of any Issuing Bank, the Borrower, the
Administrative Agent, any Lender or any other Person now or hereafter party
hereto (other than any action the Administrative Agent reasonably deems
necessary to perfect such security interest, which action the Borrower hereby
authorizes the Administrative Agent to take), until such disbursements are
reimbursed in full.

 

The obligations of the Borrower under this Agreement and the other Loan
Documents regarding Letters of Credit, including obligations under this
Section 2.07, shall survive after the Revolving Maturity Date and termination of
the Revolving Commitments for so long as any LC Exposure exists.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit by
any Issuing Bank (or the amendment, renewal or extension of an outstanding
Letter of Credit issued by any Issuing Bank), the Borrower shall hand deliver or
transmit by facsimile or e-mail to such Issuing Bank and the Administrative
Agent not later than 12:00 p.m., Eastern time, (i) three (3) Business Days
before the proposed date such Letter of Credit is to be issued (or such shorter
time as such Issuing Bank may agree) and (ii) one (1) Business Day before the
proposed date of any amendment, renewal or extension of a Letter of Credit (or
such shorter time as such Issuing Bank may agree), a Letter of Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying:

 

(i)                                     which Issuing Bank is being requested to
issue such Letter of Credit and the date of issuance, amendment, renewal or
extension (which shall be a Business Day),

 

44

--------------------------------------------------------------------------------


 

(ii)                                  the date on which such Letter of Credit is
to expire (which shall comply with paragraph (a) of this Section 2.07),

 

(iii)                               the amount of such Letter of Credit,

 

(iv)                              the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit, and

 

(v)                                 the current Total Revolving Credit Exposures
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and the pro forma Total
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

If requested by any Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended by an Issuing Bank only if (and with respect to each notice provided by
the Borrower above and any issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (A) the
portion of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank will not, unless such Issuing Bank shall so agree in its sole
discretion, exceed the LC Issuance Limit of such Issuing Bank, (B) the LC
Exposure will not exceed $500,000,000 and (C) the Total Revolving Credit
Exposure will not exceed the Aggregate Revolving Commitments.  No letter of
credit issued by any Issuing Bank (if such Issuing Bank is not the
Administrative Agent) shall be deemed to be a “Letter of Credit” issued under
this Agreement unless such Issuing Bank has requested and received written
confirmation from the Administrative Agent that the representations by the
Borrower contained in the foregoing clauses (B) and (C) are true and correct.

 

No Issuing Bank will be required to:  (A) issue any Letter of Credit if (1) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Effective Date
and that such Issuing Bank in good faith deems material to it, (2) the issuance
of such Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally or (3) such Letter of Credit contains
any provisions for automatic reinstatement of the stated amount after any
drawing thereunder; or (B) amend or extend any Letter of Credit if such Issuing
Bank would not be required at such time to issue the Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment thereto.

 

(c)                                  Participations.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Revolving Lender’s Applicable Revolving
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.07(d), or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.07(c) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, or the reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

45

--------------------------------------------------------------------------------


 

(d)                                 Reimbursement and Prepayment.

 

(i)                                     In connection with any Letter of Credit,
the Borrower may make funds available for disbursement by the applicable Issuing
Bank in connection with such Letter of Credit.  In such cases, the Issuing Bank
shall use such funds which the Borrower has made available to fund drawings
under such Letter of Credit.  In addition, the Borrower may give written
instructions to an Issuing Bank and the Administrative Agent to make a Revolving
Loan under this Agreement to fund any Letters of Credit issued by such Issuing
Bank which may be drawn.  In all such cases, the Borrower shall give the
appropriate notices required under this Agreement for an ABR Loan or a LIBOR
Loan.  If a disbursement by any Issuing Bank is made under any Letter of Credit,
in cases in which the Borrower has not either provided its own funds to fund a
draw on a Letter of Credit or given the Administrative Agent prior notice for a
Revolving Loan under this Agreement, then the Borrower shall pay to the
Administrative Agent within two (2) Business Days after notice of any such
disbursement is received by the Borrower, the amount in the disbursed currency
or, in the case of any Offshore Currency Letters of Credit, at the sole option
of the Borrower, the US Dollar Equivalent determined on the date of such
disbursement, of each such disbursement made by such Issuing Bank under such
Letter of Credit (if such payment is not sooner effected as may be required
under this Section 2.07(d) or under other provisions of the Letter of Credit),
together with interest on the amount disbursed from and including the date of
disbursement until payment in full of such disbursed amount at a varying rate
per annum equal to (A) the then applicable interest rate for ABR Loans through
the second Business Day after notice of such disbursement is received by the
Borrower and (B) thereafter, the Post-Default Rate for ABR Loans (but in no
event to exceed the Highest Lawful Rate) for the period from and including the
third Business Day following the date of such disbursement to and including the
date of repayment in full of such disbursed amount.  The obligations of the
Borrower under this Agreement with respect to each Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid or performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, but only to the fullest extent
permitted by applicable law, the following circumstances:  (U) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
Security Instruments; (V) any amendment or waiver of (including any default), or
any consent to departure from this Agreement (except to the extent permitted by
any amendment or waiver), any Letter of Credit or any of the Security
Instruments; (W) the existence of any claim, set-off, defense or other rights
which the Borrower may have at any time against the beneficiary of any Letter of
Credit or any transferee of any Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), any Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the Security Instruments, the Transactions
or any unrelated transaction; (X) any statement, certificate, draft, notice or
any other document presented under any Letter of Credit proves to have been
forged, fraudulent, insufficient or invalid in any respect or any statement
therein proves to have been untrue or inaccurate in any respect whatsoever;
(Y) payment by any Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which appears on its face to comply, but does not
comply, with the terms of such Letter of Credit; and (Z) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent Revolving Lenders
have funded Revolving Loans or made payments pursuant to Section 2.07(d)(iii) to
reimburse such Issuing Bank for the applicable Letter of Credit disbursement,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear.

 

46

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance with respect to any Letter of Credit
that results from the gross negligence or willful misconduct of the applicable
Issuing Bank or its officers, employees, agents or representatives except, to
the extent the Borrower or any Restricted Subsidiary actually recovers the
proceeds for itself or the Issuing Bank of any payment made by the Issuing Bank
in connection with such gross negligence or willful misconduct, the Borrower
will be liable for payment or performance of such recovered amount minus costs
and expenses associated with such recovery.

 

(ii)                                  If no Event of Default has occurred and is
continuing, and subject to availability under the Aggregate Revolving
Commitments (after taking into account the LC Exposure), to the extent the
Borrower has not reimbursed any Issuing Bank for any draw upon any Letter of
Credit issued by such Issuing Bank within two (2) Business Day after notice of
such disbursement has been received by the Borrower, the amount of such Letter
of Credit reimbursement obligation shall automatically be funded by the
Revolving Lenders as a Revolving Loan hereunder and used to pay such Letter of
Credit reimbursement obligation in the percentages referenced in
Section 2.07(d)(iii) below.  If an Event of Default has occurred and is
continuing, or if the funding of such Letter of Credit reimbursement obligation
as a Revolving Loan would cause the aggregate amount of all Revolving Loans to
exceed the Aggregate Revolving Commitments (after taking into account the LC
Exposure), such Letter of Credit reimbursement obligation shall not be funded as
a Revolving Loan, but instead shall accrue interest as provided in
Section 2.07(d)(i) and be subject to reimbursement under Section 2.07(d)(iii).

 

(iii)                               Each Revolving Lender severally and
unconditionally agrees that it shall promptly reimburse each Issuing Bank in US
Dollars an amount equal to such Revolving Lender’s participation in any Letter
of Credit issued by such Issuing Bank as provided in Section 2.07(a) of any
disbursement made by such Issuing Bank under such Letter of Credit that is not
otherwise reimbursed (or funded as a Revolving Loan) in accordance with the
other provisions of this Section 2.07 (other than with respect to disbursements
described in the second paragraph of Section 2.07(d)(i)) and such obligation to
reimburse is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Revolving Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  If the Borrower fails to reimburse any Letter of Credit
disbursement when due (and a Revolving Loan cannot be made pursuant to
Section 2.07(d)(ii) due to any of the circumstances described therein), then the
Administrative Agent shall notify each Revolving Lender of the applicable
disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Revolving Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for any
disbursement shall bear interest at the rate provided in Section 2.07(d)(i) and
shall not relieve the Borrower of its obligation to reimburse such disbursement.

 

(e)                                  Cash Collateral.  If (i) any Event of
Default shall occur and be continuing and the Borrower receives notice from the
Administrative Agent or the Majority Revolving Lenders demanding the deposit of
cash collateral pursuant to this Section 2.07(e), (ii) the Borrower is required
to pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment required by Section 3.04(c)(i)(B), (iii) the
Borrower is required to deposit cash collateral pursuant to
Section 2.07(a)(iii) or (iv) the Borrower is required to cash collateralize any
Defaulting Lender’s LC Exposure and Swingline Exposure pursuant to
Section 4.03(c)(iii)(B), then the Borrower shall deposit cash with the
Administrative Agent for the benefit of the Issuing Banks and the Revolving
Lenders (as applicable) in an amount equal to (A) in the case of clause
(i) above, the LC Exposure (except for any outstanding Offshore Currency Letters
of Credit, in which case the amount shall equal 110% of the aggregate face
amount of all such Offshore Currency Letters of Credit), (B) in the case of
clause (ii) above, the aggregate amount sufficient to eliminate such excess,
(C) in the case of clause (iii) above, the amount required by
Section 2.07(a)(iii) and (D) in the case of clause (iv) above, the amount of the
applicable Defaulting Lender’s LC Exposure and Swingline Exposure. 

 

47

--------------------------------------------------------------------------------


 

Any deposits of cash required by this Section 2.07(e), by Section 3.04(c)(i)(B),
Section 4.03(c)(iii)(B) or Section 2.07(a)(iii) shall be held by the
Administrative Agent for the benefit of the Issuing Banks and the Revolving
Lenders (as applicable) as cash collateral securing the LC Exposure in an
account or accounts at its principal office; and the Borrower hereby grants to
the Administrative Agent, by its deposit therewith, a security interest in such
cash collateral.  In the event of any such payment by the Borrower of amounts
contingently owing under outstanding Letters of Credit and in the event that
thereafter drafts or other demands for payment complying with the terms of such
Letters of Credit are not made prior to the respective expiration dates thereof,
the Administrative Agent agrees, if no Event of Default has occurred and is
continuing, to remit to the Borrower amounts on deposit as cash collateral for
which the contingent obligations evidenced by such Letters of Credit have
ceased.  If, after payment in full of all Obligations of the Borrower under the
Loan Documents (including without limitation, reimbursement obligations with
respect to Letters of Credit, but excluding any indemnities and other contingent
obligations not then due and payable and as to which no claim has been made at
the time of determination) and the expiration or cancellation of all outstanding
Letters of Credit, there remains any amount on deposit as cash collateral, the
Administrative Agent shall, within three (3) Business Days after all such
Obligations are paid in full and all outstanding Letters of Credit have expired
or been cancelled, return such amount to the Borrower.

 

(f)                                   Replacement of an Issuing Bank.  Any
Issuing Bank may at any time be replaced by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 3.05(a).  From and after the
effective date of any replacement of an Issuing Bank, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued by such
successor Issuing Bank thereafter and (i) references herein to the term “Issuing
Bank” shall be deemed to refer to any successor to any replaced Issuing Bank or
to any previous Issuing Bank, or to any such successor Issuing Bank and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.  Schedule 1.02(b) shall be amended upon the written agreement of Parent,
the Borrower, the Administrative Agent and any successor Issuing Bank to set
forth such Issuing Bank’s LC Issuance Limit, and no successor Issuing Bank shall
be an “Issuing Bank” hereunder until such amendment is effective.

 

(g)                                  Termination of an Issuing Bank.  Any
Issuing Bank may be terminated at any time upon not less than ten (10) Business
Days’ prior written notice by the Borrower to the Administrative Agent and such
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such termination of an Issuing Bank.  After the termination of an Issuing
Bank hereunder, such Issuing Bank shall remain a party hereto and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such termination, but
shall not be required to amend, renew or extend any such Letter of Credit or to
issue additional Letters of Credit.

 

48

--------------------------------------------------------------------------------


 

(h)                                 Defaulting Lender.  Notwithstanding any
provision of this Section 2.07 to the contrary, this Section 2.07 shall be
subject to the requirements of Sections 4.03(c) and 4.03(d).

 

Section 2.08                             Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make loans denominated in US
Dollars to the Borrower (each such loan, a “Swingline Loan”) from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $75,000,000, notwithstanding the fact that
such Swingline Loans, when aggregated with the Revolving Credit Exposure of the
Lender acting as the Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment, or (ii) the Total Revolving Credit Exposure exceeding the
Aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
The Borrower shall pay to the Administrative Agent, for the account of the
Swingline Lender or each Revolving Lender, as applicable, pursuant to
Section 2.08(c), the outstanding aggregate principal and accrued and unpaid
interest under each Swingline Loan no later than thirty (30) days following such
Swingline Borrowing.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone, facsimile or
e-mail not later than 2:00 p.m., Eastern time, on the date of the proposed
Swingline Loan (and, in the case of telephonic notice, confirmed by hand
delivery, facsimile or e-mail).  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
by 5:00 p.m., Eastern time, on the requested date of such Swingline Loan.  Each
Swingline Borrowing shall be in an amount that is an integral multiple of
$250,000 and not less than $250,000.

 

(c)                                  The Revolving Lenders shall participate in
Swingline Loans according to their respective Applicable Revolving Percentages. 
Upon any Swingline Borrowing, the Administrative Agent shall give notice thereof
to each Revolving Lender, specifying in such notice such Revolving Lender’s
Applicable Revolving Percentage of such Swingline Loan or Revolving Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Revolving Lender’s Applicable Revolving Percentage of
such Swingline Loan or Revolving Loans.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.05 with respect to Revolving Loans made by
such Revolving Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders and shall distribute the payments received from the
Borrower to the Swingline Lender and the other Revolving Lenders as their
interests appear with respect to such Swingline Loans.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.  Notwithstanding the foregoing, a Revolving Lender shall not
have any obligation to acquire a participation in a Swingline Loan pursuant to
this paragraph if an Event of Default shall have occurred and be continuing at
the time such Swingline Loan was made and such Revolving Lender shall have
notified the Swingline Lender in writing, at least one (1) Business Day prior to
the time such Swingline Loan was made, that such Event of Default has occurred
and that such Revolving Lender will not acquire participations in Swingline
Loans made while such Event of Default is continuing.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Defaulting Lender.  Notwithstanding any
provision of this Section 2.08 to the contrary, this Section 2.08 shall be
subject to the requirements of Sections 4.03(c) and 4.03(d).

 

Section 2.09                             Amend and Extend Transactions.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request an extension (each, an
“Extension”) of the Term Loan Maturity Date to the extended maturity date
specified in such notice. Such notice shall (i) set forth the amount of the Term
Loans that will be subject to the Extension (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000) and (ii) set forth
the date on which such Extension is requested to become effective (which shall
be not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)).  Each Term Loan
Lender shall be offered (an “Extension Offer”) an opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions as each
other Term Loan Lender pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent and the Borrower. If the aggregate
principal amount of Term Loans in respect of which Term Loan Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans subject to the Extension Offer as set forth in
the Extension notice, then the Term Loans of the Term Loan Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts with respect to which such Term Loan Lenders have accepted such
Extension Offer.

 

(b)                                 The following shall be conditions precedent
to the effectiveness of any Extension: (i) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect to such Extension, (ii) the representations and warranties set
forth in Article VII and in each other Loan Document shall be deemed to be made
and shall be true and correct in all material respects on and as of the
effective date of such Extension, and (iii) the terms of such Extended Term
Loans shall comply with paragraph (c) of this Section.

 

(c)                                  The terms of each Extension shall be
determined by the Borrower and the applicable extending Term Loan Lenders and
set forth in an amendment to this Agreement effecting such Extension; provided
that (i) the final maturity date of any Extended Term Loan shall be no earlier
than the Term Loan Maturity Date, (ii) the Weighted Average Life to Maturity of
the Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the existing Term Loans, (iii) the Extended Term Loans will rank
pari passu in right of payment and with respect to security with the existing
Revolving Loans and the existing Term Loans and the borrower and guarantors of
the Extended Term Loans, as applicable, shall be the same as the Borrower and
Guarantors with respect to the existing Revolving Loans and Term Loans, (iv) the
interest rate margin, rate floors, fees, original issue discount and premium
applicable to any Extended Term Loans shall be determined by the Borrower and
the applicable extending Term Loan Lenders, (v) the Extended Term Loans may
participate on a pro rata or less than pro rata (but not greater than pro rata)
basis in voluntary or mandatory prepayments with the other Term Loans and
(vi) the terms of the Extended Term Loans, as applicable, shall be substantially
identical to the terms set forth herein (except as set forth in clauses
(i) through (v) above).

 

50

--------------------------------------------------------------------------------


 

(d)                                 In connection with any Extension, the
Borrower, the Administrative Agent and each applicable extending Term Loan
Lender shall execute and deliver to the Administrative Agent an amendment to
this Agreement effecting such Extension and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Term Loan Lender as to the
effectiveness of each Extension. Any amendment to this Agreement effecting such
Extension may, without the consent of any other Term Loan Lender or any
Revolving Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Term Loans
as a new Class or tranche of Term Loans, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Class or tranche (including to preserve the pro rata treatment of the
extended and non-extended Classes or tranches), in each case on terms consistent
with this Section.

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01                             Repayment of Loans.  The Borrower shall
pay to the Administrative Agent, (a) for the account of each Term Loan Lender,
the outstanding aggregate principal amount of and accrued and unpaid interest on
the Term Loans in the applicable currency in which such Term Loan was funded, on
the Term Loan Maturity Date and (b) for the account of each Revolving Lender,
the outstanding aggregate principal amount of and accrued and unpaid interest on
the Revolving Loans and Swingline Loans in the applicable currency in which such
Revolving Loan or Swingline Loan was funded, as applicable, on the Revolving
Maturity Date.

 

Section 3.02                             Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Base Rate plus the Applicable Margin, but
in no event to exceed the Highest Lawful Rate.

 

(b)                                 LIBOR Loans.  The Loans comprising each
LIBOR Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(c)                                  EURIBOR Loans. The Loans comprising each
EURIBOR Borrowing shall bear interest at the EURIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.

 

(d)                                 Swingline Loans.  Swingline Loans shall bear
interest at the Adjusted LIBO Rate for a one (1) month Interest Period that
would be applicable to a Revolving Loan, as that rate may fluctuate in
accordance with changes in the Adjusted LIBO Rate as determined on a day-to-day
basis, plus the Applicable Margin that would be applicable to a LIBOR Loan, but
in no event to exceed the Highest Lawful Rate.

 

(e)                                  Post-Default Rate.  Notwithstanding the
foregoing, (i) if any amount of principal of any Loan is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at the Post-Default Rate, (ii) if any amount (other than principal of
any Loan) payable by the Borrower under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Majority
Lenders, such amount shall thereafter bear interest at the Post-Default Rate and
(iii) after an Event of Default described in Section 10.01(f) or
Section 10.01(g) has occurred and is continuing, all outstanding amounts
(including principal, fees and other obligations) under the Loan Documents shall
automatically bear interest at the Post-Default Rate.

 

51

--------------------------------------------------------------------------------


 

(f)                                   Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to Section 3.02(e) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than an optional prepayment of an ABR Term Loan prior to the Term Loan
Maturity Date or an optional prepayment of an ABR Revolving Loan prior to the
Revolving Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBOR Loan or EURIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.  Any accrued and
unpaid interest on the Term Loans shall be paid on the Term Loan Maturity Date
and any accrued and unpaid interest on the Revolving Loans shall be paid on the
Revolving Maturity Date.

 

(g)                                  Interest Rate Computations.  All interest
with respect to LIBOR Loans or EURIBOR Loans hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  All interest with respect to ABR Loans hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Base Rate, LIBO Rate, Adjusted LIBO
Rate and EURIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a LIBOR Borrowing or a EURIBOR
Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
EURIBO Rate, as the case may be, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or the EURIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing or EURIBOR Borrowing, as the
case may be, shall be ineffective; (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) if
any Borrowing Request requests a EURIBOR Borrowing, such request shall be
ineffective (and no Lender shall be obligated to make a Loan on account
thereof).

 

52

--------------------------------------------------------------------------------


 

Section 3.04                             Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time, subject to Section 3.04(d), to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 3.04(b); provided that the Borrower shall not have the right to
make any optional prepayment of Term Loans unless (i) such prepayment results in
the payment in full of all Term Loans and is made in connection with an optional
repayment in full of all of the Loans and the termination of all of the
Commitments; (ii) such prepayment is made with the proceeds of any substantially
contemporaneous (A) incurrence of any Permitted Term Loan Refinancing
Indebtedness, (B) Qualified Unsecured Indebtedness Offering or (C) Qualified
Equity Issuance; (iii) if such prepayment is made in whole or in part with the
proceeds of any Revolving Borrowing, then after giving effect to such Revolving
Borrowing, (A) the Aggregate Revolving Commitments exceeds the Total Revolving
Credit Exposure by not less than $300,000,000 (and the conditions to borrowing
set forth in Section 6.03 are satisfied at such time) and (B) the Borrower is in
compliance on a pro forma basis with the financial covenants contained in
Section 9.10 that are applicable at such time as of the last day of the most
recently ended Testing Period for which financial statements are available after
giving pro forma effect to such Revolving Borrowing; or (iv) if such prepayment
is made with any source other than those described in the foregoing clauses
(ii) and (iii), at the time of such prepayment, the Aggregate Revolving
Commitments exceeds the Total Revolving Credit Exposure by not less than
$300,000,000. Optional prepayments of the Term Loans made in accordance with
clauses (ii), (iii) or (iv) of the proviso to the immediately preceding sentence
may be either partial or full prepayments of the Term Loans.

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone, facsimile or
e-mail (and, in the case of telephonic notice, confirmed by hand delivery,
facsimile or e-mail) of any prepayment hereunder not later than 12:00 p.m.,
Eastern time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid (which shall be (x) in the case of a prepayment
of any ABR Borrowing or Swingline Borrowing, in an amount that is an integral
multiple of $250,000 and not less than $250,000 or equal to the aggregate
principal balance outstanding of such ABR Borrowing; (y) in the case of a
prepayment of any LIBOR Borrowing, in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 or equal to the aggregate principal
balance outstanding of such LIBOR Borrowing and (z) in the case of a prepayment
of any EURIBOR Borrowing, in an amount that is an integral multiple of €500,000
and not less than €1,000,000 or equal to the aggregate principal balance
outstanding of such EURIBOR Borrowing) and specify whether Revolving Loans or
Term Loans are being repaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified prepayment date) if such condition is not satisfied, subject to the
payment of any compensation required by Section 5.02.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof.  Each prepayment of
a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     Until no Term Loans remain outstanding,
and in the event and on each occasion that any Net Proceeds are received by or
on behalf of Parent or any other Group Member in respect of any Prepayment
Event, the Borrower shall, (x) within five Business Days after such Net Proceeds
are received by Parent or any other Group Member that is a Domestic Subsidiary
or (y) within 90 days after such Net Proceeds are received by any Group Member
that is a Foreign Subsidiary, prepay the Term Loans as set forth in paragraph
(v) below in an aggregate amount equal to (A) in the case of a Prepayment Event
described in clause (c) of the definition of the term “Prepayment Event”, 50.0%
of such Net Proceeds, (B) in the case of a Prepayment Event of the type
described in clause (d)(ii) of the definition of the term “Prepayment Event”,
100% of such Net Proceeds attributable to the Excess Indebtedness Amount, and
(C) in the case of all other Prepayment Events, 100% of such Net Proceeds;
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that
Parent or any of its Restricted Subsidiaries intend to apply the Net Proceeds
from such event (or a portion thereof specified in such certificate), within 180
days after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding inventory) to be used in
the business of Parent or any of its Restricted Subsidiaries, then, so long as
no Default has occurred and is continuing, no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate; provided further that (1) to the extent any such Net Proceeds
therefrom have not been so applied by the end of such 180-day period, a
prepayment shall be required on the first Business Day after the expiration of
such period in an amount equal to such Net Proceeds that have not been so
applied and (2) to the extent the aggregate Net Proceeds resulting from
Prepayment Events of the type described in clause (a) of the definition thereof
received by the Group Members that have not been applied either to prepay the
Term Loans or to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding inventory) in accordance with this
Section 3.04(c)(i) exceeds $35,000,000 at any given time, the Borrower shall,
(x) within five Business Days if such excess Net Proceeds are held by Parent or
any other Group Member that is a Domestic Subsidiary or (y) within 90 days if
such excess Net Proceeds are held by any Group Member that is a Foreign
Subsidiary, prepay the Term Loans as set forth in paragraph (v) below in an
aggregate amount equal to such excess.

 

53

--------------------------------------------------------------------------------


 

(ii)                                  Until no Term Loans remain outstanding,
the Borrower shall prepay the Term Loans as set forth in paragraph (v) below on
the date that is ten days after the earlier of (A) the date on which Parent’s
annual audited financial statements for the immediately preceding Fiscal Year
are delivered pursuant to Section 8.01(a) and (B) the date on which such annual
audited financial statements were required to be delivered pursuant to
Section 8.01(a), in an amount equal to (1) if the Total Leverage Ratio as of the
last day of the Testing Period ending on the last day of such Fiscal Year is
greater than 3.00 to 1.00, 50% of Excess Cash Flow for the immediately preceding
Fiscal Year or (2) if the Total Leverage Ratio as of the last day of the Testing
Period ending on the last day of such Fiscal Year is greater than 2.50 to 1.00
but less than or equal to 3.00 to 1.00, 25% of Excess Cash Flow for the
immediately preceding Fiscal Year, in each case as set forth in paragraph
(v) below.  Each Excess Cash Flow prepayment shall be accompanied by a
certificate signed by a Financial Officer certifying the manner in which Excess
Cash Flow and the resulting prepayment were calculated, which certificate shall
be in form and substance satisfactory to Administrative Agent.  For the
avoidance of doubt, if the Total Leverage Ratio as of the last day of the
Testing Period ending on the last day of any Fiscal Year is less than or equal
to 2.50 to 1.00, the Borrower shall have no obligation to prepay any outstanding
Term Loans pursuant to this Section 3.04(c)(ii).

 

(iii)                               Until no Term Loans remain outstanding, the
Borrower shall repay the Term Loans as set forth in paragraph (v) below on each
anniversary of the Initial Availability Date in an amount equal to the lesser of
(A) $12,250,000 and (B) the outstanding principal balance of the Term Loans.

 

(iv)                              If, after giving effect to any termination or
reduction of the Aggregate Revolving Commitments pursuant to Section 2.06(b) or
if for any other reason, the Total Revolving Credit Exposure exceeds the
Aggregate Revolving Commitments, then the Borrower shall (A) prepay Borrowings
on such date in an aggregate principal amount equal to such excess, and (B) if
any excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Revolving Lenders an
amount equal to such excess to be held as cash collateral as provided in
Section 2.07(e).

 

54

--------------------------------------------------------------------------------


 

(v)                                 (A) Each prepayment of Term Loans pursuant
to paragraphs (i) through (iii) above shall be applied, first, ratably to any
ABR Borrowings then outstanding, and, second, to any LIBOR Borrowings then
outstanding, and if more than one LIBOR Borrowing is then outstanding, to each
such LIBOR Borrowing in such order as the Borrower shall elect and (B) each
prepayment of Revolving Loans pursuant to paragraph (iv) above shall be applied,
first, to any Swingline Loans then outstanding, second, ratably to any ABR
Borrowings then outstanding, and, third, to any LIBOR Borrowings and EURIBOR
Borrowings then outstanding, and if more than one LIBOR Borrowing or EURIBOR
Borrowing is then outstanding, to each such LIBOR Borrowing or EURIBOR Borrowing
in such order as the Borrower shall elect.

 

(vi)                              Prepayments pursuant to this
Section 3.04(c) shall be accompanied by accrued interest to the extent required
by Section 3.02 and any applicable prepayment premium required by
Section 3.04(d).

 

(d)                                 Prepayment Premium.  Prepayments permitted
or required under this Section 3.04 shall be without premium or penalty, except
(a) as required under Section 5.02 and (b) that, in connection with any
prepayment of any Term Loan prior to the first anniversary of the Initial
Availability Date that is made contemporaneously with any Group Member’s
borrowing or incurrence of a Replacement Term Loan, a prepayment premium equal
to one percent (1.0%) of the aggregate principal amount of Term Loans being
repaid shall be due and payable by the Borrower on the date of such repayment.

 

Section 3.05                             Fees.

 

(a)                                 Revolving Commitment Fees.  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee (the “Revolving Commitment Fee”), which shall accrue at
the applicable rate set forth under the heading “Revolving Commitment Fees” in
the table contained in the definition of “Applicable Margin” on the average
daily amount (before deducting any outstanding Swingline Loans to the extent
participations therein by the Revolving Lenders (other than the Swingline
Lender) have not been funded by such Revolving Lenders) of the unused amount of
the Revolving Commitment of such Revolving Lender during the Availability
Period.  Accrued Revolving Commitment Fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Revolving Maturity Date, commencing on the first such date to occur after the
date hereof.  All Revolving Commitment Fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the same Applicable Margin used to determine the interest
rate applicable to Borrowings comprised of LIBOR Loans on the average daily
amount of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Initial Availability Date to but excluding the later of the date
on which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, (ii) to each Issuing
Bank a fronting fee, which shall accrue at the rate of 0.200% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Initial
Availability Date to but excluding the later of the date of termination of the
Aggregate Revolving Commitments and the date on which there ceases to be any LC
Exposure attributable to Letters of Credit issued by such Issuing Bank and
(iii) to each Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

 

55

--------------------------------------------------------------------------------


 

Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Initial Availability Date; provided that all such fees shall be
payable on the Revolving Maturity Date and any such fees accruing after the
Revolving Maturity Date shall be payable on demand.  Any other fees payable to
any Issuing Bank pursuant to this Section 3.05(a) shall be payable within ten
(10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case such fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent, including the fees set forth in the Administrative Agent
Fee Letter.

 

(d)                                 Ticking Fees.  The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a ticking fee (the
“Ticking Fee”), which shall accrue at a rate of 30.0 basis points (0.30%) on the
daily amount of the Revolving Commitment and Term Loan Commitment of such Lender
during the period from and including December 1, 2015 to but excluding the
earlier of (i) the Initial Availability Date and (ii) the date on which the
Commitments terminate.  Accrued Ticking Fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the earlier
of (i) the Initial Availability Date and (ii) the date on which the Commitments
terminate, commencing on the first such date to occur after December 1, 2015. 
All Ticking Fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For the avoidance of doubt, if the
Initial Availability Date occurs prior to December 1, 2015, no Ticking Fees
shall be payable by the Borrower.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 p.m., Eastern time, on the date when due, in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim.  Fees, once
paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent as specified in
Section 12.01, except payments to be made directly to any Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder in respect of any Loan shall be made in the currency of
such Loan; all other payments (including reimbursement of disbursements made
under any Offshore Currency Letters of Credit) hereunder shall be made in
US Dollars.

 

56

--------------------------------------------------------------------------------


 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements or Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Loans and/or participations in LC
Disbursements or Swingline Loans of other Lenders, as applicable, to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Loans and/or
participations in LC Disbursements or Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02                             Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or such Issuing Bank, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

57

--------------------------------------------------------------------------------


 

Section 4.03                             Certain Deductions by the
Administrative Agent; Defaulting Lenders.

 

(a)                                 Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
hereunder, including pursuant to Section 2.05(b), Section 2.07(c),
Section 2.07(d), Section 4.02 or Section 12.03(b), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

(b)                                 Payments to Defaulting Lenders.  If a
Defaulting Lender (or a Lender who would be a Defaulting Lender but for the
expiration of the relevant grace period) as a result of the exercise of a set
off shall have received a payment in respect of such Lender’s Revolving Credit
Exposure and fails to purchase participations in the Loans and LC Disbursements
pursuant to Section 4.01(c), which results in such Lender’s Revolving Credit
Exposure being less than its Applicable Revolving Percentage of the Total
Revolving Credit Exposure, then no payment will be made to such Defaulting
Lender until all amounts due and owing to the Revolving Lenders have been
equalized in accordance with each Revolving Lender’s Applicable Revolving
Percentage of the Total Revolving Credit Exposure.  Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Term Loan
Percentage of the Term Loans and Applicable Revolving Percentage of the
Revolving Loans then outstanding, as applicable.  After acceleration or maturity
of the Loans, subject to the first sentence of this Section 4.03(b), all
principal will be paid ratably as provided in Section 10.02(c).

 

(c)                                  Defaulting Lenders.  Notwithstanding any
provision of any Loan Document to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(i)                                     Revolving Commitment Fees otherwise
payable pursuant to Section 3.05(a) shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender.

 

(ii)                                  The Revolving Commitment and the Revolving
Credit Exposure of such Defaulting Lender shall not be included in determining
whether all Lenders, the Majority Lenders, the Majority Revolving Lenders or
each adversely affected Lender have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.02),
and no consent of such Defaulting Lender shall be required to take any action
hereunder that requires the consent of all Lenders, the Majority Lenders, the
Majority Revolving Lenders or each adversely affected Lender (including any
consent to any amendment or waiver pursuant to Section 12.02), provided that any
waiver, amendment or modification (A) that would increase the Commitment of such
Defaulting Lender, (B) that would reduce the principal of any Loan owed to such
Defaulting Lender or extend the final maturity thereof or (C) requiring the
consent of all Lenders or each adversely affected Lender which affects such
Defaulting Lender differently than all other Lenders or all other adversely
affected Lenders, as the case may be, shall require the consent of such
Defaulting Lender; provided further, that any amendment to the foregoing proviso
shall require the consent of all Lenders, including any Defaulting Lenders.

 

(iii)                               If any LC Exposure or Swingline Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender, then:

 

58

--------------------------------------------------------------------------------


 

(A)                               all or any part of such LC Exposure or
Swingline Exposure shall be reallocated (effective as of the date such Revolving
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Percentages (for the
purposes of such reallocation, the Defaulting Lender’s Revolving Commitment
shall be disregarded in determining the Non-Defaulting Lenders’ Applicable
Revolving Percentages), but only to the extent that (x) the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure and Swingline Exposure does not exceed the total of all
Non-Defaulting Lenders’ Revolving Commitments, (y) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposure plus its reallocated share of
such Defaulting Lender’s LC Exposure and Swingline Exposure does not exceed such
Non-Defaulting Lender’s Revolving Commitment and (z) no Event of Default has
occurred and is continuing at such time;

 

(B)                               if the reallocation described in
clause (A) above cannot, or can only partially, be effected, then the Borrower
shall, within three (3) Business Days following written notice from the
Administrative Agent, cash collateralize such Defaulting Lender’s LC Exposure
and Swingline Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in
Section 2.07(e) for so long as such LC Exposure or Swingline Exposure is
outstanding and the relevant Defaulting Lender remains a Defaulting Lender;

 

(C)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 4.03(c)(iii), then the Borrower shall not be required to pay any
participation fees to such Defaulting Lender pursuant to Section 3.05(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(D)                               if all or any portion of the LC Exposure of
such Defaulting Lender is reallocated pursuant to this Section 4.03(c)(iii),
then the fees payable to the Revolving Lenders pursuant to Sections 3.05(a) and
3.05(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Applicable Revolving Percentages; and

 

(E)                                if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this
Section 4.03(c)(iii), then, without prejudice to any rights or remedies of any
Issuing Bank or any Revolving Lender hereunder, all participation fees payable
under Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the applicable Issuing Banks, ratably based on the portion of such
LC Exposure attributable to Letters of Credit issued by each such Issuing Bank,
until such LC Exposure is reallocated and/or cash collateralized pursuant to
clause (A) or (B) above.

 

(d)                                 So long as any Revolving Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure will be
one hundred percent (100%) covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 4.03(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 4.03(c)(iii) (and Defaulting Lenders shall not participate therein).

 

59

--------------------------------------------------------------------------------


 

(e)                                  In the event that the Administrative Agent,
the Borrower, the Issuing Banks and the Swingline Lender agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposures and Swingline Exposures of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment, and on such date, if necessary as a result of a
Revolving Loan funding pursuant to Section 2.07(d), such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders as
the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Revolving Percentage; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Revolving Lender’s having been a Defaulting
Lender.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01                             Increased Costs.

 

(a)                                 Changes in Law.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes,  (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital contributions thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank the
London or European interbank market any other condition, cost or expense (other
than Taxes) affecting this Agreement or LIBOR Loans or EURIBOR Loans, as the
case may be, made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan or
EURIBOR Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or otherwise) then, upon the request of such
Lender or such Issuing Bank and subject to paragraphs (c) and (d) of this
Section, the Borrower will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender or any Issuing Bank determines in good faith that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time,
subject to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

60

--------------------------------------------------------------------------------


 

 

(c)                                  Certificates.  A certificate of a Lender or
any Issuing Bank setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in Section 5.01(a) or (b), shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within thirty (30) days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate such Lender or
such Issuing Bank pursuant to this Section 5.01 for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, delivers written notice to the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 5.02                             Break Funding Payments.  In the event
of (a) the payment of any principal of any LIBOR Loan or EURIBOR Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any LIBOR Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any LIBOR Loan or EURIBOR Loan on
the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any LIBOR Loan or EURIBOR Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 5.04(b), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or EURIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 5.02 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

Section 5.03                             Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.03, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes except as
required by applicable law.  If any applicable law (as determined in the good
faith and discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Taxes from any such payment by a Withholding Agent, then
the applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, to the
extent such Taxes are Indemnified Taxes, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after deduction or
withholding for such Indemnified Taxes has been made (including such deductions
and withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions or withholdings for Indemnified Taxes been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within thirty
(30) days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within twenty (20)
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.04(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent or any Loan Party to the Lender from any other source
against any amount due to the Administrative Agent or any Loan Party under this
Section 5.03(e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 5.03, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without or at a reduced rate of withholding.

 

62

--------------------------------------------------------------------------------


 

In addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(g)(ii)(A), (ii)(B), and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two (2) duly completed and executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, two (2) duly completed
and executed copies of IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, two (2) duly completed and executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 two (2) duly completed and executed copies
of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two (2) duly completed and executed copies of
IRS Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, two (2) duly completed and executed copies of IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

 

63

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of originals as shall be requested by the recipient) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), duly completed and executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from any such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement
regardless of whether they would otherwise be taken into account under the
definition thereof in Section 1.02.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.03 (including by the payment of additional amounts pursuant to
this Section 5.03), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to the
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 

64

--------------------------------------------------------------------------------


 

(i)                                     Survival.  Each party’s obligations
under this Section 5.03 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 5.04                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.01, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) in connection with any
consent to or approval of any proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender or
the consent of each Lender affected thereby, the consent of the Majority Lenders
shall have been obtained but any Lender has not so consented to or approved such
proposed amendment, waiver, consent or release or (iv) any Lender becomes a
Defaulting Lender or a Notifying Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04(c)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, delayed or conditioned, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.  Notwithstanding the foregoing,
any Lender being replaced pursuant to clause (iii) above shall not be required
to make any such assignment and delegation if such Lender is a Secured Hedging
Provider with any outstanding Swap Agreements with any Loan Party (to the extent
obligations under such Hedging Agreements constitute Secured Obligations),
unless on or prior thereto, all such Hedging Agreements have been terminated or
novated to another Person and such Lender (or its Affiliate) shall have received
payment of all amounts, if any, payable to it in connection with such
termination or novation.

 

65

--------------------------------------------------------------------------------


 

Section 5.05                             Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any
Lender or its Applicable Lending Office to honor its obligation to make or
maintain LIBOR Loans or EURIBOR Loans either generally or having a particular
Interest Period hereunder, then (a) such Lender shall promptly notify the
Borrower and the Administrative Agent thereof and such Lender’s obligation to
make such LIBOR Loans or EURIBOR Loans, as the case may be (the “Affected
Loans”), shall be suspended until such time as such Lender may again make and
maintain such LIBOR Loans or EURIBOR Loans and (b)(i) all LIBOR Loans which are
Affected Loans that would otherwise be made by such Lender shall be made instead
as ABR Loans (and, if such Lender so requests by notice to the Borrower and the
Administrative Agent, all LIBOR Loans which are Affected Loans of such Lender
then outstanding shall be automatically converted into ABR Loans on the date
specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which
would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans and (ii) all EURIBOR Loans which are Affected Loans
that would otherwise be made by such Lender shall not be required to be made or
maintained (and no Lender shall be obligated to make a Loan on account thereof)
and all payments of principal and interest with respect thereto shall be repaid
on the last day of the then-current Interest Period applicable thereto.

 

ARTICLE VI
Conditions Precedent

 

Section 6.01                             Conditions Precedent to the Effective
Date.  The Effective Date shall occur on the date on which each of the following
conditions are satisfied (or waived in accordance with Section 12.02):

 

(a)                                 the receipt by the Administrative Agent of
the following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:

 

(i)                                     counterparts of this Agreement signed on
behalf of each party hereto (in such number as may be reasonably requested by
the Administrative Agent);

 

(ii)                                  a certificate of the Secretary or an
Assistant Secretary (or its equivalent) of each of the Borrower and Parent,
setting forth (A) resolutions of its board of directors (or equivalent governing
body) with respect to the authorization of such Loan Party to execute and
deliver the Loan Documents to which it is a party and to enter into the
Transactions contemplated in those documents, (B) the officers (or the
equivalent thereof) of such Loan Party (I) who will be signing the Loan
Documents to which such Loan Party is a party and (II) who will, until replaced
by another officer or officers (or the equivalent thereof) duly authorized for
that purpose, act as a representative of such Loan Party for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the Transactions contemplated hereby, (C) specimen signatures
of the authorized officers (or the equivalent thereof) referred to in
clause (B)(I), and (D) the Organization Documents of such Loan Party, certified
as being true and complete.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from such party to the contrary;

 

(iii)                               certificates with respect to the existence,
qualification and good standing of the Borrower and Parent issued by the
appropriate state agencies in the jurisdiction of organization of such Loan
Party;

 

(iv)                              a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Parent and its
Consolidated Subsidiaries (A) for the Fiscal Year ended December 31, 2014 and
(B) for each subsequent Fiscal Quarter ending at least forty-five (45) days
before the Effective Date, in each case prepared after giving pro forma effect
to the Separation Transaction as if the Separation Transaction had occurred on
the last day of such period (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income) and based on
assumptions with respect to indebtedness and interest expense reasonably
acceptable to the Administrative Agent; and

 

66

--------------------------------------------------------------------------------


 

(v)                                 projections of consolidated balance sheets,
income statements and cash flow statements of Parent and its Consolidated
Subsidiaries, which will be quarterly for the Fiscal Years ending December 31,
2015 and December 31, 2016, respectively, and annually thereafter through the
Revolving Maturity Date;

 

(b)                                 each Lender shall have received at least
five (5) Business Days prior to the Effective Date all documentation and other
information required by regulatory authorities or as may be required by the
internal policies of the Administrative Agent or such Lender with respect to the
Loan Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act;

 

(c)                                  each Lender shall have received copies,
certified to by a Responsible Officer, of substantially final forms of the
Separation Documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance; and

 

(d)                                 the Administrative Agent, the Joint Lead
Arrangers and the Lenders shall have received all fees due and payable to them
on or prior to the Effective Date, including accrued ticking fees pursuant to
Section 3.05(d) of the Existing Credit Agreement for the period from
September 23, 2015 through and including the Effective Date.

 

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.  The Administrative Agent shall notify the Borrower and the
Lenders of the occurrence of the Effective Date, and such notice shall be
conclusive and binding.

 

Section 6.02                             Conditions Precedent to the Initial
Availability Date.  The obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions are satisfied (or
waived in accordance with Section 12.02):

 

(a)                                 the receipt by the Administrative Agent of
the following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:

 

(i)                                     Notes duly completed and executed for
each Lender that has requested a Revolving Note and/or Term Loan Note at least
one Business Day prior to the Initial Availability Date;

 

(ii)                                  the Security Instruments described on
Exhibit F, duly completed and executed in sufficient number of counterparts for
recording, if applicable;

 

(iii)                               each document (including any UCC financing
statement) required by the Security Instruments or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to perfect the
security interests of the Administrative Agent, on behalf of the Secured
Parties, in the Collateral;

 

67

--------------------------------------------------------------------------------


 

(iv)                              all original stock certificates or other
certificates evidencing any certificated Equity Interests pledged pursuant to
the Security Instruments, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof;

 

(v)                                 (A) a summary of insurance coverage of
Parent and its Restricted Subsidiaries evidencing that they are carrying
insurance in accordance with Section 7.18, (B) certificates with respect to the
insurance carried by Parent and its Restricted Subsidiaries evidencing that the
Administrative Agent has been named as an additional insured pursuant to
Section 8.02(b) and (C) a Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to any real property Collateral subject to a
Mortgage on which a Building or Manufactured (Mobile) Home is located;

 

(vi)                              results of UCC lien searches made against each
Loan Party and each Pledgor in the jurisdiction of organization of such Loan
Party or such Pledgor, as applicable, reflecting no prior Liens encumbering the
Properties of such Loan Party or such Pledgor, as applicable, other than those
being released on or prior to the Initial Availability Date and Permitted Liens;

 

(vii)                           a certificate of a Responsible Officer of the
Borrower, certifying that (A) as of the Initial Availability Date, no Default or
Event of Default has occurred and is continuing, (B) as of the Initial
Availability Date, the representations and warranties contained herein are
accurate in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects),
(C) after giving effect to the Transactions and the Separation Transaction, the
Borrower is in compliance on a pro forma basis with the financial covenants
contained in Section 9.10 that are applicable at such time (calculated in a
manner reasonably acceptable to the Administrative Agent as if the Transactions
and the Separation Transaction were consummated on the last day of the most
recently ended Testing Period for which financial statements are available (in
the case of balance sheet matters) or the first day of such Testing Period (in
the case of income statement matters)) and (D) attached thereto are full and
complete copies of the executed Separation Documents (together with all of the
schedules and exhibits thereto), which shall not have been modified from the
Effective Date Versions in any manner that is adverse in any material respect to
the Lenders                             (it being understood that, without
limitation, any modification of the Separation Documents from what is set forth
in the Effective Date Versions that would result in (1) assets with a material
value that pursuant to the terms of the Effective Date Versions were to be owned
by Parent and its Subsidiaries upon consummation of the Separation Transaction
instead being allocated to EXH and its Subsidiaries upon consummation of the
Separation Transaction or (2) liabilities in a material amount that pursuant to
the terms of the Effective Date Versions were to be allocated to and assumed
solely by EXH and its Subsidiaries upon consummation of the Separation
Transaction instead being allocated to and assumed by Parent and its
Subsidiaries upon consummation of the Separation Transaction, shall be deemed to
be materially adverse to the Lenders, unless approved by the Majority Lenders);

 

(viii)                        evidence that (A) EXH’s board of directors has
authorized the consummation of the Separation Transaction in accordance with the
Separation Documents, at which time Parent shall become a publicly-traded
company whose common stock is traded on a recognized national stock exchange,
and (B) the declaration of the date on which the common stock of Parent will be
distributed to the stockholders of EXH (which shall be either the Initial
Availability Date or the Business Day immediately following the Initial
Availability Date) has been publicly announced;

 

(ix)                              a certificate of a Responsible Officer of EXH,
certifying that (i) no further actions are required to be taken to consummate
the Separation Transaction other than the passage of time (not to exceed one
(1) Business Day from the date of such certificate) and (ii) there is no pending
or, to the knowledge of such Responsible Officer, threatened litigation which
could reasonably be expected to impede the consummation of the Separation
Transaction within one (1) Business Day from the date of such certificate;

 

68

--------------------------------------------------------------------------------


 

(x)                                 a Borrowing Request in the form of Exhibit B
with respect to any Borrowing to be made on the Initial Availability Date, duly
completed and executed by the Borrower;

 

(xi)                              a favorable opinion of Sidley Austin LLP,
counsel to the Loan Parties and the Pledgors;

 

(xii)                           a certificate of the Secretary or an Assistant
Secretary (or its equivalent) of each Loan Party (other than Parent and the
Borrower) and each Pledgor, setting forth (A) resolutions of its board of
directors (or equivalent governing body) with respect to the authorization of
such Loan Party or such Pledgor, as applicable, to execute and deliver the Loan
Documents to which it is a party and to enter into the Transactions contemplated
in those documents, (B) the officers (or the equivalent thereof) of such Loan
Party or such Pledgor, as applicable, (I) who will be signing the Loan Documents
to which such Loan Party or such Pledgor, as applicable, is a party and (II) who
will, until replaced by another officer or officers (or the equivalent thereof)
duly authorized for that purpose, act as a representative of such Loan Party or
such Pledgor, as applicable, for the purposes of signing documents and giving
notices and other communications in connection with this Agreement and the
Transactions contemplated hereby, (C) specimen signatures of the authorized
officers (or the equivalent thereof) referred to in clause (B)(I), and (D) the
Organization Documents of such Loan Party or such Pledgor, as applicable,
certified as being true and complete.  The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from such party to the contrary; and

 

(xiii)                        certificates with respect to the existence,
qualification and good standing of the Borrower, each other Loan Party and each
Pledgor issued by the appropriate state agencies in (A) the jurisdiction of
organization of such Loan Party or such Pledgor, as applicable, and (B) each
other jurisdiction in which such Loan Party owns a material manufacturing
facility as of the Initial Availability Date.

 

(b)                                 After giving effect to any Revolving
Borrowing made on the Initial Availability Date, the Aggregate Revolving
Commitments shall exceed the Total Revolving Credit Exposure by not less than
$200,000,000.

 

(c)                                  The Administrative Agent shall have
received evidence reasonably satisfactory to it that the principal of and
interest on all loans and other obligations accrued or owing under the EXH
Credit Agreement (whether or not then due) shall have been paid in full, all
commitments thereunder shall have been terminated and all liens securing such
obligations shall have been released (which payment, termination and release may
be contemporaneous with the satisfaction of the conditions under this
Section 6.02 and the application of proceeds of any Borrowings to occur on the
Initial Availability Date); provided that the foregoing shall not be construed
to require the termination of any of the Existing Letters of Credit.

 

(d)                                 The Administrative Agent, the Joint Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable to them on or prior to the Initial Availability Date, including, to the
extent invoiced at least one Business Day prior to the Initial Availability
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document
(including the reasonable fees, disbursements and other charges of counsel to
the Administrative Agent).

 

69

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
satisfaction of the foregoing conditions and the occurrence of the Initial
Availability Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 11:59 p.m., Eastern time, on
January 4, 2016 (and, in the event such conditions are not so satisfied or
waived, the Commitments and this Agreement shall terminate).

 

Section 6.03                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(b)                                 The representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.

 

(c)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a Letter of Credit
Request in accordance with Section 2.07, as applicable.

 

On the date of any Borrowing or any issuance, amendment, renewal or extension of
any Letter of Credit, the Borrower shall be deemed to have made a representation
and warranty that the conditions specified in Sections 6.03(a) and 6.03(b) have
been satisfied.

 

ARTICLE VII
Representations and Warranties

 

Each of Parent and the Borrower represents and warrants to the Administrative
Agent, the Issuing Banks and the Lenders at each time on or after the Effective
Date that such representations and warranties are required to be made pursuant
to the terms of this Agreement as follows:

 

Section 7.01                             Legal Existence.  Each of Parent, the
Borrower and each Significant Domestic Subsidiary:  (a) is a legal entity duly
organized, legally existing and in good standing (if applicable) under the laws
of the jurisdiction of its organization, except as permitted by Section 9.06 or
Section 9.11; (b) has all requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would reasonably be expected to result in a Material Adverse Effect.

 

Section 7.02                             Financial Condition.  Since
December 31, 2014, no change, event, development or circumstance has occurred or
shall then exist that has had a Material Adverse Effect; provided that for
purposes hereof, the consummation of the Separation Transaction shall be deemed
not to have a Material Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

Section 7.03                             Litigation.  Except as set forth in
Schedule 7.03, as of the Effective Date and as of the Initial Availability Date,
there is no litigation, legal, administrative or arbitral proceeding,
investigation or other action of any nature pending against or, to the knowledge
of Parent or the Borrower, threatened against or affecting Parent, the Borrower
or any of their respective Subsidiaries as to which there is a reasonable
likelihood of any judgment or liability against Parent, the Borrower or any of
their respective Subsidiaries which would reasonably be expected to have a
Material Adverse Effect.  No litigation is pending or, to the knowledge of
Parent, threatened which enjoins, prohibits or restrains or, with respect to any
threatened litigation, seeks to enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal or extension of any
Letter of Credit or the reimbursement of disbursements under any Letter of
Credit or the consummation of the Transactions contemplated by this Agreement or
any other Loan Document.

 

Section 7.04                             No Breach.  Each of the Transactions
and, as of the Initial Availability Date, the Separation Transaction will not
(a) contravene or result in a breach of the Organization Documents of any Group
Member, (b) violate any Governmental Requirement applicable to or binding upon
any Group Member or any of its Properties, except to the extent that any such
violation, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (c) violate or result in a default under any
indenture, agreement or instrument governing other Indebtedness aggregating
$50,000,000 or more to which such Group Member is a party or by which it is
bound or to which it or its Properties are subject, (d) violate or result in a
default under any agreement or instrument to which such Group Member is a party
or by which it is bound or to which it or its Properties are subject, except to
the extent, in the case of this clause (d), that any such violation or default,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, or (e) result in the creation or imposition of any Lien
upon any of the Properties of any Group Member, other than the Liens created by
the Loan Documents.

 

Section 7.05                             Authority.  Each Group Member has all
necessary power and authority to execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and the execution, delivery and
performance by each Group Member of the Loan Documents to which it is a party
have been duly authorized by all necessary action on its part; and the Loan
Documents to which each Group Member is a party constitute the legal, valid and
binding obligations of such Group Member, enforceable against such Group Member
in accordance with their terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

Section 7.06                             Approvals.  No authorizations,
approvals or consents of, and no filings or registrations with, any Governmental
Authority are necessary for the execution, delivery or performance by any Group
Member of the Loan Documents to which it is a party, for the borrowing of any
Loan or the issuance, amendment, renewal or extension of any Letter of Credit
hereunder, or for the validity or enforceability against any Group Member of any
of the Loan Documents to which it is a party, except for (a) those that have
been obtained or made and are in effect and (b) the recording and filing of
financing statements and the Security Instruments as required by this Agreement.

 

Section 7.07                             Use of Loans and Letters of Credit. 
The Borrower will use the proceeds of the Loans and Letters of Credit (a) for
working capital, to reimburse drawings under Letters of Credit and for other
general corporate purposes (including Capital Expenditures, acquisitions
permitted hereunder, the funding of payments required under the Separation
Documents, share repurchases, prepayment or refinancing of debt, dividends and
payments in connection with the termination of Hedging Agreements); (b) to repay
amounts owing under the Mirror Notes owing by the Borrower or any Restricted
Subsidiary on the Initial Availability Date; and (c) to pay fees and expenses in
connection with the Transactions and the Separation Transaction.

 

71

--------------------------------------------------------------------------------


 

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying margin stock (within the meaning
of Regulation T, U or X of the Board) in violation of applicable law, including
Regulation T, U or X of the Board, and no part of the proceeds of any Loan or
Letter of Credit hereunder will be used for any purposes which violates the
provisions of Regulation T, U or X of the Board.

 

Section 7.08                             ERISA.  Except as would not reasonably
be expected to result in a Material Adverse Effect, each Loan Party and ERISA
Affiliate is in compliance with applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder with respect to each
Plan.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of FASB
Accounting Standards Codification No. 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$100,000 the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Accounting Standard Codification 715) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $100,000 the fair market value of the assets of all
such underfunded Plans, except in each case as could not reasonably be expected
to result in a Material Adverse Effect.  With respect to any Foreign Plan, the
accrued benefit obligations (based on those assumptions used to fund such
Foreign Plan) with respect to all current and former participants do not exceed
the assets of such Foreign Plan, and each Foreign Plan is in compliance with all
provisions of applicable law and all applicable regulations and published
interpretations thereunder with respect to such Foreign Plan and with the terms
of such Foreign Plan, except in each case as would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 7.09                             Taxes.  Except as set forth in
Schedule 7.09, each of Parent, the Borrower and each Domestic Subsidiary has
filed all United States Federal income tax returns and all other tax returns
which, to the knowledge of Parent and the Borrower, are required to have been
filed by them and have paid all Taxes due pursuant to such returns, except
(i) for such Taxes as are being contested in good faith by appropriate
proceedings and for which Parent, the Borrower or such Domestic Subsidiary has
set aside on its books adequate reserves in accordance with GAAP or (ii) where
failure to file such tax returns and pay such Taxes would not reasonably be
expected to result in a Material Adverse Effect.  The charges, accruals and
reserves on the books of Parent, the Borrower and its Subsidiaries in respect of
Taxes and other governmental charges are, in the opinion of Parent and the
Borrower, adequate.  No material Tax lien has been filed and, to the knowledge
of Parent and the Borrower, no claim for the collection or assessment of Taxes
is being asserted which, if determined adversely to Parent, the Borrower or any
Domestic Subsidiary, would reasonably be expected to result in a Material
Adverse Effect.

 

Section 7.10                             Title, Etc.

 

(a)                                 Except as set forth in Schedule 7.10, each
Group Member has good title to, or valid leasehold interests in, its material
Properties, (i) except in cases where the failure to have such title or
leasehold interests would not reasonably be expected to result in a Material
Adverse Effect and (ii) free and clear of all Liens, except Permitted Liens.

 

72

--------------------------------------------------------------------------------


 

(b)                                 Except for matters that would not reasonably
be expected to have a Material Adverse Effect, (i) all leases and agreements
necessary for the conduct of the business of each Group Member are valid and
subsisting and in full force and effect and (ii) there exists no default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default under any such lease or agreement.

 

Section 7.11                             No Material Misstatements.  No written
information, statement, exhibit, certificate, document or report (other than
projections) furnished to the Administrative Agent and the Lenders (or any of
them) by any Group Member in connection with the negotiation of this Agreement,
including the Information Memorandum, or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole with all
other written information, statements, exhibits, certificates, documents and
reports so furnished or delivered, contains any material misstatement of fact or
omits to state a material fact necessary to make the statements contained
therein not materially misleading in the light of the circumstances in which
made.  The financial projections concerning Parent and its Restricted
Subsidiaries that have been made available to the Administrative Agent and the
Lenders (or any of them) by any Group Member pursuant hereto or any other Loan
Document have been prepared in good faith based upon assumptions believed by
Parent and the Borrower to be reasonable at the time made, it being understood
that such projections are subject to significant uncertainties, many of which
are beyond the control of Parent, the Borrower and their respective
Subsidiaries, and actual results may vary materially from the projections.

 

Section 7.12                             Investment Company Act.  Neither Parent
nor any of its Subsidiaries is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940.

 

Section 7.13                             Subsidiaries.  As of the Effective
Date, all Subsidiaries listed on Schedule 7.13 are either Restricted
Subsidiaries or Unrestricted Subsidiaries as set forth therein.  Parent has no
Excluded Subsidiaries except as set forth on Schedule 7.13.

 

Section 7.14                             Location of Offices.  The Borrower’s
principal place of business and chief executive office are located at the
addresses stated on its signature page to this Agreement (or as set forth in a
notice delivered to the Administrative Agent in writing pursuant to
Section 12.01).

 

Section 7.15                             Defaults.  No Group Member is in
material default under, nor has any event or circumstance occurred which, but
for the expiration of any applicable grace period or the giving of notice, or
both, would constitute a material default under, any material agreement or
instrument to which such Group Member is a party or by which such Group Member
is bound, which default would reasonably be expected to result in a Material
Adverse Effect.  No Default hereunder has occurred and is continuing.

 

Section 7.16                             Environmental Matters.  Except (a) as
set forth in Schedule 7.16 or (b) as would not reasonably be expected to have a
Material Adverse Effect:

 

(i)                                     All Properties and operations of Parent
and its Subsidiaries are and have been during the applicable statute of
limitations period in compliance with all applicable Environmental Laws and the
Responsible Officers of Parent and the Borrower do not know of any facts that
would prevent Parent or any Subsidiary from maintaining compliance with such
requirements during the term of this Agreement;

 

(ii)                                  Neither Parent nor any of its Subsidiaries
are subject to any pending or, to Parent’s or the Subsidiaries’ knowledge,
threatened action, suit or proceeding by or before any court or Governmental
Authority or any order or judgment that has not been completed, concerning
compliance with Environmental Laws or alleging liability or remedial obligations
under Environmental Laws and the Responsible Officers of Parent and the Borrower
do not know of any facts that would make an action, suit, or proceeding or
remedial obligation reasonably likely;

 

73

--------------------------------------------------------------------------------


 

(iii)                               All notices, permits, licenses or similar
authorizations, if any, required by Environmental Laws to be obtained or filed
by Parent or any of its Subsidiaries in connection with its operations or
Properties (including past operations and Properties during the applicable
statute of limitations) have been duly obtained or filed by Parent or its
Subsidiaries and Parent and its Subsidiaries are in compliance with the terms
and conditions of all such notices, permits and licenses (and have been in the
past during the applicable statute of limitations);

 

(iv)                              To the best of Parent’s and the Borrower’s
knowledge, all Hazardous Materials, if any, generated at any Property of Parent
or any of its Subsidiaries have been transported, treated and disposed of in
accordance with applicable Environmental Laws, and are not the subject of any
pending or, to Parent’s or the Borrower’s knowledge, threatened action by any
Governmental Authority pursuant to Environmental Laws; and

 

(v)                                 To the best of Parent’s and the Borrower’s
knowledge, no Hazardous Materials have been Released on, at, under, to or from
any current or past Property of Parent and its Subsidiaries in a manner or
condition that would reasonably be expected to result in any material liability
to, or obligation to undertake remediation on the part of, Parent or its
Subsidiaries.

 

Section 7.17                             Compliance with Laws.  No Group Member
has violated any Governmental Requirement or failed to obtain any license,
permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would (in the event such violation or failure were asserted
by any Person through appropriate action) reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.18                             Insurance.  Parent has, and has caused
all of its Significant Domestic Subsidiaries to have, insurance policies
sufficient for compliance by each of them with all applicable requirements of
law and of all agreements to which Parent or such Significant Domestic
Subsidiary is a party, except where non-compliance therewith would not
reasonably be expected to result in a Material Adverse Effect; such policies are
valid, outstanding and enforceable policies and provide insurance coverage in at
least such amounts and against at least such risks (but including in any event
public liability) as are usually insured against by companies engaged in the
same or similar businesses operating in the same or similar locations.  The
Administrative Agent has been named as an additional insured in respect of such
liability insurance policies, and the Administrative Agent has been named as
lender loss payee with respect to such property loss insurance policies.  For
the avoidance of doubt, unless an Event of Default has occurred and is
continuing, any property loss insurance proceeds received by the Administrative
Agent in its capacity as “lender loss payee” under the property loss insurance
policies of any Group Member shall be remitted to the Borrower or the other
applicable Group Member.

 

Section 7.19                             Hedging Agreements.  Schedule 7.19 sets
forth, as of the Effective Date, a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of each Group Member, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value thereof as of the last day of
the immediately preceding calendar month, all credit support agreements relating
thereto (including any margin required or supplied), and the counterparty to
each such agreement. The Borrower is an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder.

 

74

--------------------------------------------------------------------------------


 

Section 7.20                             Restriction on Liens.  Except as set
forth in Schedule 7.20 or as permitted under Section 9.15, no Group Member is a
party to any agreement or arrangement (other than this Agreement and the
Security Instruments), or subject to any order, judgment, writ or decree, which
restricts or purports to restrict its ability to grant Liens pursuant to this
Agreement and the Security Instruments to the Administrative Agent, for the
benefit of the Secured Parties, on or in respect of its material Properties.

 

Section 7.21                             Anti-Terrorism Law; Sanctions.

 

(a)                                 No Loan Party nor any of its Subsidiaries,
officers or directors or, to the knowledge of the Borrower, any of their
respective Affiliates,

 

(i)                                     is in violation in any material respect
with any laws or regulations of the U.S., the UK, the European Union and, to the
extent the laws of which are substantially similar to U.S. law, any other
Governmental Authority, in each case relating to money laundering or terrorist
financing, including, without limitation, (A) the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq.; (B) the USA PATRIOT Act; (C) Laundering of Monetary
Instruments, 18 U.S.C. section 1956; (D) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957;
(E) the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and (F) any similar laws or
regulations of such Governmental Authorities currently in force or hereafter
enacted (collectively, the “Anti-Terrorism Laws”) or

 

(ii)                                  (A) is a Sanctioned Person or (B) engages
in any dealings or transactions, or is otherwise associated, with any Sanctioned
Person that would result in any violation of Sanctions.

 

(b)                                 Each Loan Party has implemented and
maintains in effect such policies and procedures, if any, as it reasonably deems
appropriate, in light of its business and international activities, to ensure
compliance by such Loan Party and its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and each Loan Party and its Subsidiaries and their
respective officers and directors and, to the knowledge of such Loan Party,
their respective Affiliates, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement
would cause any party hereto to be in violation of any Anti-Corruption Law or
applicable Sanctions.

 

(c)                                  To the knowledge of Parent or any of its
Subsidiaries, neither Parent nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws or Sanctions
in which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Effect or affect the legality,
validity or enforceability of the Loan Documents, and no such investigation,
inquiry or proceeding is pending or, to the knowledge of Parent or any of its
Subsidiaries, has been threatened.

 

Section 7.22                             Security Instruments.

 

(a)                                 Guaranty and Collateral Agreement.  Upon the
execution and delivery of the Guaranty and Collateral Agreement, the provisions
of the Guaranty and Collateral Agreement shall be effective to create, in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable Lien on, and security interest in, all of the Collateral
described therein, and (i) when financing statements and other filings in
appropriate form are filed in the offices specified in the Guaranty and
Collateral Agreement and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral described therein with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Guaranty
and Collateral Agreement), the Liens created by the Guaranty and Collateral
Agreement shall constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral (other than such Collateral in which a Lien or a security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case free of all Liens other than Permitted Liens, and prior and
superior to all other Liens other than Permitted Liens; provided that, with
respect to any Collateral consisting of Equity Interests in Foreign
Subsidiaries, the representations in this paragraph (a) shall be limited to
Parent and the Borrower’s knowledge.

 

75

--------------------------------------------------------------------------------


 

(b)                                 Mortgages.  Upon the execution and delivery
of the Mortgages, each Mortgage shall be effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Collateral described therein,
subject only to Permitted Liens, and when the Mortgages are filed in the offices
specified on Schedule 7.22 (or, in the case of any Mortgage executed and
delivered after the date hereof in accordance with the provisions of
Section 8.01(i) or 8.06, as applicable, when such Mortgage is filed in the
appropriate offices), the Mortgages shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties party thereto in that portion of the Collateral described in
such Mortgages constituting real property and fixtures affixed or attached to
such real property, in each case prior and superior in right to any other
person, other than Permitted Liens.

 

(c)                                  Valid Liens.  Each Security Instrument
delivered pursuant to Section 8.04 or Section 8.06, upon execution and delivery
thereof, is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Collateral described therein, and (i) when
financing statements and other filings in appropriate form are filed or recorded
in the appropriate offices as are required by such Security Instrument, and
(ii) upon the taking of possession or control by the Administrative Agent of the
Collateral described therein with respect to which a security interest may be
perfected only by possession or control, the Liens created by such Security
Instrument will constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties that are parties
to such Security Instrument in such Collateral (other than such Collateral in
which a Lien or security interest cannot be perfected by filing, possession or
control under the Uniform Commercial Code as in effect at the relevant time in
the relevant jurisdiction), in each case free of all Liens other than Permitted
Liens; provided that, with respect to any Collateral consisting of Equity
Interests in Foreign Subsidiaries, the representations in this paragraph
(a) shall be limited to Parent and the Borrower’s knowledge.

 

Section 7.23                             Flood Insurance and Mortgage Related
Matters.  Except for the real property set forth on Schedule 7.23 as it may be
supplemented from time to time by delivery of a written notice to the
Administrative Agent, no Mortgage encumbers improved real property that contains
Buildings or Manufactured (Mobile) Homes.  For each such real property location,
Schedule 7.23 sets forth the address of such location (where applicable) and the
owner of record of such location, as such schedule may be supplemented from time
to time by delivery of a written notice to the Administrative Agent.  For each
such real property location set forth on Schedule 7.23, the Loan Parties have
either (a) obtained flood insurance in accordance with Section 8.02(b), with
respect to each such parcel that is located in a “special flood hazard area” as
defined in the Flood Insurance Laws or (b) obtained and delivered to the
Administrative Agent a Federal Emergency Management Agency Standard Flood Hazard
Determination demonstrating that such parcel is not located in such a “special
flood hazard area”.

 

It is understood and agreed that the representations and warranties set forth in
Section 7.22 and Section 7.23 shall not be made at any time prior to the Initial
Availability Date.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VIII
Affirmative Covenants

 

From and after the Initial Availability Date, each of Parent and the Borrower
covenants and agrees that, until Payment in Full:

 

Section 8.01                             Reporting Requirements.  Parent shall
deliver, or shall cause to be delivered, to the Administrative Agent:

 

(a)                                 Financial Statements.  (i) Within thirty
(30) days after the same is required to be filed with the SEC or any successor
agency (but in any event within 90 days of the end of each Fiscal Year), a copy
of each annual report and any amendment to any annual report filed by Parent
with the SEC or any successor agency pursuant to Section 13 or 15(d) of the
Exchange Act (currently Form 10-K), (ii) within thirty (30) days after the same
is required to be filed by Parent with the SEC or any successor agency (but in
any event within sixty (60) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year), a copy of each quarterly report and any amendment
to any quarterly report filed by Parent with the SEC or any successor agency
pursuant to Section 13 or 15(d) of the Exchange Act (currently Form 10-Q), as
the same may be amended from time to time, and (iii) promptly after the same
become publicly available, but in any event within fifteen (15) days following
the date the same are required to be filed with the SEC, all other reports,
notices, proxy statements or other documents that are distributed by Parent to
its shareholders generally and all regular and periodic final reports (including
reports on Form 8-K) filed by Parent with the SEC, which are publicly available;
provided, however, that Parent shall be deemed to have furnished the information
required by this Section 8.01(a) if Parent shall have timely made the same
available on “EDGAR” (or any successor thereto) and/or on its home page on the
worldwide web (at the date of this Agreement located at http://exterran.com);
provided further, however, that if the Administrative Agent is unable to access
EDGAR (or any successor thereto) or Parent’s home page on the worldwide web,
Parent agrees to provide the Administrative Agent with paper copies of the
information required to be furnished pursuant to this Section 8.01(a) promptly
following notice from the Administrative Agent.

 

(b)                                 Compliance Certificate.  Within ten
(10) Business Days of any delivery or deemed delivery of any annual report or
quarterly report pursuant to paragraph (a) above, (i) a certificate
substantially in the form of Exhibit D executed by a Responsible Officer of the
Borrower (a “Compliance Certificate”) (A) certifying as to the matters set forth
therein and stating that no Default has occurred and is continuing as of the
date thereof (or, if any Default has occurred and is continuing as of the date
thereof, describing the same in reasonable detail) and (B) setting forth in
reasonable detail the computations necessary to determine whether Parent is in
compliance with Sections 9.10(a), 9.10(b) and 9.10(c) as of the end of the most
recently ended Fiscal Quarter or Fiscal Year, as applicable; (ii) a report, in
form and substance satisfactory to the Administrative Agent, setting forth as of
the date of such certificate a true and complete list of all Hedging Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) to which any Group Member is a party, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value therefor, any new credit
support agreements relating thereto not listed in Schedule 7.19, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement; and (iii) a report, in form and substance satisfactory to
the Administrative Agent, setting forth as of the date of such certificate a
true and complete list of all letters of credit permitted under Section 9.01(t),
including the name of the Secured LC Provider providing each such letter of
credit facility and the face amount thereof.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Consolidating Financials.  If, for any
Testing Period, the percentage of EBITDA attributable to cash distributions
received by Parent and its Consolidated Restricted Subsidiaries from
Unrestricted Subsidiaries would represent greater than 5% of the EBITDA of
Parent and its Consolidated Restricted Subsidiaries for such Testing Period,
then Parent shall deliver, within 90 days after the end of each Fiscal Year and
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a consolidating balance sheet as of the last day of the most
recently ended Fiscal Quarter and a consolidating income statement for the most
recently ended Fiscal Quarter with respect to its Unrestricted Subsidiaries.

 

(d)                                 Budget. Within ninety (90) days following
the end of each Fiscal Year, a copy of the operating budget and capital budget
of Parent and its Consolidated Restricted Subsidiaries for the succeeding Fiscal
Year.

 

(e)                                  Notice of Default, Etc. Promptly after a
Responsible Officer of Parent or the Borrower obtains actual knowledge that any
Default or event that has had a Material Adverse Effect has occurred, a notice
of such Default or event, describing the same in reasonable detail and the
action the Borrower proposes to take with respect thereto.

 

(f)                                   Management Letters.  Promptly after the
receipt thereof by Parent, a copy of any “management letter” addressed to the
board of directors of Parent from Parent’s certified public accountants.

 

(g)                                  Labor Disputes.  Promptly upon becoming
aware of any labor dispute which would result in a Material Adverse Effect, a
notice of such dispute describing such dispute in detail and the action the
Borrower proposes to take with respect thereto.

 

(h)                                 Litigation.  Prompt written notice of any
litigation or governmental investigation or proceeding pending against Parent or
any of its Subsidiaries which would result in a Material Adverse Effect.

 

(i)                                     ERISA Events.  Prompt written notice of
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
to any Loan Party in an aggregate amount exceeding $50,000,000.

 

(j)                                    Other Matters.  From time to time such
other information regarding the business, affairs or financial condition of
Parent, the Borrower or any Significant Domestic Subsidiary (including any Plan
or Multiemployer Plan and any reports or other information required to be filed
under ERISA) as the Administrative Agent may reasonably request.

 

Section 8.02                             Maintenance, Etc.

 

(a)                                 Generally.  Except as otherwise permitted by
Section 9.06 or Section 9.11, each of Parent and the Borrower shall, and shall
cause each of the Significant Domestic Subsidiaries to:  (i) preserve and
maintain its legal entity existence and, with respect to Parent and the
Borrower, maintain its legal entity existence in a jurisdiction of organization
located in the United States or any State thereof; (ii) preserve and maintain
all of its material rights, privileges, franchises, patents, trademarks,
copyrights and licenses unless the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; (iii) comply with all
Governmental Requirements to the extent the failure to comply with such
requirements would have a Material Adverse Effect; (iv) pay and discharge all
Taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its Property prior to the date on which penalties
attach thereto, except for (A) any such Tax, assessment, charge or levy the
payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained in accordance with GAAP and
(B) any such Tax, assessment, charge or levy, the nonpayment of which could not
reasonably be expected to result in a Material Adverse Effect; (v) maintain in
effect and enforce such policies and procedures, if any, as it deems appropriate
using reasonable judgment in light of its business and operation (including its
international operations), to ensure compliance by Parent, the Borrower, its
Subsidiaries and their respective directors, officers employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions; and
(vi) upon reasonable notice and to the extent reasonably requested by the
Administrative Agent, permit representatives of the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect its Properties, and to discuss its business and affairs with
its officers.  Parent shall keep its books of record and account and the books
of record and account of its Consolidated Subsidiaries in accordance with GAAP.

 

78

--------------------------------------------------------------------------------


 

(b)                                 Insurance.  Each of Parent and the Borrower
shall, and shall cause each of the Significant Domestic Subsidiaries to,
maintain, with financially sound and reputable insurance companies, insurance
policies which (i) are sufficient for compliance with all applicable
requirements of law and of all agreements to which it is a party, except where
non-compliance therewith would not reasonably be expected to result in a
Material Adverse Effect; (ii) are valid, outstanding and enforceable policies;
and (iii) provide insurance coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against by companies engaged in the same or similar businesses operating
in the same or similar locations.  Within 90 days of the end of each Fiscal
Year, Parent will furnish or cause to be furnished to the Administrative Agent a
certificate of insurance coverage from the applicable insurers in form and
substance reasonably satisfactory to the Administrative Agent and, if requested,
will furnish the Administrative Agent copies of the applicable policies.  Any
insurance policy or policies insuring any of the Collateral shall be endorsed in
favor of and made payable to the Administrative Agent (including by naming the
Administrative Agent as “additional insured” and “lender loss payee”, as
applicable) and shall provide that the insurer will endeavor to give at least
30 days’ prior notice of any cancellation to the Administrative Agent.  With
respect to each portion of real property Collateral located in the United States
that is subject to a Mortgage on which a Building or Manufactured (Mobile) Home
is located, Parent will, and will cause each Restricted Subsidiary to, obtain
flood insurance in such total amount as the Administrative Agent or the Majority
Lenders may from time to time reasonably require, if at any time the area in
which any such Building or Manufactured (Mobile) Home is located is designated a
“special flood hazard area” as defined in the Flood Insurance Laws.

 

(c)                                  Operation of Properties.  Each of Parent
and the Borrower will, and will cause each of Parent’s Restricted Subsidiaries
to, operate its Properties or cause such Properties to be operated in a careful
and efficient manner (i) in compliance with the practices of the industry,
(ii) in compliance with all applicable contracts and agreements and (iii) in
compliance in all material respects with all Governmental Requirements, except
in each case where noncompliance therewith would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 8.03                             Environmental Matters.

 

(a)                                 Compliance.  Each of Parent and the Borrower
will, and will cause each of its Restricted Subsidiaries to, conduct their
respective operations and maintain their respective Properties in compliance
with applicable Environmental Laws, except in each case where noncompliance
would not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Notice of Action.  The Borrower will
promptly notify the Administrative Agent in writing of any threatened action,
investigation or inquiry by any Governmental Authority of which any of its
Responsible Officers has knowledge in connection with any Environmental Laws if
such action, investigation or inquiry would reasonably be expected to result in
a Material Adverse Effect.

 

79

--------------------------------------------------------------------------------


 

Section 8.04                             Further Assurances.  Upon the
reasonable request of the Administrative Agent, each of Parent and the Borrower
will, and will cause each of its Restricted Subsidiaries to, cure promptly any
defects in the creation and issuance of the Notes and the execution and delivery
of the Security Instruments and this Agreement.  Upon the reasonable request of
the Administrative Agent, each of Parent and the Borrower, at its expense, will,
and will cause each of its Restricted Subsidiaries to, promptly execute and
deliver to the Administrative Agent all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of any of
the Loan Parties in the Security Instruments and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the
Secured Obligations, or to correct any omissions in the Security Instruments, or
to perfect, protect or preserve any Liens created pursuant to any of the
Security Instruments, or to make any recordings, to file any notices or obtain
any consents, all as may be reasonably necessary or appropriate in connection
therewith.

 

Section 8.05                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans and the Notes according to the
reading, tenor and effect thereof; and Parent will, and will cause each of its
Subsidiaries to, do and perform every act and discharge all of the obligations
to be performed and discharged by them under the Security Instruments and this
Agreement, at the time or times and in the manner specified.

 

Section 8.06                             Collateral and Guarantees.

 

(a)                                 Collateral.

 

(i)                                     Subject to the proviso below, each of
Parent and the Borrower shall, and shall cause each other Loan Party to, grant a
Lien pursuant to the Security Instruments on substantially all of its Property
located in the United States now owned or at any time hereafter acquired by it
or any other Loan Party, including (A) all Equipment, Accounts, Chattel Paper,
Documents, General Intangibles, Instruments and Inventory (as each such term is
defined in the UCC), (B) all real property and (C) the Equity Interests in each
Domestic Subsidiary and Foreign Subsidiary; and

 

(ii)                                  subject to the proviso below, upon the
formation or acquisition of any Significant Domestic Subsidiary or upon any
Subsidiary becoming a Significant Domestic Subsidiary after the Initial
Availability Date, the Borrower shall promptly:

 

(A)                               cause such Significant Domestic Subsidiary to
grant a Lien pursuant to the Security Instruments on substantially all of its
Property located in the United States now owned or at any time hereafter
acquired by it, including, without limitation, all Equipment, Accounts, Chattel
Paper, Documents, General Intangibles, Instruments, and Inventory (as each such
term is defined in the UCC);

 

(B)                               pledge, or cause the appropriate Person to
pledge, pursuant to the Guaranty and Collateral Agreement or the Pledge
Agreement, as applicable, all of the Equity Interests in such Significant
Domestic Subsidiary (and, to the extent certificated, deliver original stock
certificates or other certificates evidencing the capital stock of such entity,
together with an appropriate undated stock power for each certificate, duly
executed in blank by the registered owner thereof);

 

80

--------------------------------------------------------------------------------


 

(C)                               cause such Significant Domestic Subsidiary to
grant a Mortgage on any real property owned by such Significant Domestic
Subsidiary; and

 

(D)                               execute and deliver, or cause such Significant
Domestic Subsidiary to execute and deliver, such other additional documents and
certificates as shall reasonably be requested by the Administrative Agent; and

 

(iii)                               subject to the proviso below, upon the
formation or acquisition of any Foreign Subsidiary or any Domestic Subsidiary
that is not a Significant Domestic Subsidiary after the Initial Availability
Date, Parent and the Borrower shall promptly:

 

(A)                               pledge, or cause the appropriate Person to
pledge, pursuant to the Pledge Agreement, (1) 65% of the voting capital stock
and 100% of the non-voting capital stock of each first-tier Foreign Subsidiary
that is a CFC (and, to the extent certificated and to the extent that delivery
of such certificates is not prohibited due to a Governmental Requirement,
deliver original stock certificates or other certificates evidencing 65% of the
voting capital stock and 100% of the non-voting capital stock of such entity,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof) and (2) 100% of the capital
stock of each Domestic Subsidiary that is not a Significant Domestic Subsidiary
and each Foreign Subsidiary that is not a CFC or a Subsidiary of a CFC (and, to
the extent certificated, deliver original stock certificates or other
certificates evidencing the capital stock of such entity, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof); and

 

(B)                               execute and deliver, or cause such Foreign
Subsidiary or Domestic Subsidiary, as applicable, to execute and deliver, such
other additional documents and certificates as shall reasonably be requested by
the Administrative Agent;

 

provided that the foregoing clauses (i), (ii) and (iii) shall not require the
creation or perfection of pledges of, security interests in or Mortgages on,
(A) the Equity Interests in, and any Property of, any ABS Subsidiary, (B) any
real property, whether leasehold interests or owned real property, located in
any jurisdiction other than the United States, (C) any leasehold interests or
any owned real property that has a book value of less than $5,000,000 on an
individual basis (provided, however, if in the aggregate, the book value of all
real property owned by any Loan Party or Restricted Subsidiary and not subject
to a Mortgage (“Non-Mortgaged Real Property”) exceeds $15,000,000 as of the last
day of any Fiscal Quarter, then the Borrower shall, within thirty (30) days
after delivery of the financial statements required to be delivered for such
Fiscal Quarter pursuant to Section 8.01(a), deliver Mortgages with respect to as
much of such real property as is necessary to ensure that the aggregate book
value of all Non-Mortgaged Real Property as of the last day of such Fiscal
Quarter does not exceed $15,000,000), (D) any Property identified on
Schedule 8.06, (E) the Equity Interests owned by any Loan Party or a Restricted
Subsidiary in a Joint Venture to the extent (but only to the extent) (i) the
Organization Documents of such Joint Venture or any other agreement relating to
such Joint Venture prohibit the granting of a Lien on such Equity Interests or
(ii) such Equity Interests in such Joint Venture are otherwise pledged as
collateral as permitted by Section 9.02(g), provided however, if any of the
foregoing conditions cease to be in effect for any reason, then the Equity
Interests in such Joint Venture shall automatically be subject to the lien and
security interest pursuant to the Guaranty and Collateral Agreement, (F) any
Property that in the reasonable judgment of the Administrative Agent, the cost
of creating or perfecting such pledges, security interests or Mortgages on such
Property would be excessive in view of the benefits to be obtained by the
Lenders therefrom, (G) any assets directly or indirectly legally owned by any
CFC or more than 65% of the capital stock of any CFC, (H) more than 65% of the
voting Equity Interests of any Excluded Subsidiary, (I) any Property subject to
a Lien permitted by Section 9.02(b), (d) or (e), (K) Equity Interests in Hanover
Cayman Limited, Production Operators Cayman Inc. or Exterran (Thailand) Ltd. or
(L) Equity Interests of a direct or indirect Subsidiary of any CFC; provided
further that the Borrower and any Guarantor will have ninety (90) days to
perfect Liens on Property acquired in an acquisition.

81

--------------------------------------------------------------------------------


 

The Borrower will also (1) deliver a Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each parcel of real property
that becomes Collateral subject to a Mortgage pursuant to this
Section 8.06(a) on which a Building or Manufactured (Mobile) Home is located and
a policy of flood insurance that covers any such parcel that is located in a
“special flood hazard area” as defined in the Flood Insurance Laws and (2) if
reasonably requested by the Administrative Agent with respect to each parcel of
real property that becomes Collateral subject to a Mortgage pursuant to this
Section 8.06(a), provide the Lenders with (x) title and extended coverage
insurance covering such interest in real property in an amount equal to the
estimated fair market value of such interest in real property (or such other
amount as shall be reasonably acceptable by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage.

 

(b)                                 Guarantees; Designation of Significant
Domestic Subsidiaries.  Parent and all Significant Domestic Subsidiaries as of
the Initial Availability Date shall guarantee the Secured Obligations pursuant
to the Guaranty and Collateral Agreement.  Upon the formation or acquisition of
any Significant Domestic Subsidiary after the Initial Availability Date or upon
any Subsidiary becoming a Significant Domestic Subsidiary after the Initial
Availability Date, such Significant Domestic Subsidiary shall (i) within ninety
(90) days from its creation or acquisition, with respect to any newly created or
acquired Significant Domestic Subsidiary or (ii) within thirty (30) days after
the delivery of the most recent Fiscal Year end financial statements (or by such
later date as may be agreed to by the Administrative Agent in its sole
discretion), with respect to any Subsidiary becoming a Significant Domestic
Subsidiary, execute and deliver a supplement to the Guaranty and Collateral
Agreement pursuant to which it will guarantee the Secured Obligations.  If, in
the aggregate, the value of the Specified US Assets of the Wholly-Owned Domestic
Subsidiaries that are not Guarantors exceeds $75,000,000 as of the last day of
any Fiscal Quarter, then the Borrower shall designate as many of such
Wholly-Owned Domestic Subsidiaries as Guarantors as is necessary to ensure that
the value of the Specified US Assets of the Wholly-Owned Domestic Subsidiaries
that are not Guarantors as of the last day of such Fiscal Quarter does not
exceed $75,000,000, and Parent shall cause such Wholly-Owned Domestic
Subsidiaries so designated to execute and deliver a supplement to the Guaranty
and Collateral Agreement pursuant to which it will guarantee the Secured
Obligations and to deliver customary documentation in connection therewith
satisfactory to the Administrative Agent, in each case not later than thirty
(30) days after delivery of the financial statements for such Fiscal Quarter
required to be delivered pursuant to Section 8.01(a) (or by such later date as
may be agreed to by the Administrative Agent in its sole discretion).

 

(c)                                  Release of Collateral.

 

(i)                                     The Borrower and the Guarantors are
hereby authorized by the Administrative Agent and the Lenders to release any
Liens granted by any of the Loan Parties on any Collateral that is Disposed of
in compliance with Section 9.06, Section 9.08 or Section 9.11; provided that the
Lien in favor of the Administrative Agent continues in the proceeds of such
Disposition of such Collateral, or to the extent such Collateral is Disposed of
to the Borrower or any Guarantor, such Lien continues in such Collateral.

 

(ii)                                  Upon (A) a sale, transfer or other
Disposition permitted under this Agreement (whether in a single transaction or a
series of related transactions and whether by merger, consolidation or
otherwise) of all the Equity Interests or Property of any Subsidiary (each such
Subsidiary a “Transferred Subsidiary”) to any Person that is not, at the time of
such sale, transfer or other Disposition, the Borrower or a Subsidiary of the
Borrower or (B) the dissolution of any Subsidiary as permitted under this
Agreement (each such Subsidiary, a “Dissolved Subsidiary”), then such
Transferred Subsidiary or Dissolved Subsidiary, as the case may be, shall, upon
the consummation of such sale, transfer, other Disposition or dissolution, be
automatically released without further action from its obligations under the
applicable Guaranty and Collateral Agreement and its obligations to pledge and
grant any Collateral owned by it pursuant to any Security Instrument, and no
Secured Party have any claim against such Transferred Subsidiary or Dissolved
Subsidiary, as the case may be, under any Loan Document, and, in the case of a
sale of all of the Equity Interests of the Transferred Subsidiary, the pledge of
such Equity Interests to the Administrative Agent pursuant to the Security
Instruments shall be automatically released without further action.

 

82

--------------------------------------------------------------------------------


 

(iii)                               Upon a Significant Domestic Subsidiary no
longer being a Significant Domestic Subsidiary, then such Subsidiary shall (upon
the consummation of such change from being a Significant Domestic Subsidiary,
notice to the Administrative Agent of such change from being a Significant
Domestic Subsidiary and request of the Administrative Agent to release the
Significant Domestic Subsidiary) be released by the Administrative Agent from
its obligations under the applicable Guaranty and Collateral Agreement and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Instrument, and no Secured Party shall have any claim against such
Subsidiary under such Security Instruments.  For the avoidance of doubt and
subject to Sections 8.06(c)(i), (ii), (iv) and (v), should such Subsidiary
become a Significant Domestic Subsidiary again at any time, such Subsidiary
shall at such time comply with the provisions of Section 8.06(a)(ii).

 

(iv)                              All Collateral shall be automatically released
without further action from the Liens of the Administrative Agent and the
Secured Parties upon Parent’s receipt of an Investment Grade Rating with respect
to its Index Indebtedness.

 

(v)                                 The Administrative Agent shall execute and
deliver to the Borrower all documents and instruments reasonably requested by
the Borrower to further evidence any release, discharge and termination pursuant
to this Section 8.06(c) of the liens, security interests and other rights in
favor of the Administrative Agent in and to the assets of the Loan Parties under
the Loan Documents.

 

Section 8.07                             Post-Closing Matters.  Within sixty
(60) days after the Initial Availability Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the Borrower the
Borrower shall ensure that the following conditions are met:

 

(a)                                 If requested by the Administrative Agent and
required to induce the Title Insurance Company to issue the Title Insurance
Policies in the form required by clause (b) below, the Administrative Agent
shall have received, and the title insurance company issuing the policy referred
to in clause (b) below (the “Title Insurance Company”) shall have received, maps
or plats of an as-built survey of the sites of real property that is Collateral
subject to a Mortgage certified to the Administrative Agent and the Title
Insurance Company in a manner reasonably satisfactory to them, with such
certificate dated a date reasonably satisfactory to the Administrative Agent and
the Title Insurance Company by an independent professional licensed land
surveyor satisfactory to the Administrative Agent and the Title Insurance
Company.

 

(b)                                 If requested by the Administrative Agent,
the Administrative Agent shall have received in respect of each tract or parcel
of real property subject to a Mortgage a mortgagee’s title insurance policy (or
policies) or marked up unconditional binders for such insurance, or endorsements
to existing title insurance policies (as applicable), in each case, in such
amounts, and in form and substance, and with such endorsements, reasonably
satisfactory to the Administrative Agent, insuring the Lien of each such
Mortgage as a valid first priority mortgage or deed of trust Lien on such
applicable real property subject only to Excepted Liens and to the standard
exceptions customary in such policies (collectively, the “Title Insurance
Policies”).

 

83

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received evidence reasonably acceptable to the Administrative Agent of payment
by the Borrower of all premiums and other charges in connection with the
issuance of the Title Insurance Policies, including without limitation all
search and examination charges, escrow charges and related charges of the Title
Insurance Company.

 

(d)                                 The Borrower and/or any applicable Group
Member shall have executed and delivered such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be reasonably required to
induce the Title Insurance Company to issue the Title Insurance Policies.

 

(e)                                  The Administrative Agent shall have
received a copy of all recorded documents referred to, or listed as exceptions
to title in, the Title Insurance Policies referred to in clause (b) above and to
the extent in Borrower’s possession or control, a copy of all other material
documents affecting the real property subject to a Mortgage requested by the
Administrative Agent.

 

ARTICLE IX
Negative Covenants

 

From and after the Initial Availability Date, each of Parent and the Borrower
covenants and agrees that, until Payment in Full:

 

Section 9.01                             Indebtedness.  Each of Parent and the
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
incur, create, assume or permit to exist any Indebtedness, except:

 

(a)                                 the Loans and any other Obligations and any
guaranty of or suretyship arrangement for the Loans or any other Obligations;

 

(b)                                 Indebtedness (including unfunded
commitments) existing on the Effective Date that is reflected in the financial
statements of Parent for the Fiscal Year ended December 31, 2014 or disclosed in
Schedule 9.01 and any Permitted Refinancing Indebtedness in respect of any of
the foregoing described in this clause (b);

 

(c)                                  Permitted Term Loan Refinancing
Indebtedness, so long as such Indebtedness is subject to the Term Loan
Refinancing Intercreditor Agreement;

 

(d)                                 accounts payable (for the deferred purchase
price of Property or services) from time to time incurred in the ordinary course
of business which, if greater than sixty (60) days past due, (i) are being
contested in good faith by appropriate proceedings if reserves adequate under
GAAP shall have been established therefor or (ii) do not exceed $25,000,000 in
the aggregate outstanding at any time;

 

(e)                                  Indebtedness under Hedging Agreements which
are for bona fide business purposes and are not speculative;

 

(f)                                   other unsecured Indebtedness of the
Borrower and any Guarantor (other than any ABS Subsidiary); provided that (i) no
Default or Event of Default exists and is continuing immediately before and
immediately after giving pro forma effect to the incurrence of such
Indebtedness, (ii) the maturity of such Indebtedness is at least six (6) months
after the Revolving Maturity Date, (iii) the Weighted Average Life to Maturity
of such Indebtedness is greater than the number of years (calculated to the
nearest one-twelfth) from the date of incurrence of such Indebtedness to the
Revolving Maturity Date, (iv) such Indebtedness either (A) has terms
substantially similar to those customary in high-yield debt offerings or
(B) (1) does not contain financial covenants that are additional to or are more
restrictive than those contained herein and (2) in the reasonable judgment of a
Financial Officer of the Borrower, does not contain other covenants and events
of default that are materially more restrictive, taken as a whole, than those
contained herein and (v) Parent is in compliance with the financial covenants
set forth in Section 9.10 that are applicable at such time as of the last day of
the most recently ended Testing Period for which financial statements are
available after giving pro forma effect to the incurrence of such Indebtedness
(calculated as if such Indebtedness was incurred on the last day of such Testing
Period);

 

84

--------------------------------------------------------------------------------


 

(g)                                  Indebtedness (other than Indebtedness of
any ABS Subsidiary) evidenced by Capital Lease Obligations and Purchase Money
Indebtedness; provided that, except for intercompany Capital Leases, in no event
shall the aggregate principal amount of Capital Lease Obligations and Purchase
Money Indebtedness permitted by this clause (g) exceed (i) prior to the
occurrence of a Qualified Capital Raise, $25,000,000 and (ii) following the
occurrence of a Qualified Capital Raise, the greater of $50,000,000 and an
amount equal to 2.5% of Consolidated Net Tangible Assets at any time
outstanding;

 

(h)                                 Indebtedness with respect to surety bonds,
appeal bonds, advance payment bonds or customs bonds or associated with
deposits, bank guarantees, customs, bids, performance, refund and surety bonds,
standby letters of credit or surety and similar obligations of Parent or any
Restricted Subsidiary required in the ordinary course of business or in
connection with the enforcement of rights or claims of Parent or any of its
Restricted Subsidiaries or in connection with judgments that do not result in a
Default or an Event of Default;

 

(i)                                     Indebtedness assumed by Parent or one of
its Restricted Subsidiaries (other than an ABS Subsidiary), and Indebtedness of
a Restricted Subsidiary (other than an ABS Subsidiary) acquired, pursuant to an
acquisition or merger permitted pursuant to the terms of this Agreement (and
extensions, renewals, refundings and refinancings thereof that do not increase
the principal thereof except for costs incurring in connection with such
extensions, renewals, refundings and refinancings) (provided that upon the
incurrence of such Indebtedness, Parent is in pro forma compliance with the
financial covenants described in Section 9.10 that are applicable at such time
as of the last day of the most recently ended Testing Period for which financial
statements are available after giving pro forma effect to the incurrence of such
Indebtedness (calculated as if such Indebtedness was incurred on the last day of
such Testing Period)) and any Permitted Refinancing Indebtedness in respect of
any of the foregoing described in this clause (i);

 

(j)                                    other Indebtedness, so long as,
immediately after giving effect to the incurrence of any such Indebtedness, the
aggregate principal amount of all Indebtedness incurred under this
Section 9.01(j) and then outstanding does not exceed the greater of $50,000,000
and an amount equal to 2.5% of Consolidated Net Tangible Assets;

 

(k)                                 Indebtedness of Parent or any of its
Restricted Subsidiaries (other than an ABS Subsidiary) owed to Parent or any of
its Restricted Subsidiaries (other than an ABS Subsidiary);

 

(l)                                     Indebtedness of any Foreign Subsidiary
used for such Foreign Subsidiary’s and/or its Foreign Subsidiaries’ working
capital and general business purposes, so long as, immediately after giving
effect to the incurrence of any such Indebtedness, (i) the aggregate principal
amount of all Indebtedness incurred under this Section 9.01(l) and then
outstanding does not exceed the greater of $200,000,000 and an amount equal to
7.5% of Consolidated Net Tangible Assets and (ii) the aggregate principal amount
of all Indebtedness incurred under this Section 9.01(l) which is other than
Non-Recourse Foreign Indebtedness and is then outstanding does not exceed the
greater of $100,000,000 and an amount equal to 3.5% of Consolidated Net Tangible
Assets;

 

85

--------------------------------------------------------------------------------


 

(m)                             Indebtedness with respect to ABS Facilities (not
including any Indebtedness permitted by Section 9.01(n)) subject to an
intercreditor agreement satisfactory to the Administrative Agent, in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding;
provided that neither the Borrower nor any Domestic Subsidiary other than the
ABS Subsidiaries is liable for such Indebtedness;

 

(n)                                 Indebtedness of any ABS Subsidiary owing to
Parent or any of its Restricted Subsidiaries (other than an ABS Subsidiary) not
to exceed the amount in Section 9.03(e);

 

(o)                                 Indebtedness of any ABS Subsidiary owing to
any other ABS Subsidiary;

 

(p)                                 guarantees by a Loan Party of Indebtedness
of any other Loan Party; provided that the Indebtedness so guaranteed is
permitted under any of Sections 9.01(a) through (o);

 

(q)                                 Indebtedness consisting of Specified
Contingent Obligations (provided that upon the incurrence of such Indebtedness,
Parent is in pro forma compliance with the financial covenants described in
Section 9.10 that are applicable at such time as of the last day of the most
recently ended Testing Period for which financial statements are available after
giving pro forma effect to the incurrence of such Indebtedness (calculated as if
such Indebtedness was incurred on the last day of such Testing Period));

 

(r)                                    Indebtedness incurred to finance
insurance premiums in the ordinary course of business in an aggregate principal
amount not to exceed the amount of such insurance premiums;

 

(s)                                   to the extent constituting Indebtedness,
obligations of the Borrower owing to AROC Corp. pursuant to Sections 9.7 and 9.8
of the Separation and Distribution Agreement not to exceed $175,000,000 in the
aggregate at any given time; and

 

(t)                                    following the occurrence of a Qualified
Capital Raise, Indebtedness in the form of letters of credit incurred or issued
under any stand alone letter of credit facility so long as (i) such facility is
provided by a Person that entered into such letter of credit facility while such
Person was, or before such Person became, a Lender or Affiliate of a Lender, as
the case may be, (ii) the stated amount of such Indebtedness does not exceed
$50,000,000 in the aggregate at any given time, provided, however, that with
respect to any such letter of credit that, by its terms or the terms of any
agreement or document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such letter of credit
shall be deemed to be the maximum stated amount of such letter of credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time, (iii) such facility (A) does not contain financial
covenants that are additional to or are more restrictive than those contained
herein and (B) in the reasonable judgment of a Financial Officer of the
Borrower, does not contain other covenants and events of default that are
materially more restrictive, taken as a whole, than those contained herein and
(iv) the Borrower shall provide the Administrative Agent the information
required under Section 8.01(b) with respect to such letter of credit facilities,
and upon the reasonable request of the Administrative Agent from time to time,
provide any other information with respect to such letter of credit facilities
or copies of such letters of credit and any agreements or documents related
thereto.

 

86

--------------------------------------------------------------------------------


 

Section 9.02                             Liens.  Each of Parent and the Borrower
will not, and will not permit any of its Restricted Subsidiaries to, create,
incur, assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except for the following (herein referred to as “Permitted
Liens”):

 

(a)                                 Liens arising under the Loan Documents;

 

(b)                                 Liens disclosed in Schedule 9.02;

 

(c)                                  Excepted Liens;

 

(d)                                 Liens securing Indebtedness permitted under
Sections 9.01(i) or (j) and Liens securing obligations that are not
Indebtedness, so long as, immediately after giving effect to the incurrence of
any such Liens, the aggregate principal amount of Indebtedness and the aggregate
amount of other obligations then outstanding and secured by any Liens incurred
under this Section 9.02(d) does not exceed (i) prior to the occurrence of a
Qualified Capital Raise, $25,000,000 and (ii) following the occurrence of a
Qualified Capital Raise, the greater of $125,000,000 and an amount equal to 5.0%
of Consolidated Net Tangible Assets; provided that (A) such Liens securing
Indebtedness permitted under Section 9.01(i) do not extend to or cover any
Property other than the Property that secured such Indebtedness prior to the
time it was acquired or assumed (and any repairs, renewals, replacements,
additions, accessions, betterments, improvements, modifications or proceeds
thereof or of the foregoing and any receivables, contract rights or intangibles
related thereto) and (B) such Liens do not extend to or cover any Property that
is Collateral;

 

(e)                                  Liens securing Capital Lease Obligations
and Purchase Money Indebtedness described in Section 9.01(g); provided that such
Liens may only encumber the Property under lease or acquired, constructed or
improved (and any repairs, renewals, replacements, additions, accessions,
betterments, improvements, modifications or proceeds thereof or of the foregoing
and any receivables, contract rights or intangibles related thereto);

 

(f)                                   Liens on assets of Foreign Subsidiaries
under Foreign Credit Facilities;

 

(g)                                  Liens (i) on Equity Interests in a Joint
Venture owned by any Loan Party or a Restricted Subsidiary to secure Joint
Venture Obligations or (ii) arising under joint venture agreements, partnership
agreements and other agreements arising in the ordinary course of business of
Parent and its Restricted Subsidiaries that are customary in any of the lines of
business permitted under Section 9.05;

 

(h)                                 Liens on Property held or pledged in
connection with any ABS Facility, provided that such Liens do not extend to or
cover any Property of Parent or any of its Restricted Subsidiaries other than
Property of the ABS Subsidiaries;

 

(i)                                     Liens on Property of any Subsidiary in
favor of Parent, the Borrower or any Domestic Subsidiary securing obligations or
Indebtedness owing from such Subsidiary to Parent, the Borrower or any Domestic
Subsidiary;

 

(j)                                    Liens securing Indebtedness permitted
under Section 9.01(r), provided that no such Lien may extend to or cover any
assets or property other than the insurance being acquired with such financing,
the proceeds thereof and any unearned or refunded insurance premiums related
thereto; and

 

(k)                                 Liens securing Permitted Term Loan
Refinancing Indebtedness, so long as such Indebtedness and such Liens are
subject to a Term Loan Refinancing Intercreditor Agreement.

 

87

--------------------------------------------------------------------------------


 

Section 9.03                             Investments.  Each of Parent and the
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
make any Investments in any Person, except that the foregoing restriction shall
not apply to:

 

(a)                                 Cash Equivalents;

 

(b)                                 Investments in connection with any
acquisition of assets, business units or companies; provided, however, that
(i) such acquisition shall not be a hostile takeover of a company and (ii) both
immediately before and immediately after giving pro forma effect to such
acquisition and any Indebtedness incurred to make such acquisition, no Default
or Event of Default shall exist and be continuing;

 

(c)                                  Investments reflected in the audited
financial statements of Parent as of and for the Fiscal Year ending December 31,
2014 or which are disclosed in Schedule 9.03;

 

(d)                                 accounts receivable and notes receivable
arising in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary or advisable in order to prevent or
limit loss;

 

(e)                                  Investments by Parent or by any of its
Restricted Subsidiaries in any Restricted Subsidiary or in Parent; provided that
the aggregate amount of Investments (including the loans permitted under
Section 9.01(n)) in the ABS Subsidiaries by Parent and the other Restricted
Subsidiaries shall not exceed at any time an amount equal to the value of the
Property Disposed of to the ABS Subsidiaries pursuant to
Section 9.11(c) (measured as of the date of the applicable Disposition);

 

(f)                                   Investments otherwise permitted by
Section 9.01;

 

(g)                                  other Investments, so long as, immediately
after giving effect to the making of any such Investments, the aggregate amount
of Investments made pursuant to this Section 9.03(g) and then outstanding does
not exceed the greater of $50,000,000 and an amount equal to 2.5% of
Consolidated Net Tangible Assets;

 

(h)                                 payroll advances and employee loans up to
$10,000,000 in the aggregate outstanding at any time;

 

(i)                                     following the occurrence of a Qualified
Capital Raise, Investments in Unrestricted Subsidiaries, Joint Ventures,
minority interests in Persons or similar arrangements so long as after giving
pro forma effect to any such Investment, (A) no Default or Event of Default has
occurred and is continuing at the time of and immediately after giving effect to
any such Investment and (B) the Senior Secured Leverage Ratio is less than 2.50
to 1.00 as of the last day of the most recently ended Testing Period for which
financial statements are available.  For purposes of this Section 9.03(i), the
Senior Secured Leverage Ratio shall be calculated on a pro forma basis to
include any Senior Secured Indebtedness incurred to make such Investment (as if
such Indebtedness was incurred on the last day of the applicable Testing
Period); and

 

(j)                                    Investments in securities acquired in
settlements of claims and disputes.

 

Section 9.04                             Restricted Payments.  Parent will not
pay any dividend on its Equity Interests, purchase, redeem or otherwise acquire
for value any of its Equity Interests now or hereafter outstanding, return any
capital to any holders of its Equity Interests or make any distribution of
assets to any holders of its Equity Interests (each of the foregoing, a
“Restricted Payment”), except that:

 

88

--------------------------------------------------------------------------------


 

(a)                                 Parent may pay dividends on its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Capital Stock);

 

(b)                                 Parent may make Restricted Payments with the
proceeds received from any substantially concurrent issuance of additional
Equity Interests in Parent (other than Disqualified Capital Stock);

 

(c)                                  Parent may make payments in lieu of issuing
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in Parent;

 

(d)                                 Parent may purchase, redeem or otherwise
acquire for value any of its Equity Interests held by any current or former
officers, directors or employees of Parent or any of its Restricted Subsidiaries
or any former officers, directors or employees of EXH or any of its Subsidiaries
in connection with the exercise or vesting of any equity compensation (including
stock options, restricted stock and phantom stock) (i) if such Equity Interests
represent a portion of the exercise or exchange price thereof, (ii) in order to
satisfy any tax withholding obligation with respect to such exercise or vesting
or (iii) in order to satisfy any obligations of Parent or its Restricted
Subsidiaries under the Separation Documents;

 

(e)                                  so long as no Default has occurred and is
continuing, Parent may purchase, redeem or otherwise acquire or retire for value
any Equity Interests issued by Parent or any Restricted Subsidiary pursuant to
any director or employee equity subscription agreement or stock option agreement
or other employee benefit plan or to satisfy obligations under any Equity
Interests appreciation rights or option plan or similar arrangement; provided
that the aggregate amount of payments under this clause (e) during any Fiscal
Year shall not exceed $10,000,000, with any portion of such $10,000,000 that is
unused in any Fiscal Year to be carried forward to successive Fiscal Years and
added to such amount; and

 

(f)                                   so long no Default or Event of Default
exists immediately before and immediately after giving effect thereto, Parent
may make any Restricted Payment if (i) prior to the occurrence of a Qualified
Capital Raise, the Total Leverage Ratio, calculated on a pro forma basis to
include any Indebtedness incurred to make such Restricted Payment (as if such
Restricted Payments were made on the last day of the applicable Testing Period),
is less than 2.00 to 1.00 or (ii) following the occurrence of a Qualified
Capital Raise, the Senior Secured Leverage Ratio, calculated on a pro forma
basis to include any Senior Secured Indebtedness incurred to make such
Restricted Payment (as if such Restricted Payments were made on the last day of
the applicable Testing Period), is less than 2.50 to 1.00, in each case as of
the last day of the most recently ended Testing Period for which financial
statements are available.

 

Section 9.05                             Nature of Business; Activities of
Parent.

 

(a)                                 Parent will not, and will not permit any of
its Restricted Subsidiaries to, allow any material change to be made in the
character of the business of Parent and its Restricted Subsidiaries, taken as a
whole, other than (i) businesses reasonably related or ancillary thereto and
(ii) businesses that constitute reasonable extensions thereof, including natural
gas or other hydrocarbon gathering, processing, treating, transportation and
production.

 

(b)                                 Notwithstanding the foregoing or anything
else in this Agreement to the contrary, Parent will not own any real property,
immovable property or any other material assets or engage in any operations or
business, other than (i) its direct or indirect ownership of its Subsidiaries,
(ii) ownership of immaterial leases of real property, (iii) providing employees
and related services to its Subsidiaries and other activities ancillary to
owning its Subsidiaries, (iv) Investments permitted under Section 9.03, and (v)
other miscellaneous activities ancillary to maintaining its existence as a
holding company that owns the Borrower.

 

89

--------------------------------------------------------------------------------


 

Section 9.06                             Mergers, Etc.  Each of Parent and the
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
merge into or with or consolidate with any other Person, or Dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
the Property of Parent and its Restricted Subsidiaries, taken as a whole, to any
other Person, except that:

 

(a)                                 subject to Section 9.05(b), any Restricted
Subsidiary (other than the Borrower) may be merged into or consolidated with, or
Dispose of all or substantially all of its Property, to (i) the Borrower or
Parent, so long as the Borrower or Parent, as applicable, is the surviving
business entity, or (ii) another Restricted Subsidiary;

 

(b)                                 any Restricted Subsidiary (other than the
Borrower) may merge into or consolidate with any Person other than another Group
Member if (i) such Restricted Subsidiary is the surviving entity, (ii) such
other Person is the surviving entity and becomes a Restricted Subsidiary
contemporaneously with such merger or consolidation and complies with
Section 8.06 (to the extent applicable) or (iii) such other Person is the
surviving entity and the merger or consolidation constitutes a Disposition
permitted by Section 9.11;

 

(c)                                  subject to Section 9.05(b), Parent or the
Borrower may merge into or consolidate with any Person so long as
(i) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (ii) Parent or the Borrower, as
applicable, is the surviving business entity (or, so long as no Change in
Control shall have occurred, the surviving entity is a Person organized under
the laws of the United States or any state thereof that assumes all of the
obligations and liabilities applicable to Parent or the Borrower, as applicable,
under this Agreement and the other Loan Documents); and

 

(d)                                 any Restricted Subsidiary (other than any
Loan Party) may liquidate or dissolve so long as Parent determines in good faith
that such liquidation or dissolution is in the best interest of such Person.

 

Section 9.07                             Proceeds of Loans; Letters of Credit.

 

(a)                                 The Borrower will not permit the proceeds of
the Loans or Letters of Credit to be used for any purpose other than those
permitted by Section 7.07.  Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulation T, U or X or any other regulation of the
Board or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

90

--------------------------------------------------------------------------------


 

Section 9.08                             Sale or Discount of Receivables.  Each
of Parent and Borrower will not, and will not permit any of its Restricted
Subsidiaries to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable, except (i) in the ordinary course of business
or (ii) in connection with any ABS Facility, so long as such Disposition is
permitted pursuant to Section 9.11.

 

Section 9.09                             Fiscal Year Change.  Parent will not
permit any change in its Fiscal Year.

 

Section 9.10                             Financial Covenants.

 

(a)                                 Interest Coverage Ratio.  Parent will not
permit the Interest Coverage Ratio as of the last day of any Testing Period,
beginning with the Testing Period ending on the last day of the Fiscal Quarter
during which the Initial Availability Date occurs, to be less than 2.25 to 1.00.

 

(b)                                 Total Leverage Ratio.  Parent will not
permit the Total Leverage Ratio as of the last day of any Testing Period,
beginning with the Testing Period ending on the last day of the Fiscal Quarter
during which the Initial Availability Date occurs, to be greater than (i) prior
to the occurrence of a Qualified Capital Raise, 3.75 to 1.00 and (ii) following
the occurrence of a Qualified Capital Raise, 4.50 to 1.00.

 

(c)                                  Senior Secured Leverage Ratio.  Parent will
not permit the Senior Secured Leverage Ratio as of the last day of any Testing
Period, beginning with the Testing Period ending on the last day of the Fiscal
Quarter during which a Qualified Capital Raise occurs, to be greater than 2.75
to 1.00.

 

Section 9.11                             Disposition of Properties.  Each of
Parent and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, Dispose of any Property to any Person other than to Parent, the
Borrower or to any of its Restricted Subsidiaries (other than an ABS
Subsidiary), except that:

 

(a)                                 any Group Member may Dispose of any Property
which, in the reasonable judgment of such Person, is obsolete, worn out or
otherwise no longer useful in the conduct of such Person’s business;

 

(b)                                 any Group Member may Dispose of inventory or
equipment in the ordinary course of business or may Dispose of accounts
receivable and notes receivable arising in the ordinary course of business, and
investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary or
advisable in order to prevent or limit loss;

 

(c)                                  any Group Member may Dispose of any of its
Property to an ABS Subsidiary to serve as collateral for Indebtedness of such
ABS Subsidiary permitted by Section 9.01(m) so long as, immediately after giving
effect to any such Disposition, the aggregate fair market value of all
collateral securing Indebtedness of the ABS Subsidiaries payable to a Person
other than a Group Member does not exceed 155% of the aggregate outstanding
principal amount of all Indebtedness of the ABS Subsidiaries payable to a Person
other than a Group Member at such time;

 

(d)                                 any ABS Subsidiary may Dispose of Property
to any Group Member;

 

(e)                                  any Group Member may Dispose of Property as
otherwise permitted by Section 9.03(g) or 9.03(i);

 

(f)                                   any Group Member (other than any ABS
Subsidiary) may Dispose of the property listed on Schedule 9.11(f);

 

91

--------------------------------------------------------------------------------


 

(g)                                  any Disposition of assets resulting from an
expropriation, involuntary taking or similar action by a foreign government or
the claims related thereto (including any receipt of proceeds related thereto or
the subsequent sale or other Disposition of any non-cash consideration received
therefrom) shall be permitted;

 

(h)                                 any Group Member may Dispose of any of its
Property in accordance with the Separation Documents as in effect on the Initial
Availability Date as certified to by a Responsible Officer of the Borrower in
accordance with Section 6.02(a)(vii) and as may be amended, supplemented or
otherwise modified from time to time thereafter (without giving effect to any
amendment, supplement or modification that provides for a material increase in
the value of the Property required or permitted to be transferred by any Group
Member to non-Group Members after the Initial Availability Date);

 

(i)                                     any Group Member may grant in the
ordinary course of business of any non-exclusive license of patents, trademarks,
registrations therefor and other similar intellectual property;

 

(j)                                    any Group Member may enter into Asset
Swaps; provided that (i) with respect to any Asset Swap for which the relevant
purchase and sale or exchange, as applicable, are completed within thirty (30)
days of each other, Parent shall be in pro forma compliance with the financial
covenants set forth in Section 9.10 that are applicable at such time after
giving effect to such purchase and sale or exchange and (ii) the aggregate value
of the assets or properties Disposed of in connection with Asset Swaps for which
the relevant purchase and sale or exchange, as applicable, are completed more
than thirty (30) days apart shall not exceed $15,000,000 in any given Fiscal
Year;

 

(k)                                 any Group Member may Dispose of Investments
in Joint Ventures to the extent required by, or made pursuant to customary
buy/sell arrangements between the Joint Venture parties set forth in, Joint
Venture agreements or any similar binding arrangements;

 

(l)                                     any Group Member may Dispose of, in a
single transaction (or series of related transactions),  any of its Property
which has an individual fair market value not in excess of $2,500,000;

 

(m)                             in addition to Dispositions permitted by
clauses (a) through (l) above, the Group Members may Dispose of any other
Properties; provided that the net book value of the Properties Disposed of
pursuant to this Section 9.11(m) during any Fiscal Year shall not exceed an
amount equal to 5.0% of Consolidated Net Tangible Assets as of the last day of
the immediately preceding Fiscal Year.

 

provided that all Dispositions made pursuant to paragraphs (c) and (d) above
(other than leases entered into pursuant to paragraph (c) above) shall be made
for fair market value.

 

Section 9.12                             Environmental Matters.  Each of Parent
and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to any remedial obligations under any Environmental Laws, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property, in each case to the extent
such violations or remedial obligations would reasonably be expected to have a
Material Adverse Effect.

 

Section 9.13                             Transactions with Affiliates.  Each of
Parent and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any transaction, including any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
unless such transaction is not prohibited by the terms of this Agreement and is
upon fair and reasonable terms that Parent, the Borrower or such Restricted
Subsidiary, as applicable, reasonably believes to be comparable to those
available in an arm’s length transaction with a Person not an Affiliate;
provided that this Section 9.13 shall not apply to:

 

92

--------------------------------------------------------------------------------


 

(a)                                 transactions between or among Parent, the
Borrower and any of the other Restricted Subsidiaries not involving any other
Person;

 

(b)                                 transactions described on Schedule 9.13;

 

(c)                                  any Investments in any Unrestricted
Subsidiaries to the extent permitted under Section 9.03.

 

(d)                                 transactions pursuant to the Separation
Documents; and

 

(e)                                  with respect to any Person serving as an
officer, director, employee or consultant of any Group Member, (i) the payment
of reasonable compensation, benefits or indemnification liabilities in
connection with his or her services in such capacity, (ii) the making of
advances for travel or other business expenses in the ordinary course of
business or (iii) such Person’s participation in any benefit or compensation
plan.

 

Section 9.14                             Subsidiaries; Unrestricted
Subsidiaries.

 

(a)                                 Each of Parent and the Borrower will not,
and will not permit any Restricted Subsidiary to, create or acquire any
additional Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a
Restricted Subsidiary unless Parent, the Borrower or such Restricted Subsidiary
complies with Section 8.06, and in the case of a redesignation, Section 9.14(c).

 

(b)                                 Parent shall not designate any Subsidiary as
an Unrestricted Subsidiary unless:

 

(i)                                     neither such Subsidiary nor any of its
Subsidiaries has any Indebtedness except Non-Recourse Indebtedness;

 

(ii)                                  neither such Subsidiary nor any of its
Subsidiaries is a party to any agreement, arrangement, understanding or other
transaction with Parent or any Restricted Subsidiary, except those agreements
and other transactions entered into in writing upon fair and reasonable terms
that Parent or such Restricted Subsidiary reasonably believes to be comparable
to those available in an arm’s length transaction with a Person not an
Affiliate;

 

(iii)                               neither such Subsidiary nor any of its
Subsidiaries is a Guarantor or has any outstanding Letters of Credit issued for
its account;

 

(iv)                              at the time of such designation and
immediately after giving effect thereto, no Default shall have occurred and be
continuing;

 

(v)                                 Parent would have been in compliance with
the financial covenants described in Section 9.10 that are applicable at such
time as of the last day of the most recently ended Testing Period for which
financial statements are available had such Subsidiary been an Unrestricted
Subsidiary on such day;

 

(vi)                              neither such Subsidiary nor any of its
Subsidiaries owns any Indebtedness (excluding any accounts payable in the
ordinary course of business) or Equity Interest of, or is the beneficiary of any
Lien on any property of, Parent or any Restricted Subsidiary;

 

93

--------------------------------------------------------------------------------


 

(vii)                           such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of Parent’s or any Restricted Subsidiary’s direct
and indirect Equity Interests in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 9.03; and

 

(viii)                        at or immediately prior to such designation,
Parent delivers a certificate to the Administrative Agent certifying (i) the
names of such Subsidiary and all of its Subsidiaries and (ii) that all
requirements of this Section 9.14(b) have been met for such designation.

 

For the avoidance of doubt, the Borrower shall always be a Restricted Subsidiary
of Parent and may not be designated as an Unrestricted Subsidiary.

 

(c)                                  Parent shall not designate any Unrestricted
Subsidiary as a Restricted Subsidiary unless:

 

(i)                                     the representations and warranties of
Parent, the Borrower and the other Loan Parties set forth in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date of such designation, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such designation, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date;

 

(ii)                                  at the time of such designation and
immediately after giving effect thereto, no Default shall have occurred and be
continuing; and

 

(iii)                               at or immediately prior to such designation,
Parent delivers a certificate to the Administrative Agent certifying (i) the
names of such Subsidiary and all of its Subsidiaries and (ii) that all
requirements of Section 9.14(a) and (c) have been met for such designation.

 

(d)                                 Parent and the Borrower will not permit any
Guarantor (other than Parent) to cease to remain a Wholly-Owned Domestic
Subsidiary.

 

Section 9.15                             Restrictive Agreements.  Except as
permitted by this Agreement, each of Parent and the Borrower will not, and will
not permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any contract or agreement (other than this Agreement and the
Security Instruments or, with respect to an ABS Subsidiary and the Properties
pledged pursuant to an ABS Facility only, the documents evidencing or governing
such ABS Facility) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its property in favor of
the Administrative Agent and the Secured Parties as may be required in
connection with this Agreement or restricts any of its Restricted Subsidiaries
from paying dividends to the Borrower, or which requires the consent of other
Persons in connection therewith, except for:

 

(a)                                 any such contract or agreement existing as
of the Effective Date and any extensions, renewals or replacements of any
contracts or agreements permitted hereunder; provided that such prohibitive
terms of such contract or agreement are no more restrictive than the terms
reflected in such contract or agreement existing as of the Effective Date;

 

(b)                                 restrictions contained in any agreement or
instrument relating to property existing at the time of the acquisition thereof
in a transaction not prohibited by this Agreement, so long as such restrictions
relate only to the property so acquired and were not added in contemplation of
such acquisition;

 

94

--------------------------------------------------------------------------------


 

(c)                                  restrictions contained in any agreement to
which any Restricted Subsidiary is a party at the time such Restricted
Subsidiary is merged or consolidated with or into, or acquired by, Parent or a
Restricted Subsidiary or becomes a Restricted Subsidiary, so long as such
restrictions relate only to the property of such Restricted Subsidiary and are
not created in contemplation thereof;

 

(d)                                 restrictions contained in any agreement
effecting a renewal, extension, refinancing or replacement of Indebtedness
incurred or issued under an agreement referred to in clauses (b) and (c) above,
so long as the applicable restrictions contained in any such renewal, extension,
refinancing or replacement agreement are not more restrictive than those set
forth in the agreement being renewed, extended, refinanced or replaced;

 

(e)                                  customary provisions restricting subletting
or assignment of any leases of Parent or any Restricted Subsidiary or provisions
in agreements entered into in the ordinary course of business that restrict the
assignment of such agreement;

 

(f)                                   temporary restrictions with respect to any
Restricted Subsidiary or any of its property under an agreement that has been
entered into for the Disposition of all or substantially all of the outstanding
Equity Interests of or assets of such Restricted Subsidiary or for the
Disposition of such property, provided that such Disposition is otherwise
permitted hereunder;

 

(g)                                  restrictions contained in any agreement
governing Indebtedness of any Foreign Subsidiary, which restrictions are not
applicable to any Person, or the properties or assets of any Person other than
such Foreign Subsidiary and its Subsidiaries;

 

(h)                                 encumbrances or restrictions contained in
the Organization Documents of Joint Ventures permitted by Section 9.03
restricting the Disposition or distribution of assets or Property of such Joint
Venture, if such encumbrances or restrictions are not applicable to the Property
or assets of any other Person;

 

(i)                                     restrictions imposed by any Governmental
Authority or under any Governmental Requirement; and

 

(j)                                    restrictions imposed by any agreement
relating to secured Indebtedness permitted by Sections 9.01 and 9.02 if such
restrictions apply only to the property or assets securing such Indebtedness.

 

Section 9.16                             Prepayments.  Each of Parent and the
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
voluntarily prepay, redeem or purchase prior to the stated maturity thereof
(a) any Indebtedness incurred pursuant to Section 9.01(f) or any Indebtedness
that is subordinated in right of payment to the Secured Obligations (other than
in connection with a permitted refinancing of such Indebtedness in accordance
with this Agreement or with the proceeds from the issuance of additional common
Equity Interests of Parent on a substantially contemporaneous basis with such
issuance) unless there is no Default or Event of Default at the time thereof
and, after giving pro forma effect to such prepayment, redemption or purchase
(as if such prepayment, redemption or purchase occurred on the last day of the
applicable Testing Period), the Senior Secured Leverage Ratio is less than 2.50
to 1.00 or (b) any Permitted Term Loan Refinancing Indebtedness (other than with
the proceeds of any Qualified Unsecured Indebtedness Offerings or Qualified
Equity Issuances); provided, that the Borrower may voluntarily prepay, redeem or
purchase Permitted Term Loan Refinancing Indebtedness if after giving effect to
such voluntary prepayment, redemption or purchase, (A) the Aggregate Revolving
Commitments exceeds the Total Revolving Credit Exposure by not less than
$300,000,000 (and the conditions to borrowing set forth in Section 6.03 are
satisfied at such time), and (B) the Borrower is in compliance on a pro forma
basis with the financial covenants contained in Section 9.10 that are applicable
at such time as of the last day of the most recently ended Testing Period for
which financial statements are available after giving pro forma effect to any
such voluntary prepayment, redemption or purchase.

 

95

--------------------------------------------------------------------------------


 

Section 9.17                             Amendments to Permitted Term Loan
Refinancing Indebtedness Documents.  To the extent any Permitted Term Loan
Refinancing Indebtedness is outstanding, each of Parent and the Borrower will
not, and will not permit any of its Restricted Subsidiaries to, amend, modify,
waive or otherwise change, consent or agree to any amendment, modification,
waiver or other change to any of the terms of the Permitted Term Loan
Refinancing Indebtedness Documents other than amendments or other modifications
that are permitted under the Term Loan Refinancing Intercreditor Agreement.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01                      Events of Default.  The occurrence of any one
or more of the following events which continue beyond any applicable cure period
shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall default in the payment or
prepayment when due of any principal of or interest on any Loan, or any
reimbursement obligation for a disbursement made under any Letter of Credit, or
any fees or other amount payable by it hereunder or under any other Loan
Document and such default, other than a default of a payment or prepayment of
principal (which shall have no cure period), shall continue unremedied for a
period of five (5) Business Days;

 

(b)                                 Parent or any Restricted Subsidiary shall
default in the payment when due of any principal of or interest on any of its
other Indebtedness aggregating $50,000,000 or more and such default extends
beyond any applicable grace period with respect thereto, or any event or
condition occurs that results in such Indebtedness becoming due prior to its
scheduled maturity or that requires such Indebtedness to be prepaid, repurchased
or redeemed prior to its scheduled maturity, or that enables or permits the
holder or holders of such Indebtedness or any trustee or agent on its or their
behalf to cause such Indebtedness to become due prior to its scheduled maturity;

 

(c)                                  any representation, warranty or
certification made or deemed made herein or in any Security Instrument by Parent
or any Subsidiary, or any certificate furnished by or on behalf of Parent or any
Subsidiary to any Lender or the Administrative Agent pursuant to the provisions
hereof or any Security Instrument, shall prove to have been false or misleading
in any material respect as of the time made or furnished, and such false or
misleading representation, warranty or certification shall continue unremedied
for a period of thirty (30) days after a Responsible Officer of the Borrower has
actual knowledge that such representation, warranty or certification was false
or misleading when made;

 

(d)                                 (i) any Loan Party shall default in the
performance of any of its obligations contained in Section 8.01(e) or ARTICLE IX
(other than Section 9.14); (ii) any Loan Party shall default in the performance
of any of its obligations contained in Section 8.06(b) or Section 9.14 and such
default shall continue unremedied for a period of five (5) Business Days after
the earlier to occur of (A) notice thereof to the Borrower by the Administrative
Agent or any Lender (through the Administrative Agent), and (B) a Responsible
Officer of the Borrower otherwise becoming aware of such default; or (iii) any
Loan Party shall default in the performance of any of its obligations under this
Agreement (other than those specified in clauses (a), (d)(i) and d(ii) of this
Section 10.01) or any Security Instrument and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(A) notice thereof to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent), and (B) a Responsible Officer of the
Borrower otherwise becoming aware of such default;

 

96

--------------------------------------------------------------------------------


 

(e)                                  Parent, the Borrower, any Significant
Domestic Subsidiary or any Significant Foreign Subsidiary shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due;

 

(f)                                   Parent, the Borrower, any Significant
Domestic Subsidiary or any Significant Foreign Subsidiary shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its Property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code or (vi) take any corporate action for the purpose of effecting
any of the foregoing;

 

(g)                                  a proceeding or case shall be commenced,
without the application or consent of Parent, the Borrower, any Significant
Domestic Subsidiary or any Significant Foreign Subsidiary, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of Parent,
the Borrower, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary or all or any substantial part of its assets, or (iii) similar relief
in respect of Parent, the Borrower, any Significant Domestic Subsidiary or any
Significant Foreign Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against Parent, the Borrower, any Significant Domestic Subsidiary or any
Significant Foreign Subsidiary shall be entered in an involuntary case under the
Bankruptcy Code;

 

(h)                                 a judgment or judgments for the payment of
money (net of insurance coverage) aggregating $50,000,000 or more at any one
time outstanding shall be rendered by a court of competent jurisdiction against
Parent or any Restricted Subsidiary and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within sixty (60) days from the date of entry thereof and
Parent or such Restricted Subsidiary shall not, within said period of 60 days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;

 

(i)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms hereof
or thereof, cease to be in full force and effect and valid, binding and
enforceable in accordance with their terms, or Parent or any Restricted
Subsidiary shall so state in writing or, with respect to the Term Loan
Refinancing Intercreditor Agreement, any Person (other than the Administrative
Agent) that is a party thereto shall so state in writing;

 

(j)                                    any of the Security Instruments shall
cease to create a valid and perfected Lien of the priority required thereby on
any of the Collateral purported to be covered thereby, except to the extent
permitted by the terms hereof or thereof, or Parent or any Restricted Subsidiary
shall so state in writing;

 

(k)                                 a Change in Control shall occur; or

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of any Loan Party in an aggregate
amount exceeding $50,000,000 for all periods.

 

97

--------------------------------------------------------------------------------


 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default other
than one referred to in clause (f) or (g) of Section 10.01, the Administrative
Agent, at the request of the Majority Lenders, shall, by notice to the Borrower,
cancel the Commitments and/or declare the principal amount then outstanding of,
and the accrued interest on, the Loans and all other amounts payable by the
Borrower hereunder and under the Notes (including without limitation the payment
of cash collateral to secure the LC Exposure as provided in Section 2.07(e)) to
be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other formalities of any kind, all of
which are hereby expressly waived by the Borrower.

 

(b)                                 In the case of the occurrence of an Event of
Default referred to in clause (f) or (g) of Section 10.01, the Commitments shall
be automatically canceled and the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(e)) shall
become automatically immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.

 

(c)                                  All proceeds realized from the liquidation
or other Disposition of Collateral or otherwise received after maturity of the
Loans, whether by acceleration or otherwise, shall be applied:

 

(i)                                     first, pro rata to payment or
reimbursement of that portion of the Secured Obligations constituting fees,
expenses and indemnities and other amounts payable to the Administrative Agent
in its capacity as such and each Issuing Bank it its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Secured Obligations constituting fees,
expenses and indemnities and other amounts (other than principal, interest and
fees) payable to the Lenders provided for in this Agreement and the other Loan
Documents;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of that portion of
the Secured Obligations constituting (A) principal outstanding on the Loans,
(B) unreimbursed LC Disbursements, (C) unpaid obligations owing to each Secured
Hedging Provider under any Hedging Agreement, (D) unpaid obligations owing to a
Secured Treasury Management Counterparty under any Treasury Management Agreement
and (E) unpaid obligations owing to a Secured LC Provider under any letter of
credit facility permitted under Section 9.01(t);

 

(v)                                 fifth, to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure;

 

(vi)                              sixth, pro rata to any other Secured
Obligations; and

 

(vii)                           seventh, any excess shall be paid to the
Borrower or as otherwise required by any Governmental Requirement.
Notwithstanding the foregoing, amounts received from any Loan Party that is not
an “eligible contract participant” at the relevant time under the Commodity
Exchange Act or any regulations promulgated thereunder (and any proceeds
received in respect of such Loan Party’s Collateral) shall not be applied to
Excluded Hedging Obligations with respect to any Loan Party, provided, however
that the Administrative Agent shall make such adjustments as it determines are
appropriate with respect to payments received from the other Loan Parties (or
proceeds received in respect of such other Loan Parties’ Collateral) to
preserve, as nearly as possible, the allocation to Indebtedness otherwise set
forth above in this Section 10.02.

 

98

--------------------------------------------------------------------------------


 

(d)                                 Acceleration and termination of all Hedging
Agreements and Treasury Management Agreements involving the Administrative Agent
or Lenders or the Lender Affiliates shall be governed by the terms of such
Hedging Agreements and Treasury Management Agreements.

 

ARTICLE XI
The Agents

 

Section 11.01                      Appointment; Powers.  Each of the Lenders and
the Issuing Banks hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Parent or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of Parent and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by Parent, the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.  The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

 

99

--------------------------------------------------------------------------------


 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, the Co-Syndication Agents shall have any obligation to perform
any act in respect thereof.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of Parent, the Borrower, the Lenders and the Issuing
Banks hereby waives the right to dispute the Administrative Agent’s record of
such statement, except in the case of gross negligence or willful misconduct by
the Administrative Agent.  The Administrative Agent may consult with legal
counsel (who may be counsel for Parent or the Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.  The Administrative Agent may deem and treat the payee
of any Note as the holder thereof for all purposes hereof unless and until a
written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties.

 

100

--------------------------------------------------------------------------------


 

The exculpatory provisions of the preceding Sections of this ARTICLE XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                      Resignation or Removal of Administrative
Agent.

 

(a)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this Section 11.06, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Majority Lenders
shall have the right (with, so long as no Event of Default has occurred and is
continuing, the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned)) to appoint a successor.  If no successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent.

 

(b)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this Section 11.06, if the
Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, (i) the Borrower may, by notice in writing
to such Person and the Lenders and (ii) the Majority Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent.  In connection with any such
removal, the Majority Lenders shall have the right (with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld, delayed or conditioned)) to appoint a
successor.

 

(c)                                  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by Parent and the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Parent or the Borrower and such successor. 
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Section 11.07                      Agents as Lenders.  Each bank serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with Parent or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                      No Reliance.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is a party.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.

 

101

--------------------------------------------------------------------------------


 

The Agents shall not be required to keep themselves informed as to the
performance or observance by Parent or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of Parent or its Subsidiaries. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
neither any Agent nor the Joint Lead Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Parent or the
Borrower (or any of their Affiliates) which may come into the possession of such
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Vinson & Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Parent or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.  Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
otherwise Disposed of or released pursuant to the terms of the Loan Documents. 
Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with (a) any sale
or other Disposition of Property to the extent such sale or other Disposition is
permitted by the terms of Section 9.11 or is otherwise not prohibited by the
terms of the Loan Documents and (b) the release of the Lien granted under the
Guaranty and Collateral Agreement on Equity Interests owned by any Loan Party or
a Restricted Subsidiary in a Joint Venture if and to the extent such Equity
Interests are otherwise pledged to another Person as permitted by
Section 9.02(g).

 

102

--------------------------------------------------------------------------------


 

Each Lender and each Issuing Bank hereby further authorizes the Administrative
Agent to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents reasonably requested by the Borrower upon the expiration or
termination of the Commitments and the payment in full of all Loans hereunder,
all interest thereon and all other amounts payable by the Borrower hereunder
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made at the time of determination) and
the expiration or termination of all Letters of Credit (unless cash
collateralized in accordance with Section 2.07(a)).

 

Section 11.11                      The Joint Lead Arrangers, the Joint
Bookrunners, the Syndication Agent and the Co-Documentation Agents.  The Joint
Lead Arrangers, the Joint Bookrunners, the Syndication Agent and the
Co-Documentation Agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

 

Section 11.12                      Authorization to Enter into Intercreditor
Agreement.  The Administrative Agent is hereby authorized on behalf of the
Lenders (for the Lenders and any of their Affiliates that are Secured Hedging
Providers or holding other Secured Obligations) to enter into and perform the
Term Loan Refinancing Intercreditor Agreement.  Each Lender acknowledges and
agrees to the terms of the Term Loan Refinancing Intercreditor Agreement and
agrees that the terms thereof shall be binding on such Lender, together with its
successors and assigns, as if it were a party thereto.

 

ARTICLE XII
Miscellaneous

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone or by electronic
communication (and subject to paragraph (b) below), all notices and other
communications provided for herein and in the other Loan Documents shall be in
writing and shall be delivered by fax, courier, U.S. Mail or hand delivery to
the intended recipient at (i) with respect to Parent, the Borrower and the
Administrative Agent, the “Address for Notices” specified below its name on the
signature pages hereof or in the other Loan Documents, except that for notices
and other communications to the Administrative Agent other than payment of
money, the Borrower need only send such notices and communications to the
Administrative Agent care of the Houston address of the Administrative Agent and
(ii) with respect to any other Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire (or, in the case of
notices to any such Lender by a Loan Party, to any address (or facsimile number)
that such Lender has provided to Parent or the Borrower); or, as to any party,
at such other address as shall be designated by such party in a notice to each
other party.  Except as otherwise provided in this Agreement or in the other
Loan Documents, all such communications shall be deemed to have been duly given
when transmitted, if transmitted before 1:00 p.m. local time on a Business Day
(otherwise on the next succeeding Business Day) by overnight courier, telex or
facsimile and evidence or confirmation of receipt is obtained, or personally
delivered or, in the case of a mailed notice, three (3) Business Days after the
date deposited in the mails, postage prepaid, in each case given or addressed as
aforesaid.

 

103

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.  The Administrative
Agent or any Loan Party may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, any other Agent, any Issuing Bank or any Lender to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of the Administrative Agent, any other Agent, any Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by Parent or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 12.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any provision of any Security Instrument may be amended, modified or
waived except pursuant to an agreement or agreements in writing entered into by
Parent, the Borrower and the Majority Lenders or by Parent, the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that
(i) no amendment, modification or waiver that (A) forgives or reduces the
principal amount of any Obligations or Letter of Credit reimbursement obligation
outstanding under this Agreement shall be effective without the consent of each
Lender adversely affected thereby, (B) releases all or substantially all of the
Collateral (excluding Dispositions of Properties permitted hereunder) or the
Guarantors shall be effective without the consent of each Lender (other than any
Defaulting Lender) or (C) except as provided in Section 2.09, changes
Section 4.01(b) or (c) or Section 10.02(c) in a manner that would alter the
manner in which payments are shared or any other provision in this Agreement in
a manner that would alter the pro rata sharing of payments among Lenders,
changes Section 12.02, permits an Interest Period with a duration in excess of
six (6) months or modifies the definitions of “Majority Lenders”, “Majority
Revolving Lenders”, “Applicable Percentage”, “Applicable Revolving Percentage”,
“Applicable Term Loan Percentage” or any other definition or provision hereof
specifying the number or percentage of Lenders required to waive, amend, or
modify any rights hereunder or under or under any other Loan Document shall be
effective without consent of all Lenders; (ii) no amendment, modification or
waiver which extends any scheduled payment date, the Term Loan Maturity Date or
the Revolving Maturity Date, reduces the interest rate applicable to the Loans
or the fees payable to the Lenders or extends the time for payment of such
interest or fees shall be effective without the consent of each Lender adversely
affected thereby (in lieu of the consent of the Majority Lenders); (iii) no
amendment, modification or waiver which increases or extends the Commitment of
any Lender shall be effective without the consent of such Lender; (iv) no
amendment, modification or waiver which changes the terms of clause (b) of the
definition of “Secured Obligations”, the definition of “Secured Hedging
Provider”, the definition of “Secured Parties”, or any of the provisions of this
Section 12.02(b) without the consent of each Lender that is, or is an Affiliate
of, any such adversely affected Secured Hedging Provider and (v) no amendment,
modification or waiver which modifies the rights, duties or obligations of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder or
under any other Loan Document shall be effective without the consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.

 

104

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Schedule 1.02(b) may be amended to add an Issuing
Bank, remove an Issuing Bank or modify the LC Issuance Limit of any Issuing Bank
with the consent solely of Parent, the Borrower, the Administrative Agent and
such Issuing Bank (and the consent of the Majority Lenders shall not be
required).

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower agrees:

 

(i)                                     whether or not the Transactions hereby
contemplated are consummated, to pay all reasonable and documented expenses of
the Administrative Agent in the administration (both before and after the
execution hereof and including advice of counsel as to the rights and duties of
the Administrative Agent and the Lenders with respect thereto) of, and in
connection with the negotiation, syndication, investigation, preparation,
execution and delivery of, recording or filing of, preservation of rights under,
enforcement of, and refinancing, renegotiation or restructuring of, the Loan
Documents and any amendment, waiver or consent, whether or not effective,
relating thereto (including, without limitation, travel, photocopy, mailing,
courier, telephone and other similar expenses of the Administrative Agent,
ongoing Collateral monitoring and protection, Collateral releases and workout
matters, the cost of environmental audits, surveys and appraisals, the
reasonable and documented fees and disbursements of counsel and other outside
consultants for the Administrative Agent and, in the case of enforcement, the
reasonable fees and disbursements of counsel for the Administrative Agent and
any of the Lenders (including the Swingline Lender)); and to promptly reimburse
the Administrative Agent for all amounts expended, advanced or incurred by the
Administrative Agent to satisfy any obligation of the Borrower under this
Agreement or any Security Instrument, including without limitation, all costs
and expenses of foreclosure;

 

(ii)                                  TO INDEMNIFY THE ADMINISTRATIVE AGENT,
EACH ISSUING BANK AND EACH LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) AGAINST AND HOLD EACH OF THEM
HARMLESS FROM ANY AND ALL LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE
COSTS AND EXPENSES WHICH MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED
PARTY (WHETHER OR NOT SUCH INDEMNIFIED PARTY IS DESIGNATED A PARTY THERETO AND
WHETHER BROUGHT BY A THIRD PARTY OR A LOAN PARTY OR A RELATED PARTY THEREOF) AS
A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (A) ANY ACTUAL OR PROPOSED
USE BY PARENT, THE BORROWER OF THE PROCEEDS OF ANY OF THE LOANS OR LETTERS OF
CREDIT, (B) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS,
(C) THE OPERATIONS OF THE BUSINESS OF PARENT, THE BORROWER AND ITS SUBSIDIARIES,
(D) THE FAILURE OF PARENT, THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE
TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (E) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OF PARENT, THE BORROWER OR ANY OTHER LOAN PARTY SET FORTH IN ANY OF THE
LOAN DOCUMENTS, (F) THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF ANY
LETTER OF CREDIT, (G) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT,
(H) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE MANUALLY
EXECUTED DRAFT(S) AND CERTIFICATION(S), (I) ANY ASSERTION THAT THE LENDERS WERE
NOT ENTITLED TO RECEIVE THE PROCEEDS OF COLLATERAL RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS AND OTHER LOAN DOCUMENTS OR (J) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL AND ALL OTHER EXPENSES INCURRED IN CONNECTION WITH
INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY ACTION, SUIT, PROCEEDING
(INCLUDING ANY INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM RELATING TO ANY
OF THE FOREGOING, AND INCLUDING ANY SUCH LOSSES, CLAIMS, LIABILITIES, DAMAGES
AND REASONABLE COSTS AND EXPENSES ARISING BY REASON OF THE ORDINARY NEGLIGENCE
OF ANY INDEMNIFIED PARTY; PROVIDED THAT THE FOREGOING INDEMNITY SHALL NOT, AS TO
ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
LIABILITIES, DAMAGES AND REASONABLE COSTS AND EXPENSES (X) ARISE SOLELY BY
REASON OF CLAIMS BETWEEN THE LENDERS NOT INVOLVING (1) A NEGLIGENT OR WRONGFUL
ACT OR OMISSION OR A BREACH OF THE LOAN DOCUMENTS BY PARENT, THE BORROWER OR ANY
OF THEIR RELATED PARTIES OR (2) A CLAIM AGAINST THE ADMINISTRATIVE AGENT,
SWINGLINE LENDER OR ANY ISSUING BANK IN SUCH CAPACITY OR (Y) BY REASON OF THE
GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH ON THE PART OF SUCH
INDEMNIFIED PARTY OR THE MATERIAL BREACH OF SUCH INDEMNIFIED PARTY’S OBLIGATIONS
UNDER THE LOAN DOCUMENTS, IN EACH CASE, AS DETERMINED IN A FINAL NONAPPEALABLE
DECISION OF A COURT OF COMPETENT JURISDICTION; AND

 

105

--------------------------------------------------------------------------------


 

(iii)                               TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
LIABILITIES, DAMAGES AND REASONABLE COSTS AND EXPENSES TO WHICH ANY SUCH PERSON
MAY BECOME SUBJECT (A) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO PARENT, THE
BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF THEIR
PROPERTIES, (B) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY PARENT, THE
BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO PARENT, THE
BORROWER OR ANY SUBSIDIARY, (C) DUE TO PAST OWNERSHIP BY PARENT, THE BORROWER OR
ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (D) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY PARENT, THE BORROWER OR ANY SUBSIDIARY, OR (E) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS; PROVIDED,
HOWEVER, NO INDEMNITY SHALL BE AFFORDED UNDER THIS SECTION 12.03(A)(III) IN
RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF
ANY INDEMNIFIED PARTY AFTER THE DATE ON WHICH PARENT, THE BORROWER OR ANY
SUBSIDIARY IS DIVESTED OF OWNERSHIP OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR
DEED IN LIEU OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE) OR, TO THE
EXTENT SUCH LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE COSTS AND
EXPENSES ARISE BY REASON OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH ON THE PART OF SUCH INDEMNIFIED PARTY OR THE MATERIAL BREACH OF SUCH
INDEMNIFIED PARTY’S OBLIGATIONS UNDER THE LOAN DOCUMENTS, IN EACH CASE, AS
DETERMINED IN A FINAL NONAPPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION.

 

(b)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to any Agent, the Joint Lead Arrangers, any
Issuing Bank or the Swingline Lender under Section 12.03(a), but without
affecting such payment obligations of the Borrower, each Lender severally agrees
to pay to such Agent or the Joint Lead Arrangers and each Lender severally
agrees to pay such Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s pro rata portion or such Lender’s Applicable Percentage, as the
case may be, (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Joint Lead Arrangers, such Issuing Bank or the Swingline Lender in its capacity
as such.

 

106

--------------------------------------------------------------------------------


 

(c)                                  No Indemnified Party may settle any claim
to be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided, that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this
Section 12.03.

 

(d)                                 In the case of any indemnification
hereunder, the Administrative Agent or Lender, as appropriate shall give notice
to the Borrower of any such claim or demand being made against the Indemnified
Party and the Borrower shall have the non-exclusive right to join in the defense
against any such claim or demand provided that if the Borrower provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrower and such Indemnified Party.

 

(e)                                  SUBJECT TO THE LIMITATIONS DESCRIBED
HEREIN, THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  To the extent that an Indemnified
Party is found by a final nonappealable judgment of a court of competent
jurisdiction to have committed an act of gross negligence, willful misconduct or
bad faith or to have materially breached such Indemnified Party’s obligations
under the Loan Documents, the contractual obligation of indemnification set
forth in this Section 12.03 shall continue but shall only extend to the portion
of the claim that is deemed to have occurred by reason of events other than the
gross negligence, willful misconduct or bad faith of the Indemnified Party or
the material breach of such Indemnified Party’s obligations under the Loan
Documents.  This Section 12.03 shall not apply to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(f)                                   The Borrower’s obligations under this
Section 12.03 shall survive any termination of this Agreement and the payment of
the Notes and shall continue thereafter in full force and effect.

 

(g)                                  The Borrower shall pay any amounts due
under this Section 12.03 within thirty (30) days of the receipt by the Borrower
of notice of the amount due.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)                                 Neither Parent nor the Borrower may assign
its rights or obligations hereunder or under the Notes or any Letters of Credit
without the prior consent of all of the Lenders and the Administrative Agent
(other than an assignment by the Borrower of any of its obligations hereunder in
respect of Loans made to it as consideration for Property Disposed of pursuant
to Section 9.11(c), so long as such obligations are repaid immediately after
giving effect to such assignment).

 

(c)                                  Any Lender may assign to one or more
assignees, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments or Loans) pursuant to an
Assignment and Assumption substantially in the form of Exhibit E upon the
written consent (which consent shall not be unreasonably withheld or delayed) of
(A) the Administrative Agent and the Issuing Bank, provided that no such consent
shall be required for an assignment to an assignee that is an Affiliate of such
Lender or a Lender immediately prior to giving effect to such assignment and
(B) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no such consent shall be required for an
assignment to an assignee that is an Affiliate of such Lender or a Lender
immediately prior to giving effect to such assignment, or if an Event of Default
has occurred and is continuing, any other assignee; provided, however, that
(i) any such assignment shall be in the amount of at least $5,000,000 (or the
remaining portion of the assigning Lender’s rights and obligations under this
Agreement or the remaining portion of such Lender’s Revolving Commitment or Term
Loans, as applicable) or such lesser amount to which the Borrower and the
Administrative Agent has consented; (ii) the assignee or assignor shall pay to
the Administrative Agent a processing and recordation fee of $3,500 for each
assignment that is not to an Affiliate of such assignor; (iii) any assignee
shall not be a Disqualified Institution; (iv) any assignee shall not be a
natural Person; and (v) no such assignment shall be to Parent, the Borrower or
either of their respective Subsidiaries or Affiliates. 

 

107

--------------------------------------------------------------------------------


 

Any such assignment will become effective upon the execution and delivery to the
Administrative Agent of the applicable Assignment and Assumption and the
consents required above.  Promptly after receipt of an executed Assignment and
Assumption, the Administrative Agent shall send to the Borrower a copy of such
executed Assignment and Assumption.  Upon receipt of such executed Assignment
and Assumption, if requested by the applicable assignor and/or assignee, the
Borrower, will, at its own expense, execute and deliver new Notes to each
assignor and/or assignee, as appropriate, in accordance with their respective
interests as they appear after giving effect to such Assignment and Assumption. 
Upon the effectiveness of any assignment pursuant to this Section 12.04(c), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
this Agreement and the Security Instruments.  The assignor shall be relieved of
its obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 5.01, 5.02, 5.03 and this Section 12.04 shall not be affected). 
The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Class and principal amount (and stated
interest) of the Loans and LC Exposure owing to each Lender pursuant to the
terms hereof from time to time (the “Register”).  Upon its receipt of an
Assignment and Assumption in compliance with the requirements of this
Section together with any other documents or certificates required to be
delivered hereunder or reasonably requested by the Administrative Agent, and
including any fees payable with respect to such assignment, the Administrative
Agent shall accept such Assignment and Assumption and record it in the
Register.  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register.

 

(d)                                 Each Lender may transfer, grant or assign
participations in all or any part of such Lender’s interests hereunder pursuant
to this Section 12.04(d) to any Person that satisfies the requirements of
Section 12.04(c)(iii), provided that:  (A) such Lender shall remain a “Lender”
for all purposes of this Agreement and the transferee of such participation
shall not constitute a “Lender” hereunder; (B) such Lender’s obligations under
this Agreement shall remain unchanged, (C) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(D) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(E) no participant under any such participation shall have rights to approve any
amendment to or waiver of any of the Loan Documents; provided that such
participation agreement may provide that such Lender will not, without the
consent of such participant, agree to any amendment, modification or waiver
described in clauses (i), (ii) or (iii) of the proviso to Section 12.02(b) that
affects such participant, and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

 

108

--------------------------------------------------------------------------------


 

In addition, each agreement creating any participation must include an agreement
by the participant to be bound by the provisions of Section 12.11.  Subject to
Section 12.04(e), each participant shall be entitled to receive additional
amounts under Sections 5.01, 5.02 and 5.03 on the same basis as if it were a
Lender that had acquired its interest by assignment pursuant to
Section 12.04(c) and be indemnified under Section 12.03 as if it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person except to the extent that such disclosure is necessary to
establish that such Loans or other obligations under the Loan Documents are in
registered form for United States federal income tax purposes.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  No participant under any participation
agreement shall be entitled to receive any greater payment under Section 5.01 or
Section 5.03 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent or such entitlement to receive a greater payment results from a Change
in Law that occurs after the participant acquired the applicable participation. 
A participant shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Section 5.03
(it being understood that the documentation required under Section 5.03(g) shall
be delivered to a participating Lender) and be subject to Section 5.04 as though
it were a Lender.

 

(f)                                   The Lenders may furnish any information
concerning the Borrower in the possession of the Lenders from time to time to
assignees and participants (including prospective assignees and participants);
provided that, such Persons agree to be bound by the provisions of
Section 12.11.

 

(g)                                  Notwithstanding anything in this
Section 12.04 to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(h)                                 Notwithstanding any other provisions of this
Section 12.04, no transfer or assignment of the interests or obligations of any
Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

(i)                                     Disqualified Institutions.

 

(i)                                     No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
in writing in its sole and absolute discretion, in which case such Person will
not be considered a Disqualified Institution for the purpose of such assignment
or participation).

 

109

--------------------------------------------------------------------------------


 

For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
Section 12.04(i)(i) shall not be void, but the other provisions of this
Section 12.04(i) shall apply.

 

(ii)                                  If any assignment or participation is made
to any Disqualified Institution without the Borrower’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution hereunder, and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 12.04), all of its interest, rights and obligations
under this Agreement to one or more assignees otherwise meeting the criteria set
forth in Section 12.04(c) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, any Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(except to the extent described in Section 2.07(a)) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 3.02
(including the agreements with respect to the definition of “Applicable
Margin”), 5.01, 5.02 and 5.03, ARTICLE XI and Section 12.03 shall survive and
remain in full force and effect regardless of the consummation of the
Transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

110

--------------------------------------------------------------------------------


 

(b)                                 To the extent that any payments on the
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and Parent and the Borrower shall
take such action as may be reasonably requested by the Administrative Agent and
the Lenders to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  The Borrower agrees that,
in addition to (and without limitation of) any right of set-off, bankers’ lien
or counterclaim a Lender may otherwise have, each Lender shall have the right
and be entitled (after consultation with the Administrative Agent), at its
option, to offset balances held by it or by any of its Affiliates for account of
the Borrower at any of its offices, in US Dollars or in any other currency,
against any principal of or interest on any of such Lender’s Loans, or any other
amount payable to such Lender hereunder, which is not paid when due (including
applicable grace periods) (regardless of whether such balances are then due to
the Borrower), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof. 

 

111

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Agreement, the
Lenders hereby agree that they shall not set off any funds in any lock boxes
whatsoever in connection with this Agreement, except for such lock boxes which
may be established in connection with this Agreement.

 

Section 12.09                      Governing Law; Jurisdiction; Consent to
Service of Process.

 

(A)                               THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO
THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CHARGE INTEREST
AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.  CH.
346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN
ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR
THE NOTES.

 

(B)                               ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN HARRIS COUNTY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION
TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE ANY PARTY HERETO FROM
OBTAINING JURISDICTION ANY OTHER PARTY HERETO IN ANY COURT OTHERWISE HAVING
JURISDICTION.

 

(C)                               EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS LOCATED ON THE SIGNATURE PAGE
HERETO OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING.

 

(D)                               NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION.

 

(E)                                EACH PARTY HERETO HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(III) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

 

112

--------------------------------------------------------------------------------


 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  For the purposes of this
Section 12.11, “Confidential Information” means information about Parent, the
Borrower or any of its Subsidiaries furnished by Parent, the Borrower or its
Affiliates (collectively, the “Disclosing Parties”) to the Administrative Agent
or any of the Lenders, including, but not limited to, any actual or pending
agreement, business plans, budgets, projections, ecological data and accounting
records, financial statements, or other financial data of any kind, any title
documents, reports or other information relating to matters of title, any
projects or plans, whether actual or prospective, and any other documents or
items embodying any such Confidential Information; provided that such term does
not include information that (a) was publicly known or otherwise known prior to
the time of such disclosure, (b) subsequently becomes publicly known through no
act or omission by the Administrative Agent or the Lenders or any Person acting
on behalf thereof, (c) otherwise becomes known to the Administrative Agent or
Lenders other than through disclosure by the Disclosing Parties or a party known
to be subject to a confidentiality agreement or (d) constitutes financial
statements delivered to the Administrative Agent and the Lenders under
Section 8.01(a) that are otherwise publicly available.  The Administrative Agent
and the Lenders will maintain the confidentiality of such Confidential
Information delivered to such Person, provided that each such Person (a
“Restricted Person”) may deliver or disclose Confidential Information to
(i) such Restricted Person’s directors, officers, employees, accountants,
attorneys, other professional advisors, trustees and Affiliates, who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 12.11, (ii) any other party to any Loan Document,
(iii) any pledgee referred to in Section 12.04, any potential assignee or any
assignee to which such Restricted Person sells or offers to sell its Note or any
part thereof or any participation or potential participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by confidentiality provisions at least as restrictive as
the provisions of this Section 12.11), (iv) any Governmental Authority having
jurisdiction or any self-regulatory body claiming to have authority over such
Restricted Person, (v) on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to this Agreement and the Loans hereunder, or (vi) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any Governmental Requirement
applicable to such Restricted Person or to the extent required by applicable
laws or regulations, (B) in response to any subpoena or other legal process;
provided that, with respect to clause (vi) of this Section 12.11, such
Restricted Person (I) promptly notifies such Disclosing Party prior to any such
disclosure to the extent practicable and permitted by law, (II) reasonably
cooperates with such Disclosing Party in any attempts such Disclosing Party
makes to obtain a protective order or other appropriate assurance that
confidential treatment will be afforded to the Confidential Information, and
(III) if no such protective order is obtained and disclosure is required,
furnish only that portion of the Confidential Information that, in the opinion
of such Restricted Person’s counsel, such Restricted Person is legally compelled
to disclose, or (C) if an Event of Default has occurred and is continuing, to
the extent such Restricted Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of its rights and remedies under the Notes and this Agreement.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the Transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Loans, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower).

 

113

--------------------------------------------------------------------------------


 

All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law.  If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.  To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect.  Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.  The Loans are not primarily for personal,
family or household use.

 

Section 12.13                      Exculpation Provisions.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS”.

 

114

--------------------------------------------------------------------------------


 

Section 12.14                      Collateral Matters; Hedging Agreements;
Treasury Management Agreements.  Except as provided in Section 12.02(b)(iv), no
Lender or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any
Hedging Agreement or Treasury Management Agreement.  The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Secured Obligations shall also extend to and be available to
Secured Hedging Providers, the Secured Treasury Management Counterparties and
the Secured LC Providers on a pro rata basis (subject to the priorities set out
in Section 10.02(c)) in respect of any obligations of Parent or any Restricted
Subsidiary which arises under any Hedging Agreement, Treasury Management
Agreement or letter of credit facility permitted under Section 9.01(t).  Each
Lender, on behalf of itself and its Affiliates who are Secured Hedging
Providers, and each Secured Hedging Provider, by accepting the benefits of the
Collateral, hereby agrees that the Loan Parties may grant security interests,
covering all rights of the Loan Parties in Hedging Agreements with any Lender or
Secured Hedging Provider, to the Administrative Agent under the Security
Instruments to secure the Secured Obligations, notwithstanding any restriction
on such security interests under any Hedging Agreement.

 

Section 12.15                      No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and the Issuing Banks to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of Parent, the Borrower, and no other
Person (including, without limitation, any Subsidiary of the Borrower, any
obligor, contractor, subcontractor, supplier or materialman) shall have any
rights, claims, remedies or privileges hereunder or under any other Loan
Document against the Administrative Agent, any other Agent, any Issuing Bank or
any Lender for any reason whatsoever.  There are no third party beneficiaries.

 

Section 12.16                      USA PATRIOT Act Notice.  Each Lender hereby
notifies Parent and the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “USA PATRIOT Act”), it is required to obtain, verify and record information
that identifies Parent and its Subsidiaries, which information includes the name
and address of Parent and such Subsidiaries and other information that will
allow such Lender to identify Parent and such Subsidiaries in accordance with
the USA PATRIOT Act.  Parent and the Borrower agrees to promptly provide such
information upon request.

 

Section 12.17                      No Fiduciary Duty.  Each Lender and its
respective Affiliates (collectively, solely for purposes of this Section 12.17,
the “Lenders”) may have economic interests that conflict with those of the Loan
Parties.  Each Loan Party agrees that nothing in any Loan Document, any Hedging
Agreement with any Secured Hedging Provider or any Treasury Management Agreement
will be deemed to create an advisory, fiduciary or agency relationship between
the Lenders and the Loan Parties, their partners or their Affiliates.  Each Loan
Party acknowledges and agrees that (a) the transactions with the Lenders
contemplated by the Loan Documents, the Hedging Agreements with Secured Hedging
Providers and the Treasury Management Agreements are arm’s-length commercial
transactions between the Lenders, on the one hand, and the applicable Loan
Parties, on the other, (b) in connection therewith and with the process leading
to such transactions each Lender is acting solely as a principal and not the
agent or fiduciary of any Loan Party, or of any Loan Party’s management,
partners, creditors or other Affiliates, (c) no Lender has assumed a fiduciary
responsibility in favor of any Loan Party with respect to the transactions with
Lenders contemplated by the Loan Documents, any Hedging Agreement or any
Treasury Management Agreements or the process leading thereto (irrespective of
whether any Lender or any of its Affiliates has advised or is currently advising
any Loan Party on other matters) and (d) such Person has consulted its own legal
and financial advisors to the extent it deemed appropriate.

 

115

--------------------------------------------------------------------------------


 

Each Loan Party further acknowledges and agrees that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that any
Lender owes a fiduciary duty to such Person in connection with the Loan
Documents, any Hedging Agreement or any Treasury Management Agreement or the
process leading thereto.

 

Section 12.18                      Conversion of Currencies.

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of the Borrower in respect
of any sum due to any party hereto or any holder of the obligations owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due hereunder (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.

 

Section 12.19                      Amendment and Restatement.  It is the
intention of the parties hereto that this Agreement amends, restates, supersedes
and replaces the Existing Credit Agreement in its entirety; provided, that, such
amendment and restatement shall operate to renew, amend, modify, and extend all
of the rights, duties, liabilities and obligations of the Borrower under the
Existing Credit Agreement and under the Existing Loan Documents, which rights,
duties, liabilities and obligations are hereby renewed, amended, modified and
extended, and shall not act as a novation thereof.  The parties hereto ratify
and confirm each of the Existing Loan Documents entered into prior to the
Effective Date (but excluding the Existing Credit Agreement) and agree that such
Existing Loan Documents continue to be legal, valid, binding and enforceable in
accordance with their terms (except to the extent amended, restated and/or
superseded in connection with the transactions contemplated hereby), however,
for all matters arising prior to the Effective Date (including the accrual and
payment of interest and fees, and matters relating to indemnification and
compliance with financial covenants), the terms of the Existing Credit Agreement
(as unmodified by this Agreement) shall control and are hereby ratified and
confirmed.  Parent and the Borrower each represent and warrant that, as of the
Effective Date, there are no claims or offsets against, or defenses or
counterclaims to, its obligations (or the obligations of any Guarantor) under
the Existing Credit Agreement or any of the other Existing Loan Documents.

 

[Signature Pages Follow]

 

116

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

EXTERRAN ENERGY SOLUTIONS, L.P., a

 

Delaware limited partnership

 

 

 

 

 

By:

/s/ Jon C. Biro

 

Name:

Jon C. Biro

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Address for Notices:

 

 

 

4444 Brittmoore Road

 

Houston, Texas 77041

 

 

 

 

 

Facsimile No: (281) 836-7953

 

Telephone No.: (281) 836-7000

 

e-mail: kelly.battle@exterran.com

 

Attention: Deputy General Counsel

 

 

 

 

 

Copy to:

 

 

 

Michael Bent

 

Vice Present, Finance and Treasury

 

Facsimile No: (281) 836-7953

 

e-mail: michael.bent@exterran.com

 

 

 

 

 

Copy to:

 

 

 

Herschel Hamner

 

Sidley Austin LLP

 

1000 Louisiana Street

 

Suite 6000

 

Houston, Texas 77002

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

PARENT:

EXTERRAN CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Jon C. Biro

 

Name:

Jon C. Biro

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Address for Notices:

 

 

 

4444 Brittmoore Road

 

Houston, Texas 77041

 

 

 

 

 

Facsimile No: (281) 836-7953

 

Telephone No.: (281) 836-7000

 

e-mail: kelly.battle@exterran.com

 

Attention: Deputy General Counsel

 

 

 

 

 

Copy to:

 

 

 

Michael Bent

 

Vice Present, Finance and Treasury

 

Facsimile No: (281) 836-7953

 

e-mail: michael.bent@exterran.com

 

 

 

 

 

Copy to:

 

 

 

Herschel Hamner

 

Sidley Austin LLP

 

1000 Louisiana Street

 

Suite 6000

 

Houston, Texas 77002

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, ISSUING BANK, SWINGLINE LENDER AND LENDER:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, Individually and as

Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ C. David Allman

 

 

Name:

C. David Allman

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

Lending Office for ABR Loans and

 

 

LIBOR Loans:

 

 

 

 

 

WLS Agency Services

 

 

1525 W Wt Harris Blvd.

 

 

23rd Floor NC 0680

 

 

Charlotte, North Carolina 28262

 

 

Facsimile No.: (704) 715-0017

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

1000 Louisiana, 9th Floor

 

 

Houston, Texas 77002

 

 

Attention: C. David Allman

 

 

Facsimile No.: (713) 739-1087

 

 

 

 

 

 

 

 

Copy to:

 

 

 

 

 

Erec R. Winandy

 

 

Vinson & Elkins L.L.P.

 

 

2001 Ross Avenue

 

 

Suite 3700

 

 

Dallas, Texas 75201

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

LENDERS:

CRÉDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender and Issuing Bank

 

 

 

 

 

By:

/s/ David Gurghigian

 

Name:

David Gurghigian

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Michael D. Willis

 

Name:

Michael D. Willis

 

Title:

Managing Director

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and Issuing Bank

 

 

 

 

 

By:

/s/ Julie Castano

 

Name:

Julie Castano

 

Title:

SVP

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/ Evans Swann, Jr.

 

Name:

Evans Swann, Jr.

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/ Ivan Davey

 

Name:

Ivan Davey

 

Title:

Vice President

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NA, as a Lender

 

 

 

 

 

By:

/s/ Michael Bustios

 

Name:

Michael Bustios

 

Title:

Vice President 20556

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ David O’Driscoll

 

Name:

David O’Driscoll

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Puiki Lok

 

Name:

Puiki Lok

 

Title:

Vice President

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

TRUSTMARK NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Jeff Deutsch

 

Name:

Jeff Deutsch

 

Title:

Senior Vice President

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ DeVon J. Lang

 

Name:

DeVon J. Lang

 

Title:

Senior Vice President

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

 

CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Robert Coon

 

Name:

Robert Coon

 

Title:

Managing Director

 

 

CAT Power Finance Americas

 

SIGNATURE PAGE

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

ANNEX I
COMMITMENTS

 

Name of Lender

 

Revolving Commitment

 

Term Loan Commitment

 

Wells Fargo Bank, National Association

 

$

90,000,000.00

 

$

25,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

$

90,000,000.00

 

$

25,000,000.00

 

Bank of America, N.A.

 

$

79,000,000.00

 

$

21,000,000.00

 

Citibank, N.A.

 

$

79,000,000.00

 

$

21,000,000.00

 

Royal Bank of Canada

 

$

79,000,000.00

 

$

21,000,000.00

 

The Bank of Nova Scotia

 

$

58,750,000.00

 

$

16,250,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

58,750,000.00

 

$

16,250,000.00

 

Goldman Sachs Bank USA

 

$

40,000,000.00

 

$

20,000,000.00

 

HSBC Bank USA, NA

 

$

39,000,000.00

 

$

11,000,000.00

 

Santander Bank, N.A.

 

$

39,000,000.00

 

$

11,000,000.00

 

Trustmark National Bank

 

$

15,750,000.00

 

$

4,250,000.00

 

Branch Banking and Trust Company

 

$

11,750,000.00

 

$

3,250,000.00

 

Caterpillar Financial Services Corporation

 

N/A

 

$

50,000,000.00

 

TOTAL

 

$

680,000,000.00

 

$

245,000,000

 

 

ANNEX I

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1
FORM OF REVOLVING NOTE

 

$                   

 

             , 201[·]

 

FOR VALUE RECEIVED, EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to
                               (the “Lender”) or registered assigns, at the
office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent
(the “Administrative Agent”), at [           ], the principal sum of
                              US Dollars ($            ) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Revolving Loans made
by the Lender to the Borrower under the Credit Agreement, as hereinafter
defined), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Revolving Loan, at such office, in like money and funds, for the period
commencing on the date of such Revolving Loan until such Revolving Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books.

 

This Revolving Note is one of the Revolving Notes referred to in the Amended and
Restated Credit Agreement dated as of October [  ], 2015, among Exterran
Corporation, as Parent, the Borrower, the Administrative Agent and the other
Agents and Lenders from time to time party thereto (including the Lender) (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and evidences the
Revolving Loans made by the Lender thereunder.  Capitalized terms used in this
Revolving Note and not defined herein have the respective meanings assigned to
them in the Credit Agreement.

 

This Revolving Note is issued pursuant to the Credit Agreement and is entitled
to the benefits provided for in the Credit Agreement and the Security
Instruments.  The Credit Agreement provides for the acceleration of the maturity
of this Revolving Note upon the occurrence of certain events and for prepayments
of Revolving Loans upon the terms and conditions specified therein and other
provisions relevant to this Revolving Note.

 

[Signature Page Follows]

 

Exhibit A-1 - 1

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT A-2
FORM OF TERM LOAN NOTE

 

$                   

 

             , 201[·]

 

FOR VALUE RECEIVED, EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to
                               (the “Lender”) or registered assigns, at the
office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent
(the “Administrative Agent”), at [           ], the principal sum of
                              US Dollars ($            ) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Term Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Term
Loan, at such office, in like money and funds, for the period commencing on the
date of such Term Loan until such Term Loan shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Term
Loan made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books.

 

This Term Loan Note is one of the Term Loan Notes referred to in the Amended and
Restated Credit Agreement dated as of October [  ], 2015, among Exterran
Corporation, as Parent, the Borrower, the Administrative Agent and the other
Agents and Lenders from time to time party thereto (including the Lender) (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and evidences the
Term Loans made by the Lender thereunder.  Capitalized terms used in this Term
Loan Note and not defined herein have the respective meanings assigned to them
in the Credit Agreement.

 

This Term Loan Note is issued pursuant to the Credit Agreement and is entitled
to the benefits provided for in the Credit Agreement and the Security
Instruments.  The Credit Agreement provides for the acceleration of the maturity
of this Term Loan Note upon the occurrence of certain events and for prepayments
of Term Loans upon the terms and conditions specified therein and other
provisions relevant to this Term Loan Note.

 

[Signature Page Follows]

 

Exhibit A-2 - 1

--------------------------------------------------------------------------------


 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2 - 2

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF BORROWING REQUEST

 

[          ], 201[    ]

 

EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to the Amended and Restated Credit Agreement dated as of
October [  ], 2015, among Exterran Corporation, as Parent, the Borrower, the
Administrative Agent and the other Agents and Lenders from time to time party
thereto (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
hereby makes the requests indicated below (unless otherwise defined herein, each
capitalized term used herein is defined in the Credit Agreement):

 

1.                                      [Revolving] [Term Loan] Borrowing:

 

(a)                                 [The currency of such Revolving Borrowing
shall be [US Dollars] [Euros] and the aggregate amount of such Revolving
Borrowing is [$] [€]          ;[and](1)

 

[The aggregate amount of such Term Loan Borrowing is [$]                  ;](2)

 

 

(b)                                 The requested funding date for such
[Revolving/Term Loan] Borrowing is             ,      ;(3)

 

For a [Revolving/Term Loan] Borrowing in US Dollars:

 

[(c)                              $                      of such [Revolving/Term
Loan] Borrowing is to be an ABR Borrowing;

 

(d)                                 $                      of such
[Revolving/Term Loan] Borrowing is to be a LIBOR Borrowing;

 

(i)                                     The length of the initial Interest
Period for such LIBOR Borrowing is:                          ;

 

(e)                                  $                      of such Revolving
Borrowing is to be a EURIBOR Borrowing; and

 

(i)                                     The length of the initial Interest
Period for such EURIBOR Borrowing is:                                  .]

 

[For a Revolving Borrowing in Euros:

 

 

--------------------------------------------------------------------------------

(1)  Only applicable to Revolving Borrowings.

 

(2)  Only applicable to Term Loan Borrowings made on the Initial Availability
Date.

 

(3)  Must be a Business Day.

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

(e)                                  €                      of such Revolving
Borrowing is to be a EURIBOR Borrowing;

 

(i)                                     The length of the initial Interest
Period for such EURIBOR Borrowing is:
                                         .](4)

 

(f)                                   The location and number of the account to
which funds are to be disbursed is:

 

                                                                                                                .

 

2.                                      The undersigned hereby represents and
warrants, in his/her official capacity and not in his/her individual capacity,
on behalf of the Borrower that, the [Revolving/Term Loan] Borrowing requested
herein shall not cause the Total Revolving Credit Exposure to exceed the
Aggregate Revolving Commitments or the total outstanding Term Loans to exceed
the total Term Loan Commitments.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(4)  Only applicable to Revolving Borrowings.

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the                       of the
Borrower and that he/she is authorized to execute this Borrowing Request on
behalf of the Borrower.  The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
proceeds of the requested Borrowing under the terms and conditions of the Credit
Agreement.

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

 

[          ], 201[    ]

 

EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to Section 2.04 of the Amended and Restated Credit
Agreement dated as of October [  ], 2015, among Exterran Corporation, as Parent,
the Borrower, the Administrative Agent and the other Agents and Lenders from
time to time party thereto (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement), hereby gives you notice that it
elects to [continue the Borrowing listed below, or a portion thereof as
described below] [convert the Borrowing listed below, or a portion thereof as
described below, to a different Type], and in that connection sets forth below
the terms on which such [conversion] [continuation] is to be made.

 

(a)

The amount of the Borrowing to which

 

 

this Interest Election Request applies(1):

 

 

 

 

(b)

The effective date of the election

 

 

(which is a Business Day):

 

 

 

 

(c)

Type of Borrowing following

 

 

[conversion] [continuation]:

[ABR] [LIBOR] [EURIBOR]

 

 

 

(d)

Interest Period and the last day thereof(2):

 

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(1)         If different options are being elected with respect to different
portions of such Borrowing, specify the portions thereof to be allocated to each
resulting Borrowing and specify the information requested in clauses (c) and
(d) for each resulting Borrowing.

 

(2)         For LIBOR Borrowing and EURIBOR Borrowing only.  Shall be subject to
the definition of “Interest Period” in the Credit Agreement.

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the                       of the
Borrower and that he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to make the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C - 2

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE(1)

 

[          ], 201[    ]

 

The undersigned hereby certifies that he/she is the                  of
                  and he/she is authorized to execute this Compliance
Certificate on behalf of Exterran Energy Solutions, L.P., a Delaware limited
partnership (the “Borrower”).

 

With reference to the Amended and Restated Credit Agreement dated as of
October [  ], 2015, among Exterran Corporation, as Parent, the Borrower, the
Administrative Agent and the other Agents and Lenders from time to time party
thereto (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the undersigned represents and warrants, in his/her official capacity and not in
his/her individual capacity, on behalf of the Borrower as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):

 

(a)                                 As of the date hereof, no Default has
occurred and is continuing under the Credit Agreement [except as described
below] (2).

 

[                                                         ]

 

(b)                                 Attached hereto are the computations in
reasonable detail necessary to determine whether Parent is in compliance with
Sections 9.10(a), 9.10(b) and 9.10(c) of the Credit Agreement as of the end of
the most recently ended [Fiscal Quarter][Fiscal Year] ending [          ].(3)

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(1)    Compliance Certificate to be accompanied by (i) a report, to be dated as
of the date of the Compliance Certificate, setting forth a true and complete
list of all Hedging Agreements pursuant to Section 8.01(b) of the Credit
Agreement and (ii) if applicable, a report, to be dated as of the date of the
Compliance Certificate, setting forth a true and complete list of all letters of
credit permitted under Section 9.01(t), including the name of the Secured LC
Provider providing each such letter of credit facility and the face amount
thereof.

 

(2)    If any Default has occurred and is continuing as of the date hereof,
describe the same in reasonable detail in the space provided below part (a).

 

(3)    Pursuant to Section 8.06, if the book value of Non-Mortgaged Real
Property exceeds $15M as of the last day of any Fiscal Quarter, the Borrower
shall deliver, within 30 days after delivery of the Financial Statements,
Mortgages with respect to such real property as is necessary to ensure that the
aggregate book value of all Non-Mortgaged Real Property does not exceed $15M. 
Further, if in the aggregate, the value of Specified US Assets of the
Wholly-Owned Domestic Subsidiaries that are not Guarantors exceeds $75M as of
the last day of any Fiscal Quarter, then the Borrower shall designate as many of
such Wholly-Owned Domestic Subsidiaries as is necessary to ensure that the value
of the Specified US Assets of the Wholly-Owned Domestic Subsidiaries that are
not Guarantors as of the last day of such Fiscal Quarter does not exceed $75M
and shall deliver a supplement to the Guaranty and Collateral Agreement and
customary documentation not later than 30 days after delivery of the financial
statements for such Fiscal Quarter.

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate as of the date first set forth above.

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D - 2

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate of [identify Lender](1)]

 

 

 

3.

Borrower:

Exterran Energy Solutions, L.P., a Delaware limited partnership

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of October [ ], 2015, among
Exterran Corporation, as Parent, the Borrower,

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit E - 1

--------------------------------------------------------------------------------


 

 

 

the Administrative Agent and the other Agents and Lenders from time to time
party thereto (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time)

 

6.                                      Assigned Interest:

 

Commitment/Loans
Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                    , 201   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(2)         Fill in the appropriate terminology for the types of Commitments
and/or Loans under the Credit Agreement that are being assigned under this
Assignment and Assumption (e.g. “Revolving Commitment,” etc.)

 

(3)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

[Consented to by:](4)

 

WELLS FARGO, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[NAME OF ISSUING BANK], as Issuing Bank

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to by:](5)

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P., as Borrower

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(4)         To be added only if the consent of the Administrative Agent and the
Issuing Bank is required by the terms of the Credit Agreement.

 

(5)         To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.

 

Exhibit E - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of Parent,
the Borrower, any of Parent’s Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, Parent or any of Parent’s Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

ANNEX 1 to

Exhibit E

--------------------------------------------------------------------------------


 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of Texas.

 

ANNEX 1 to

Exhibit E

--------------------------------------------------------------------------------


 

EXHIBIT F
SECURITY INSTRUMENTS

 

1.                                      Guaranty and Collateral Agreement (as
amended, restated, amended and restated supplemented or otherwise modified from
time to time, the “Guaranty and Collateral Agreement”), to be dated as of the
Initial Availability Date, made by Exterran Corporation, as Parent, Exterran
Energy Solutions, L.P., as Borrower, and the other Guarantors party thereto in
favor of Wells Fargo Bank, National Association, as Administrative Agent.

 

2.                                      UCC-1 Financing Statements naming as
debtor each of Exterran Energy Solutions, L.P., Exterran Corporation and the
other Guarantors party to the Guaranty and Collateral Agreement.

 

3.                                      Pledge Agreement (as amended, restated,
amended and restated supplemented or otherwise modified from time to time, the
“Pledge Agreement”), to be dated as of the Initial Availability Date, made by
the pledgors party thereto in favor of Wells Fargo Bank, National Association,
as Administrative Agent.

 

4.                                      Deed of Trust (for Texas), Mortgage (for
Oklahoma), Assignment of Leases and Rents, Security Agreement, Fixture Filing
and Financing Statement , to be dated as of the Initial Availability Date, by
and among Exterran Energy Solutions, L.P., as grantor, an individual to be named
later, as trustee, and Wells Fargo Bank, National Association, as beneficiary.

 

Exhibit F - 1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Reserved]

 

Exhibit G

--------------------------------------------------------------------------------


 

EXHIBIT H-1
FORM OF REVOLVING COMMITMENT INCREASE CERTIFICATE

 

[          ], 201[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

Exterran Energy Solutions, L.P., a Delaware limited partnership (the
“Borrower”), Exterran Corporation, as Parent, the Administrative Agent, the
other Agents and certain Lenders have heretofore entered into the Amended and
Restated Credit Agreement dated as of October [  ], 2015 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

 

This Revolving Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement.  Please be advised that:

 

(a)                                 the amount of the requested increase in the
Aggregate Revolving Commitments is $[     ];

 

(b)                                 each of the undersigned Revolving Lenders
has agreed (i) to increase its Revolving Commitment under the Credit Agreement
effective [          ], 201[    ] so that, after giving effect hereto, its
Revolving Commitment will be equal to the amount set forth opposite its name in
Annex I attached hereto and (ii) that it shall continue to be a party in all
respects to the Credit Agreement and the other Loan Documents;

 

(c)                                  attached hereto is a new Annex I that
replaces the outstanding Annex I to the Credit Agreement, reflecting the new
Aggregate Revolving Commitments after giving effect to the increase in the
Revolving Commitments contemplated hereby.

 

Delivery of an executed counterpart of this Revolving Commitment Increase
Certificate by facsimile or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Revolving Commitment
Increase Certificate.

 

 

Very truly yours,

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H-1 - 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

Wells Fargo Bank, National Association,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

[NAME OF REVOLVING LENDER], as Revolving Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H-1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT H-2
FORM OF ADDITIONAL REVOLVING LENDER CERTIFICATE

 

[          ], 201[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

Exterran Energy Solutions, L.P., a Delaware limited partnership (the
“Borrower”), Exterran Corporation, as Parent, the Administrative Agent, the
other Agents and certain Lenders have heretofore entered into the Amended and
Restated Credit Agreement dated as of October [  ], 2015 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

 

This Additional Revolving Lender Certificate is being delivered pursuant to
Section 2.06(c)(ii)(G) of the Credit Agreement.

 

Please be advised that the undersigned has agreed (a) to become a Revolving
Lender under the Credit Agreement effective [          ], 201[    ] with a
Revolving Commitment of $[          ] and (b) that it shall be a party in all
respects to the Credit Agreement and the other Loan Documents.

 

This Additional Revolving Lender Certificate is being delivered to the
Administrative Agent together with, (i) if the Additional Revolving Lender is a
Foreign Lender, any documentation required to be delivered by such Additional
Revolving Lender pursuant to Section 5.03(g) of the Credit Agreement, duly
completed and executed by the Additional Revolving Lender, and (ii) an
Administrative Questionnaire in the form supplied by the Administrative Agent,
duly completed by the Additional Revolving Lender.

 

 

 

Very truly yours,

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H-2 - 1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

Wells Fargo Bank, National Association,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

[NAME OF ADDITIONAL REVOLVING LENDER],

 

as Additional Revolving Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H-2 - 2

--------------------------------------------------------------------------------


 

EXHIBIT I-1

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Lenders That For U.S. Federal Tax Purposes Are Not (i) Partnerships
or (ii) Disregarded Entities Whose Tax Owner is a Partnership)

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [        ], 2015 (together with all amendments, restatements, amendments
and restatements, supplements or other modifications, if any, from time to time
made thereto, the “Credit Agreement”), among Exterran Energy Solutions, L.P., a
limited partnership formed under the laws of the state of Delaware (“Borrower”);
Exterran Corporation, a corporation formed under the laws of the state of
Delaware as Parent; Wells Fargo Bank, National Association as Administrative
Agent; Credit Agricole Corporate and Investment Bank as Syndication Agent; Bank
of America, N.A., Citibank, N.A. and Royal Bank of Canada as Co-Documentation
Agents; the Lenders from time to time party thereto; Wells Fargo Securities, LLC
and Credit Agricole Corporate and Investment Bank as Joint Bookrunners; and the
Joint Lead Arrangers party thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i)  the
Lender is the sole record owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) the Lender (or its Tax Owner) is the sole beneficial owner of
such Loan(s) (as well as any note(s) evidencing such Loan(s)), and (iii) the
Lender (and, if the Lender is a disregarded entity for U.S. federal tax
purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (C) controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished the Administrative Agent and
the Borrower with two (2) duly completed and executed copies of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit I-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER] (the “Lender”)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: [Tax Owner, if the Lender is a disregarded entity]

 

 

 

Date:            , 201[  ]

 

 

Exhibit I-1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Not
(i) Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership)

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [        ], 2015 (together with all amendments, restatements, amendments
and restatements, supplements or other modifications, if any, from time to time
made thereto, the “Credit Agreement”), among Exterran Energy Solutions, L.P., a
limited partnership formed under the laws of the state of Delaware (“Borrower”);
Exterran Corporation, a corporation formed under the laws of the state of
Delaware as Parent; Wells Fargo Bank, National Association as Administrative
Agent; Credit Agricole Corporate and Investment Bank as Syndication Agent; Bank
of America, N.A., Citibank, N.A. and Royal Bank of Canada as Co-Documentation
Agents; the Lenders from time to time party thereto; Wells Fargo Securities, LLC
and Credit Agricole Corporate and Investment Bank as Joint Bookrunners; and the
Joint Lead Arrangers party thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant (or, if the
Participant is a disregarded entity for U.S. federal tax purposes, its Tax
Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (C) controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished its participating Lender with
two (2) duly completed and executed copies of its non-U.S. Person status on
IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit I-2

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT] (the “Participant”)

 

 

 

By:

 

 

 

Name:

 

 

Title: [Tax Owner, if the Participant is a disregarded entity]

 

 

 

Date:            , 201[  ]

 

 

Exhibit I-2

--------------------------------------------------------------------------------


 

EXHIBIT I-3

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Participants That For U.S. Federal Tax Purposes Are
(i) Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership )

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [        ], 2015 (together with all amendments, restatements, amendments
and restatements, supplements or other modifications, if any, from time to time
made thereto, the “Credit Agreement”), among Exterran Energy Solutions, L.P., a
limited partnership formed under the laws of the state of Delaware (“Borrower”);
Exterran Corporation, a corporation formed under the laws of the state of
Delaware as Parent; Wells Fargo Bank, National Association as Administrative
Agent; Credit Agricole Corporate and Investment Bank as Syndication Agent; Bank
of America, N.A., Citibank, N.A. and Royal Bank of Canada as Co-Documentation
Agents; the Lenders from time to time party thereto; Wells Fargo Securities, LLC
and Credit Agricole Corporate and Investment Bank as Joint Bookrunners; and the
Joint Lead Arrangers party thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant’s (or its Tax
Owner’s) direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned, its Tax Owner (if the Participant is a disregarded entity for U.S.
federal tax purposes) nor any of its (or its Tax Owner’s) direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of the Participant’s direct or
indirect partners/members (and, if the Participant is a disregarded entity for
U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (v) none of the Participant’s
direct or indirect partners/members (and, if the Participant is a disregarded
entity for U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished its participating Lender with
two (2) duly completed and executed copies of its non-U.S. Person status on IRS
Form W-8IMY accompanied by one of the following forms from each of its (or its
Tax Owner’s) partners/members claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN, (ii) an IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit I-3

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] (the “Participant”)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: [Tax Owner, if the Participant is a disregarded entity]

 

 

 

Date:            , 201[  ]

 

 

Exhibit I-3

--------------------------------------------------------------------------------


 

EXHIBIT I-4

FORM OF U.S. TAX CERTIFICATE

 

(For Foreign Lenders That For U.S. Federal Tax Purposes Are (i) Partnerships, or
(ii) Disregarded Entities Whose Tax Owner is a Partnership)

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [                        ], 2015 (together with all amendments,
restatements, amendments and restatements, supplements or other modifications,
if any, from time to time made thereto, the “Credit Agreement”), among Exterran
Energy Solutions, L.P., a limited partnership formed under the laws of the state
of Delaware (“Borrower”); Exterran Corporation, a corporation formed under the
laws of the state of Delaware as Parent; Wells Fargo Bank, National Association
as Administrative Agent; Credit Agricole Corporate and Investment Bank as
Syndication Agent; Bank of America, N.A., Citibank, N.A. and Royal Bank of
Canada as Co-Documentation Agents; the Lenders from time to time party thereto;
Wells Fargo Securities, LLC and Credit Agricole Corporate and Investment Bank as
Joint Bookrunners; and the Joint Lead Arrangers party thereto.

 

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i) the
Lender is the sole record owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) the Lender’s (or its Tax Owner’s) direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the Lender,
its Tax Owner (if the Lender is a disregarded entity for U.S. federal tax
purposes) nor any of the Lender’s (or its Tax Owner’s) direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of the Lender’s direct or indirect
partners/members (and, if the Lender is a disregarded entity for U.S. federal
tax purposes, none of its Tax Owner’s direct or indirect partners/members) is a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of the Lender’s direct or
indirect partners/members (and, if the Lender is a disregarded entity for U.S.
federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned (or its Tax Owner) has furnished the Administrative Agent and
the Borrower with two (2) duly completed and executed copies of its non-U.S.
Person status on IRS Form W-8IMY accompanied by one of the following forms from
each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN, (ii) an IRS Form W-8BEN-E, or
(iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or an IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and

 

Exhibit I-4

--------------------------------------------------------------------------------


 

currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Exhibit I-4

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: [Tax Owner, if the Lender is a disregarded entity]

 

 

 

 

Date:                                           ,201[ ]

 

 

Exhibit I-4

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

SEPARATION DOCUMENTS

 

1.              Separation and Distribution Agreement, in the form delivered and
certified to the Lenders pursuant to Section 6.01(c) of the Credit Agreement, as
modified from time to time prior to the Initial Availability Date to the extent
permitted under Section 6.02(a)(vii) of the Credit Agreement, by and among
Exterran Corporation, Exterran General Holdings LLC, Exterran Energy Solutions,
L.P., EESLP LP LLC, Exterran Holdings, Inc. (to be renamed Archrock, Inc.), AROC
Corp., AROC Services GP LLC, AROC Services LP LLC and Archrock Services, L.P.

 

2.              Transition Services Agreement, in the form delivered and
certified to the Lenders pursuant to Section 6.01(c) of the Credit Agreement, as
modified from time to time prior to the Initial Availability Date to the extent
permitted under Section 6.02(a)(vii) of the Credit Agreement, by and between
Exterran Corporation and Exterran Holdings, Inc. (to be renamed Archrock, Inc.).

 

3.              Employee Matters Agreement, in the form delivered and certified
to the Lenders pursuant to Section 6.01(c) of the Credit Agreement, as modified
from time to time prior to the Initial Availability Date to the extent permitted
under Section 6.02(a)(vii) of the Credit Agreement, by and between Exterran
Corporation and Exterran Holdings, Inc. (to be renamed Archrock, Inc.).

 

4.              Tax Matters Agreement, in the form delivered and certified to
the Lenders pursuant to Section 6.01(c) of the Credit Agreement, as modified
from time to time prior to the Initial Availability Date to the extent permitted
under Section 6.02(a)(vii) of the Credit Agreement, by and between Exterran
Corporation and Exterran Holdings, Inc. (to be renamed Archrock, Inc.).

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

UNRESTRICTED SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.02(a)

 

EXISTING LETTERS OF CREDIT

 

[To be provided upon request]

 

--------------------------------------------------------------------------------


 

Schedule 1.02(b)

 

LC ISSUANCE LIMIT

 

Issuing Bank

 

LC Issuance Limit

 

Wells Fargo Bank, National Association

 

$

80,000,000

 

Crédit Agricole Corporate and Investment Bank

 

$

79,000,000

 

Bank of America, N.A.

 

$

79,000,000

 

Citibank, N.A.

 

$

79,000,000

 

Royal Bank of Canada

 

$

79,000,000

 

Bank of Nova Scotia

 

$

5,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 7.03

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.09

 

TAXES

 

None.

 

11

--------------------------------------------------------------------------------


 

Schedule 7.10

 

TITLES, ETC.

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.13

 

SUBSIDIARIES

 

Company

 

Ownership

 

Jurisdiction of
Incorporation

 

Legal entity

 

Restricted
Subsidiary or
Unrestricted
Subsidiary

 

Excluded
Subsidiary

 

Domestic
Subsidiary or
Foreign
Subsidiary *

 

U.S. EIN

Belleli Energy B.V.

 

Wholly owned

 

Netherlands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Belleli Energy Critical Process Equipment S.r.l.

 

Wholly owned

 

Italy

 

Corporation

 

Restricted

 

 

 

Foreign *

 

98-0614453

Belleli Energy F.Z.E.

 

Wholly owned

 

UAE Sharjah

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Belleli Energy S.r.l.

 

Wholly owned

 

Italy

 

Corporation

 

Restricted

 

 

 

Foreign *

 

98-0614456

EES Finance Corp.

 

Wholly owned

 

Delaware

 

Corporation

 

Restricted

 

 

 

Domestic

 

47-4473176

EESLP LP LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

 

 

Domestic

 

47-3405915

Enterra B.V.

 

Wholly owned

 

Netherlands

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-1242388

Enterra Compression Investment LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Domestic

 

88-0349384

Enterra Global Holdings LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Domestic

 

26-2580671

Excel Energy Services Limited

 

Wholly owned

 

Nigeria

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

EXH Cayman Ltd.

 

Wholly owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran (Beijing) Energy Equipment Company Ltd.

 

Wholly owned

 

China

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran (Colombia) Ltd.

 

Wholly owned

 

Colombia

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran (Singapore) Pte. Ltd.

 

Wholly owned

 

Singapore

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran (Thailand) Ltd.

 

Wholly owned

 

Thailand

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Argentina S.r.l.

 

Wholly owned

 

Argentina

 

Corporation

 

Restricted

 

 

 

Foreign *

 

98-0683932

Exterran Bahrain S.P.C.

 

Wholly owned

 

Bahrain

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-1036669

Exterran Bolivia S.r.l.

 

Wholly owned

 

Bolivia

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-1149664

Exterran Cayman GP Holdings LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Domestic

 

 

Exterran Cayman, L.P.

 

Wholly owned

 

Cayman Islands

 

Limited partnership

 

Restricted

 

 

 

Foreign

 

 

Exterran Colombia Leasing LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

 

 

Domestic

 

 

Exterran Corporation

 

Parent

 

Delaware

 

Corporation

 

Restricted

 

 

 

Domestic

 

47-3282259

 

--------------------------------------------------------------------------------

*Significant Foreign Subsidiary or Significant Domestic Subsidiary, as
applicable.

 

--------------------------------------------------------------------------------


 

Exterran Eastern Hemisphere F.Z.E.

 

Wholly owned

 

UAE Dubai

 

Corporation

 

Restricted

 

 

 

Foreign

 

98-0533505

Exterran Eastern Hemisphere Holdings LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Foreign

 

45-3691140

Exterran Egypt LLC

 

Wholly owned

 

Egypt

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Egypt Oil & Gas Services LLC

 

Wholly owned

 

Egypt

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Energy de Mexico, S. de R.L. de C.V.

 

Wholly owned

 

Mexico

 

Corporation

 

Restricted

 

 

 

Foreign *

 

 

Exterran Energy Middle-East LLC

 

Wholly owned

 

Oman

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

 

Exterran Energy Solutions Compania Limitada

(DBA Exterran Chile Ltda.)

 

Wholly owned

 

Chile

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Energy Solutions India Private Limited

 

Wholly owned

 

India

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Energy Solutions, L.P.

 

Wholly owned

 

Delaware

 

Limited partnership

 

Restricted

 

 

 

Domestic *

 

75-2344249

Exterran General Holdings LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

 

 

Domestic

 

36-4410752

Exterran Holding Company NL B.V.

 

Wholly owned

 

Netherlands

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-1036147

Exterran International Holdings LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Foreign

 

27-1416800

Exterran International Holdings C.V.

 

Wholly owned

 

Netherlands

 

Limited partnership

 

Restricted

 

 

 

Foreign

 

 

Exterran International Holdings GP LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Domestic

 

 

Exterran International SA

 

Wholly owned

 

Switzerland

 

Corporation

 

Restricted

 

 

 

Foreign

 

98-0335443

Exterran Kazakhstan LLP

 

Wholly owned

 

Kazakhstan

 

Limited liability partnership

 

Restricted

 

 

 

Foreign

 

 

Exterran Middle East LLC

 

70% owned

 

Oman

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

 

Exterran Nigeria Limited

 

Wholly owned

 

Nigeria

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Offshore Pte. Ltd.

 

Wholly owned

 

Singapore

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Pakistan (Private) Limited

 

Wholly owned

 

Pakistan

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Peru S.R.L.

 

Wholly owned

 

Peru

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Exterran Peru Selva S.r.l.

 

Wholly owned

 

Peru

 

Corporation

 

Restricted

 

 

 

Foreign

 

98-1187297

Exterran Services (UK) Ltd.

 

Wholly owned

 

United Kingdom

 

Corporation

 

Restricted

 

 

 

Foreign

 

98-0469827

Exterran Services B.V.

 

Wholly owned

 

Netherlands

 

Corporation

 

Restricted

 

 

 

Foreign

 

98-0512765

 

14

--------------------------------------------------------------------------------


 

Exterran Servicos de Oleo e Gas Ltda.

 

Wholly owned

 

Brazil

 

Limited liability company

 

Restricted

 

 

 

Foreign *

 

98-0586824

Exterran Trinidad LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

 

 

Domestic

 

45-5426735

Exterran Venezuela, S.R.L.

 

Wholly owned

 

Venezuela

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-1063810

Exterran Water Solutions ULC

 

Wholly owned

 

Alberta, Canada

 

Unlimited liability corporation

 

Restricted

 

 

 

Foreign

 

98-0693464

ExterranEnergy Solutions Ecuador Cia. Ltda.

 

Wholly owned

 

Ecuador

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-0701361

Gas Conditioning of Mexico, S. de R.L. de C.V.

 

Wholly owned

 

Mexico

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

H.C.C. Compressor de Venezuela, C.A. 

 

Wholly owned

 

Venezuela

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Hanover Asia LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

 

 

Domestic

 

76-0642996

Hanover Cayman Limited

 

Wholly owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

LLC Exterran Vostok

 

Wholly owned

 

Russia

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-1039595

Production Operators Cayman Inc.

 

Wholly owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

PT. Exterran Indonesia

 

Wholly owned

 

Indonesia

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Quimex Sarl

 

Wholly owned

 

Switzerland

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

98-1085245

Quimex Tunisia Sarl

 

Wholly owned

 

Tunisia

 

Limited liability company

 

Restricted

 

 

 

Foreign

 

 

UCI GP LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

 

 

Domestic

 

 

UCO Compression Holding, L.L.C.

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Foreign

 

76-0593928

Universal Compression Cayman Ltd.

 

Wholly owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Universal Compression International Holdings, S.L.U.

 

Wholly owned

 

Spain

 

Corporation

 

Restricted

 

 

 

Foreign

 

98-0683928

Universal Compression International Ltd.

 

Wholly owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Universal Compression International, L.P.

 

Wholly owned

 

Delaware

 

Limited partnership

 

Restricted

 

 

 

Domestic

 

76-0580285

Universal Compression Mauritius

 

Wholly owned

 

Mauritius

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

Universal Compression of Colombia Ltd.

 

Wholly owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

 

15

--------------------------------------------------------------------------------


 

Universal Compression Services, LLC

 

Wholly owned

 

Delaware

 

Limited liability company

 

Restricted

 

Excluded

 

Domestic

 

76-0593931

Uniwhale Ltd.

 

75% owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

 

WilPro Energy Services (El Furrial) Limited

 

33.33% owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

98-0173905

WilPro Energy Services (PIGAP II) Limited

 

30% owned

 

Cayman Islands

 

Corporation

 

Restricted

 

 

 

Foreign

 

52-2120356

 

16

--------------------------------------------------------------------------------


 

Schedule 7.16

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.19

 

HEDGING AGREEMENTS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.20

 

RESTRICTIONS ON LIENS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.22

 

JURISDICTIONS FOR MORTGAGE FILINGS

 

Real Property Address

 

Owner as of
the Initial Availability Date

 

Jurisdiction

20602 E 81st Street S.
Broken Arrow, Oklahoma 74014

 

Exterran Energy Solutions, L.P.

 

Wagoner County, Oklahoma

12001 N Houston Rosslyn Road
Houston, Texas 77086

 

Exterran Energy Solutions, L.P.

 

Harris County, Texas

4444 Brittmoore Road
Houston, Texas 77041

 

Exterran Energy Solutions, L.P.

 

Harris County, Texas

4506 Brittmoore Road
Houston, Texas 77041

 

Exterran Energy Solutions, L.P.

 

Harris County, Texas

4510 Brittmoore Road
Houston, Texas 77041

 

Exterran Energy Solutions, L.P.

 

Harris County, Texas

 

--------------------------------------------------------------------------------


 

Schedule 7.23

 

FLOOD PROPERTIES

 

The following addresses are real property locations that contain Buildings or
Manufactured (Mobile) Homes:

 

Real Property Address

 

Owner as of
the Initial Availability Date

20602 E 81st Street S.
Broken Arrow, Oklahoma 74014

 

Exterran Energy Solutions, L.P.

12001 N Houston Rosslyn Road
Houston, Texas 77086

 

Exterran Energy Solutions, L.P.

4444 Brittmoore Road
Houston, Texas 77041

 

Exterran Energy Solutions, L.P.

4506 Brittmoore Road
Houston, Texas 77041

 

Exterran Energy Solutions, L.P.

4510 Brittmoore Road
Houston, Texas 77041

 

Exterran Energy Solutions, L.P.

 

--------------------------------------------------------------------------------


 

Schedule 8.06

 

EXCLUDED COLLATERAL

 

Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts, trailers, photocopiers or any property which may
be covered by a certificate of title, (iii) any lease, license, contract,
property rights or agreement to which the Borrower or any Subsidiary is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of such Person
therein or (B) in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code); provided,
however, that such security interest shall, unless otherwise not excluded from
the Collateral under the Loan Documents, attach immediately at such time as the
condition causing such abandonment, invalidation or unenforceability  shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified in (A) or (B) above.

 

--------------------------------------------------------------------------------


 

Schedule 9.01

 

INDEBTEDNESS

 

The miscellaneous equipment leases and other equipment financings set forth on
Schedule 9.02 are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

(a)           Schedule 9.02

 

LIENS

 

The following UCC filings securing obligations under equipment leases and other
equipment financings under Exterran Energy Solutions, L.P. (as Listed Debtor)
recorded in the State of Delaware:

 

(b)

 

Original Instrument No.

 

Collateral Description

 

Secured Creditor

2010 01089493

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof

 

NMHG Financial Services Inc.

 

 

 

 

 

2012 21112392

 

All parts, items and products as set forth on Exhibit A to the UCC Financing
Statement.  The foregoing parts, items and products, as well as any and all
after acquired parts, items and products that Exterran Energy Solutions, L.P.
may consign from Hagemeyer North America, Inc. going forward and that may be
located at 12001 N. Houston Rosslyn, Houston TX 77086, or at any other Exterran
Energy Solutions, L.P. location, shall be deemed collateral.

*Collateral consists of equipment: abrasives, saw blades, welding equipment,
safety equipment, tapes, lubricants, paint brushes, drill bits, etc.

 

Hagemeyer North America, Inc.

 

 

 

 

 

2012 21204520

 

Title to the Goods stored at the Facility shall remain vested in Bailor until
Bailee uses such Goods, at which time title to such used Goods will transfer to
Bailee.  Bailee hereby authorizes Bailor to file financing statements in the
number and form reasonably required by Bailor to provide notice of the
transaction contemplated by this Agreement.  Bailee will from time to time do
and perform any other act and will

 

Summers Group, Inc. DBA Rexel

 

24

--------------------------------------------------------------------------------


 

 

 

execute any and all additional documents or papers as required by Bailor for the
purpose of protecting  Bailor’s title to such Goods.  Bailee shall designate the
Goods (described on attached Exhibit A to the UCC Financing Statement) stored at
the Facility as the property of Bailor and shall keep such Goods physically
segregated from Bailee’s other inventory.

*Collateral consists of various pieces of equipment and tools

 

 

 

 

 

 

 

2012 24433639

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof

 

NMHG Financial Services, Inc.

 

 

 

 

 

2013 32982164

 

Consignment of tubing

 

Marmon/Keystone LLC

 

 

 

 

 

2014 42504785

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof

 

NMHG Financial Services, Inc.

 

 

 

 

 

2014 44295697

 

RANPAK STANDARD PAD PAK JR SN 11306800

 

Carlson Systems LLC

 

25

--------------------------------------------------------------------------------


 

Schedule 9.03

 

INVESTMENTS, LOANS AND ADVANCES

 

(c)

 

None.

 

26

--------------------------------------------------------------------------------


 

Schedule 9.11(f)

 

PERMITTED DISPOSITIONS OF PROPERTY

 

[To be provided upon request]

 

--------------------------------------------------------------------------------


 

Schedule 9.13

 

TRANSACTIONS WITH AFFILIATES

 

(d)

 

None.

 

--------------------------------------------------------------------------------